

Exhibit 10.1


Execution Version




AMENDED AND RESTATED CREDIT AGREEMENT
dated as of June 30, 2014
by and among


AGCO CORPORATION


and




CERTAIN SUBSIDIARIES NAMED HEREIN,
as Borrowers,




THE LENDERS NAMED HEREIN,
as Lenders,


and


COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A.,
“RABOBANK NEDERLAND”, NEW YORK BRANCH,
as Administrative Agent



--------------------------------------------------------------------------------



JPMORGAN CHASE BANK, N.A.,
as Syndication Agent,


SUNTRUST BANK and THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as Co- Documentation Agents,




COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A.,
“RABOBANK NEDERLAND”, NEW YORK BRANCH,
J.P. MORGAN SECURITIES LLC, SUNTRUST ROBINSON HUMPHREY, INC., HSBC
BANK USA, PNC BANK NATIONAL ASSOCIATION and THE BANK OF TOKYO- MITSUBISHI UFJ,
LTD.,
as Joint Lead Arrangers,


and


COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A.,
“RABOBANK NEDERLAND”, NEW YORK BRANCH, J.P. MORGAN SECURITIES
LLC, SUNTRUST ROBINSON HUMPHREY, INC., and THE BANK OF TOKYO-
MITSUBISHI UFJ, LTD.,
as Joint Bookrunners



ATL 19984825v10



--------------------------------------------------------------------------------



TABLE OF CONTENTS
    
 
 
 
Page


ARTICLE 1 ACCOUNTING TERMS
1


 
1.1.
Certain Defined Terms
1


 
1.2.
Computation of Time Periods
34


 
1.3.
Accounting Terms; Applicable Margin Ratings
34


 
1.4.
Currency Equivalents
35


 
1.5.
Construction
35


ARTICLE 2 AMOUNTS AND TERMS OF THE LOANS AND THE LETTERS OF CREDIT
36


 
2.1.
Credit Facilities
36


 
2.2.
Making the Loans
37


 
2.3.
Reduction of the Commitments
40


 
2.4.
Repayments
41


 
2.5.
Interest
42


 
2.6.
Fees
43


 
2.7.
Conversion and Designation of Interest Periods
44


 
2.8.
Payments and Computations
45


 
2.9.
Sharing of Payments, Etc
46


 
2.10.
Letters of Credit
47


 
2.11.
Defaulting Lenders
52


 
2.12.
Borrower Liability
55


 
2.13.
Designated Borrowers
55


 
2.14.
Incremental Term Loans
57


ARTICLE 3 CONDITIONS PRECEDENT
58


 
3.1.
Conditions Precedent to Agreement Date
58


 
3.2.
Conditions Precedent to Each Borrowing and Issuance
60


 
3.3.
Determinations Under Section 3.1
60


ARTICLE 4 REPRESENTATIONS AND WARRANTIES
60


 
4.1.
Representations and Warranties of the Borrowers
60


 
4.2.
Survival of Representations and Warranties, Etc
65


ARTICLE 5 AFFIRMATIVE COVENANTS
65


 
5.1.
Reporting Requirements
65


 
5.2.
Notices
66


 
5.3.
Compliance with Laws, Etc
66


 
5.4.
Preservation of Existence, Etc
66


 
5.5.
Payment of Taxes and Claims
67


 
5.6.
Maintenance of Insurance
67


 
5.7.
Visitation Rights
67


 
5.8.
Accounting Methods
67


 
5.9.
Maintenance of Properties, Etc
67


 
5.10.
Further Assurances
68


 
5.12.
Additional Domestic Subsidiaries
68


 
5.13.
Use of Proceeds
68








i


ATL 19984825v10



--------------------------------------------------------------------------------





TABLE OF CONTENTS
(continued)
 
 
 
Page


ARTICLE 6 NEGATIVE COVENANTS
68


 
6.1.
Indebtedness
68


 
6.2.
Liens, Etc
69


 
6.3.
Restricted Payments
69


 
6.4.
Fundamental Changes, Etc
69


 
6.5.
Sales of Assets
70


 
6.6.
Affiliate Transactions
70


 
6.7.
Amendments
70


 
6.8.
Restrictions on Subsidiaries
71


 
6.9.
No Notice Under Indentures
71


 
6.10.
Financial Covenants
71


 
6.11.
Anti-Terrorism Laws
72


ARTICLE 7 EVENTS OF DEFAULT
72


 
7.1.
Events of Default
72


 
7.2.
Remedies
74


 
7.3.
Actions in Respect of the Letters of Credit
75


 
7.4.
Application of Payments
76


ARTICLE 8 THE ADMINISTRATIVE AGENT
76


 
8.1.
Authorization and Action
76


 
8.2.
Administrative Agent’s Reliance, Etc
77


 
8.3.
Administrative Agent, in its Individual Capacity and Affiliates
79


 
8.4.
Lender Credit Decision
79


 
8.5.
Notice of Default or Event of Default
79


 
8.6.
Indemnification
80


 
8.7.
Successor Administrative Agent
80


 
8.8.
Administrative Agent May File Proofs of Claim
81


 
8.9.
Release of Guaranties
81


 
8.10.
Other Agent Titles
81


ARTICLE 9 MISCELLANEOUS
81


 
9.1.
Amendments, Etc
81


 
9.2.
Notices, Etc
82


 
9.3.
No Waiver
85


 
9.4.
Costs and Expenses
85


 
9.5.
Right of Set-off
86


 
9.6.
Assignments and Participations
87


 
9.7.
Marshalling; Payments Set Aside
92


 
9.8.
Patriot Act
92


ARTICLE 10 INCREASED COSTS, TAXES, ETC
92


 
10.1.
Increased Costs, Alternate Rate of Interest, Illegality, Etc
92


 
10.2.
Breakage Costs
96


 
10.3.
Judgment Currency
96






ii


ATL 19984825v10



--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)
 
10.4.
Taxes
97


 
10.5.
Mitigation; Replacement of a Lender
102


ARTICLE 11 JURISDICTION
104


 
11.1.
Consent to Jurisdiction
104


 
11.2.
Governing Law
105


 
11.3.
Counterparts; Integration; Effectiveness; Electronic Execution
105


 
11.4.
No Liability of the Issuing Banks
105


 
11.5.
Waiver of Jury Trial
106


ARTICLE 12 CONFIDENTIALITY
106







EXHIBITS AND SCHEDULES:
Exhibit A Form of Assignment and Assumption
Exhibit B Form of Notice of Borrowing
Exhibit C Form of Designated Borrower Request and Assumption Agreement
Exhibit D From of Designated Borrower Notice
Exhibit N Form of Notice of Incremental Term Loan Borrowing


Schedule G Guarantors
Schedule M Mandatory Cost Formulae
Schedule 2.10 Existing Letters of Credit
Schedule 4.1(b) Subsidiaries; Material Subsidiaries
Schedule 9.6 Voting Participants



iii


ATL 19984825v10



--------------------------------------------------------------------------------



AMENDED AND RESTATED CREDIT AGREEMENT


This AMENDED AND RESTATED CREDIT AGREEMENT dated as of June 30, 2014 by and
among AGCO CORPORATION, a Delaware corporation (“AGCO”), AGCO
INTERNATIONAL    LIMITED, an English corporation (“AGCO UK”), AGCO INTERNATIONAL
HOLDINGS B.V., a Dutch company, having its corporate seat in Grubbenvorst, the
Netherlands (“AGCO BV”; and together with AGCO and AGCO UK, each are referred to
herein collectively as the “Initial Borrowers” and individually as an “Initial
Borrower”); the Lenders party hereto; and COÖPERATIEVE CENTRALE RAIFFEISEN-
BOERENLEENBANK B.A., “RABOBANK NEDERLAND”, NEW YORK BRANCH, as Administrative
Agent.


WITNESSETH:


WHEREAS, AGCO, certain subsidiaries of AGCO, the Administrative Agent and
certain other financial institutions are parties to that certain Credit
Agreement dated as of December 1, 2011 (as amended, restated, supplemented or
otherwise modified from time to time prior to the date hereof, the “Existing
Credit Agreement”); and


WHEREAS, AGCO and each other Initial Borrower operate related businesses, each
being integral to the other; and


WHEREAS, AGCO and each other Initial Borrower acknowledge that the credit
facility provided hereby is and will be of direct interest, benefit and
advantage to each of them, and will enable them to achieve synergy and economies
of scale; and


WHEREAS, at the request of AGCO and each other Initial Borrower, the
Administrative Agent, the Issuing Banks and the Lenders have agreed to amend and
restate the Existing Credit Agreement as set forth herein and extend the credit
provided for hereunder;


NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the parties hereto hereby agree as follows:


ARTICLE 1
ACCOUNTING TERMS


1.1.    Certain Defined Terms. As used in this Agreement, the following terms
shall have the following meanings (such meanings to be equally applicable to
both the singular and plural forms of the terms defined):“2036 Senior
Subordinated Notes Documents” means that certain Indenture dated as of December
4, 2006 among AGCO and Union Bank of California, N.A., as trustee, relating to
AGCO’s 1.25% Convertible Senior Subordinated Notes due 2036, together with each
such note issued in connection therewith.


“Additional Lender” has the meaning specified in Section 2.14(d).


“Adjusted Unused Revolving Loan Commitment” means, with respect to any Lender at
any date of determination, (a) such Lender’s Revolving Loan Commitment at such
time, minus (b) the Equivalent Amount in U.S. Dollars as of such date of (c) the
aggregate principal amount

1


ATL 19984825v10



--------------------------------------------------------------------------------



of all Revolving Loans made by such Lender and outstanding on such date
(excluding, for the avoidance of doubt, any Swing Line Loans then outstanding),
plus (d) such Lender’s Pro Rata Share of (x) the aggregate Available Amount of
all Letters of Credit issued for the account of any Borrower and outstanding on
such date, plus (y) the aggregate principal amount of all Letter of Credit
Advances outstanding on such date in respect of Letters of Credit issued for the
account of any Borrower.


“Administrative Agent” means Rabobank in its capacity as administrative agent
for the Lenders under this Agreement and the other Loan Documents and its
successors in such capacity.


“Administrative Agent’s Account” means:


(a)for U.S. Dollars, the account of the Administrative Agent with JPMorgan Chase
Bank N.A., ABA # 021000021, For the Account of: Rabobank, New York Branch,
Account No. 400-212307, For Further Credit to: AGCO Corporation, Reference: Loan
Synd./ CIF#7758, Attention: Loan Syndications/Sui Price;


(b)for Sterling, the account of the Administrative Agent maintained with HSBC
London, Swift # MIDLGB22, For the Account of: Rabobank, London (RABOGB2L),
Account No. SORT Code: 400515, For Further Credit to: Rabobank, New York Branch,
Account No. 71780626, Reference AGCO Corporation;


(c)for Euros, the account of the Administrative Agent maintained with
Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”,
Utrecht Branch, The Netherlands, Swift # RABONL2U, For the Account of: Rabobank,
New York Branch (RABOUS33), Account No. 390817333, Reference: AGCO Corporation;
or


(d)for Canadian Dollars, the account of the Administrative Agent maintained with
Canadian Imperial Bank of Commerce, Swift # CIBCCATT, For the Account of:
Rabobank, New York Branch (RABOUS33), Account No. 1482610, Reference: AGCO
Corporation.


“Administrative Questionnaire” means an Administrative Questionnaire delivered
by each Lender in a form supplied by Administrative Agent.


“Affected Lender” has the meaning specified in Section 10.5.


“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director, officer or partner of such Person. For purposes of this
definition, the term “control” (including the terms “controlling,” “controlled
by” and “under common control with”) of a Person means the power, directly or
indirectly, to direct or cause the direction of the management and policies of
such Person, whether through the ownership of Equity Interests, by contract or
otherwise.
“AGCO” has the meaning specified in the introductory paragraph of this
Agreement. “AGCO BV” has the meaning specified in the introductory paragraph of
this Agreement.



2


ATL 19984825v10



--------------------------------------------------------------------------------



“AGCO UK” has the meaning specified in the introductory paragraph of this
Agreement.


“Agreed Alternative Currency” means any currency (except U.S. Dollars, Sterling,
Canadian Dollars and Euros) provided (a) AGCO requests, by notice to the
Administrative Agent, that such currency be included as an Agreed Alternative
Currency for purposes of this Agreement, (b) such currency is freely
transferable and is freely convertible into U.S. Dollars in the London foreign
exchange market, (c) deposits in such currency are customarily offered to banks
in the London interbank market and (d) every Lender, by notice to the
Administrative Agent, approves the inclusion of such currency as an additional
Agreed Alternative Currency for purposes hereof. The Lender’s approval of any
currency as an Agreed Alternative Currency may be limited to a specified maximum
U.S. Dollar Equivalent Amount or a specified period of time or both.


“Agreement” means this Amended and Restated Credit Agreement, as modified,
supplemented, amended, restated (including any amendment and restatement
hereof), extended or renewed from time to time.


“Agreement Date” means the date on which the conditions set forth in Sections
3.1 and 3.2 are satisfied (or waived in accordance with this Agreement).


“Anti-Terrorism Laws” means any laws, regulations or orders of any Governmental
Authority of the United States, United Kingdom, European Union, or the
Netherlands relating to terrorism financing, embargoes or other sanctions, or
money laundering, including, but not limited to, the International Emergency
Economic Powers Act (50 U.S.C. § 1701 et seq.), the Trading With the Enemy Act
(50 U.S.C. § 5 et seq.), the International Security Development and Cooperation
Act (22 U.S.C. § 2349aa-9 et seq.), the Executive Order No. 13224, the USA
Patriot Act, and any rules or regulations promulgated pursuant to or under the
authority of any of the foregoing (including but not limited to rules and
regulations promulgated or administered by OFAC).


“Applicable Accounting Standards” means, as of the date of this Agreement, GAAP;
provided, however, that AGCO may, upon not less than sixty (60) days prior
written notice to the Administrative Agent, change to IFRS; provided, however,
(a) such notice of its change to IFRS shall be accompanied by a description in
reasonable detail of any material variation between the application of
accounting principles under GAAP and the application of accounting principles
under IFRS in calculating the financial covenants under Section 6.10 hereof and
the reasonable estimates of the difference between such calculations arising as
a consequence thereof, and (b) if such change is deemed by the Administrative
Agent to be material or detrimental to the Lenders, such change shall not be
effective for purposes of calculating the financial covenants hereunder until
AGCO and the Required Lenders have agreed upon amendments to the financial
covenants contained herein to reflect any change in such basis.


“Applicable Law” means, in respect of any Person, all provisions of
constitutions, treaties, laws, statutes, rules, regulations, guidelines, permits
and orders of a Governmental Authority applicable to such Person, and all orders
and decrees of all courts and arbitrators in proceedings or actions to which the
Person in question is a party or by which it is bound.



3


ATL 19984825v10



--------------------------------------------------------------------------------



“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Loan denominated in U.S.
Dollars and such Lender’s LIBOR Lending Office for LIBO Rate Loans or Loans
denominated in any Offshore Currency.


“Applicable Margin” means, as of any date of determination, the per annum
interest rate margin from time to time in effect and payable, set forth below:
Level
Net Leverage Ratio
Applicable Margin for LIBO Rate Loans and for Base Rate Loans in Offshore
Currencies
Applicable Margin for Base Rate Loans in U.S. Dollars
Applicable Margin for Unused Fee
Level I
Greater than or equal to 2.00 to 1.00
2.00%
0.50%
0.35%
Level II
Greater than or equal to 1.50 to 1.00 but
less than 2.00 to 1.00
1.75%
0.25%
0.30%
Level III
Greater than or equal to 1.00 to 1.00 but less
than 1.50 to 1.00
1.50%
0.00%
0.25%
Level IV
Greater than or equal to 0.50 to 1.00 but
less than 1.00 to 1.00
1.25%
0.00%
0.20%
Level V
Less than 0.50 to 1.00
1.00%
0.00%
0.15%

; provided, however, if, as of any date of determination and subject to Section
1.3, AGCO’s corporate family rating (as updated to give effect to the
Transactions) from (1) either S&P or Moody’s is not “BBB-” or “Baa3”,
respectively, or better, the Applicable Margin for both the Base Rate Loans and
the LIBO Rate Loans shall be increased by 0.25% from the applicable amount shown
in the table above and the Applicable Margin for the Unused Fee shall be
increased by 0.05% from the applicable amount shown in the table above, and (2)
both S&P and Moody’s is not “BBB-” and “Baa3”, respectively, or better, the
Applicable Margin for both the Base Rate Loans and the LIBO Rate Loans shall be
determined without reference to Level V above and, if the Net Leverage Ratio at
such determination date is less than 0.50 to 1.00, the Applicable Margin shall
instead be at Level IV for such period. The Applicable Margin for each Loan and
the Unused Fee shall be determined by reference to the Net Leverage Ratio in
effect from time to time at the end of each Fiscal Quarter based on the
financial statements for the most recently ended Fiscal Quarter and the three
immediately preceding completed Fiscal Quarters; provided, however, that (x) no
change in the Applicable Margin shall be effective until three (3)

4


ATL 19984825v10



--------------------------------------------------------------------------------



Business Days after the date on which the Administrative Agent receives
financial statements pursuant to Sections 5.1(a) and (b), as the case may be,
and a certificate of an Authorized Financial Officer of AGCO demonstrating such
ratio, attaching thereto a schedule in form reasonably satisfactory to the
Administrative Agent of the computations used by AGCO in determining such Net
Leverage Ratio, (y) the Applicable Margin shall be at Level IV as set forth in
the table above from the Agreement Date through and including the third Business
Day after the Administrative Agent receives the information required by clause
(x) of this proviso for the Fiscal Quarter ending June 30, 2014, and (z) the
Applicable Margin shall be at Level I as set forth in the table above (i) if
AGCO has not submitted to the Administrative Agent the information described in
clause (x) of this proviso as and when required under Sections 5.1(a) and (b),
as the case may be, for so long as such information has not been received by the
Administrative Agent, and (ii) at the election of the Administrative Agent or
the Required Lenders, upon the occurrence and during the continuation of any
Event of Default (whether or not the Default Rate of interest shall then be in
effect). Anything contained herein to the contrary notwithstanding, in the event
that any financial statement or any financial compliance schedule or certificate
(a “Compliance Certificate”) required to be delivered pursuant to Section 5.1(c)
is shown to be inaccurate (regardless of whether this Agreement, or any Loans or
Commitments are in effect or outstanding when such inaccuracy is discovered),
and such inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin with respect to any Loans or the Unused Fee for any period (an
“Applicable Period”) than the Applicable Margin applied for such Applicable
Period, then the Borrowers shall immediately (a) deliver to the Administrative
Agent a corrected Compliance Certificate for such Applicable Period, (b)
determine the Applicable Margin with respect to such Loans and the Unused Fee
for such Applicable Period based upon the corrected Compliance Certificate, and
(c) pay to the Administrative Agent the accrued additional interest and the
Unused Fee owing as a result of such increased Applicable Margin for such
Applicable Period, which payment shall be promptly distributed to the Lenders.
Notwithstanding the foregoing, the Applicable Margin for any Incremental Term
Loan shall be the interest rate margin per annum governing such Tranche of
Incremental Term Loans as set forth in the related Notice of Incremental Term
Loan Borrowing, subject to Section 2.14 hereof. This provision shall not limit
the rights of the Administrative Agent and the Lenders with respect to Section
2.5(c) and Article 7.


“Applicant Borrower” has the meaning specified in Section 2.13.


“Approved Fund” means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business
that is administered or managed by (a) a Lender, (b) an Affiliate of a Lender or
(c) an entity or an Affiliate of an entity that administers or manages a Lender.


“Asset Disposition” means the disposition of any or all of the assets
(including, without limitation, the Equity Interests in a Subsidiary or any
ownership interest in a joint venture) of any Borrower or any Subsidiary whether
by sale, lease, transfer or otherwise.

5


ATL 19984825v10



--------------------------------------------------------------------------------



“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an Eligible Assignee, accepted by the Administrative Agent, and in
accordance with Section 9.6 and in substantially the form of Exhibit A hereto.


“Authorized Financial Officer” of a Person means the Chief Financial Officer,
the Treasurer, the Assistant Treasurer, the Controller or such other senior
officer of such Person holding an equivalent position.


“Available Amount” of any Letter of Credit means, at any time, the maximum
amount available to be drawn under such Letter of Credit at such time (assuming
compliance at such time with all conditions to drawing).


“Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United States
Code, and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of any state or political
subdivision thereof from time to time in effect.


“Base Rate” means, at any time, (a) with respect to any Loans denominated in
Canadian Dollars, the Canadian Prime Rate, (b) with respect to the Offshore
Currency Loans (other than Loans denominated in Canadian Dollars), the Rabobank
Cost of Funds Rate, and (c) with respect to any Loans denominated in U.S.
Dollars, the highest of (i) the Prime Rate at such time, (ii) 1/2 of 1% in
excess of the Federal Funds Effective Rate at such time and (iii) the LIBO Rate
for a LIBO Rate Loan in U.S. Dollars with a one-month Interest Period commencing
at such time plus 1.0%. For the purposes of this definition, the LIBO Rate shall
be determined using the LIBO Rate as otherwise determined by Administrative
Agent in accordance with the definition of LIBO Rate, except that (x) if a given
day is a Business Day, such determination shall be made on such day (rather than
two Business Days prior to the commencement of an Interest Period) or (y) if a
given day is not a Business Day, the LIBO Rate for such day shall be the rate
determined by Administrative Agent pursuant to preceding clause (x) for the most
recent Business Day preceding such day. Any change in the Base Rate due to a
change in the Canadian Prime Rate, the Rabobank Cost of Funds Rate, the Prime
Rate, the Federal Funds Effective Rate or such LIBO Rate shall be effective as
of the opening of business on the day of such change in the Canadian Prime Rate,
the Rabobank Cost of Funds Rate, the Prime Rate, the Federal Funds Effective
Rate or such LIBO Rate, respectively.


“Base Rate Loan” means any Loan hereunder that bears interest based on the Base
Rate plus the Applicable Margin in effect from time to time with respect to the
Loans accruing at the Base Rate.


“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.


“Board of Directors” means (a) with respect to a corporation, the board of
directors of such corporation or a duly authorized committee of the board of
directors, (b) with respect to a partnership, the board of directors or similar
body of the general partner (or, if more than one general partner, the managing
general partner) of such partnership, and (c) with respect to a limited
liability company, any managing or other authorized committee of such limited
liability company or any board of directors or similar body of any managing
member.



6


ATL 19984825v10



--------------------------------------------------------------------------------



“Borrower” and “Borrowers” means each of the Initial Borrowers and, if the
conditions of Section 2.13 are satisfied, any other Designated Borrower.


“Borrower’s Account” means the account of the Borrower requesting such a
Borrowing, as specified in such Borrower’s Notice of Borrowing.


“Borrowing” means (a) Loans of the same Class and Type made, converted or
continued on the same date and, in the case of LIBO Rate Loans, as to which a
single Interest Period is in effect, or (b) a Swing Line Loan.


“Borrowing Subsidiary” and “Borrowing Subsidiaries” means each of the Borrowers
other than AGCO.


“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City or Atlanta, Georgia are authorized or
required by law to remain closed; provided that, when used in connection with a
LIBO Rate Loan, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in U.S. Dollars or the relevant Offshore
Currency in the London interbank market or the principal financial center of
such Offshore Currency (and, in connection with a borrowing, drawing, payment,
reimbursement or rate selection denominated in Euros, the term “Business Day”
shall also exclude any day on which the TARGET System is not open for the
settlement of payments in Euros).


“Canadian Dollars” and “Cdn. $” each means the lawful currency of Canada.


“Canadian Prime Rate” means, at any time, the greater of (a) the per annum rate
of interest designated from time to time by Rabobank Canada to be its reference
rate then in effect on such day for determining interest rates on Canadian
Dollar denominated commercial loans made by it in Canada, and (b) one percent
(1%) plus the one (1) month CDOR Rate from time to time (and in effect on such
day) as advised by the Administrative Agent to the applicable Borrower from time
to time pursuant hereto, with any change in the rate of interest resulting from
a change in the Canadian Prime Rate to be effective as of the opening of
business of Rabobank Canada on the day of such change; provided, however, that
the Canadian Prime Rate is a reference rate and does not necessarily represent
the lowest or best rate charged to customers and that Rabobank Canada may make
loans to others at a rate of interest at, above or below the Canadian Prime
Rate.


“Canadian Reference Banks” means three major chartered banks named on Schedule 1
to the Bank Act (Canada), in each case chosen by Administrative Agent in its
sole discretion.


“Capitalized Leases” means all leases that have been or should be, in accordance
with Applicable Accounting Standards, recorded as capitalized leases on a
balance sheet of the lessee, excluding operating leases.


“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the Issuing Banks or
Lenders, as collateral for L/C Obligations or obligations of Lenders to fund
participations in respect of L/C Obligations, cash or deposit account balances
or, if the Administrative Agent and each applicable Issuing Bank

7


ATL 19984825v10



--------------------------------------------------------------------------------



shall agree in their sole discretion, other credit support, in each case
pursuant to documentation in form and substance satisfactory to the
Administrative Agent and each applicable Issuing Bank. “Cash Collateral” shall
have a meaning correlative to the foregoing and shall include the proceeds of
such cash collateral and other credit support.


“Cash Equivalents” means, for any Person, any of the following, to the extent
owned by such Person free and clear of all Liens, other than Permitted Liens and
having a maturity of not greater than one (1) year from the date of acquisition:
(a) readily marketable direct obligations of the government of the United States
or any agency or instrumentality thereof or obligations unconditionally
guaranteed by the full faith and credit of the government of the United States,
(b) readily marketable direct obligations denominated in U.S. Dollars of any
other sovereign government or any agency or instrumentality thereof which are
unconditionally guaranteed by the full faith and credit of such government and
which have a rating equivalent to at least “Prime-1” (or the then equivalent
grade) by Moody’s or “A-1” (or the then equivalent grade) by S&P, (c) insured
certificates of deposit of, time deposits, or bankers’ acceptances with any
commercial bank that issues (or the parent of which issues) commercial paper
rated as described in clause (d) below, is organized under the laws of the
United States or any state thereof or is a foreign bank or branch or agency
thereof acceptable to the Administrative Agent and, in any case, has combined
capital and surplus of at least U.S. $1,000,000,000 (or the foreign currency
equivalent thereof) or (d) commercial paper issued by any corporation organized
under the laws of any state of the United States or any commercial bank
organized under the laws of the United States or any state thereof or any
foreign bank, in each case rated at least “Prime-1” (or the then equivalent
grade) by Moody’s or “A-1” (or the then equivalent grade) by S&P.


“CDOR Rate means the per annum rate determined pursuant to clause (d) of the
definition of LIBO Rate set forth herein.


“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.


“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.


“Change of Control” means at any time, the occurrence of any of the following:
(a) any Person or two or more Persons (including any “group” as that term is
used in Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934)
acting in concert shall have acquired beneficial ownership (within the meaning
of Rule 13d-3 of the Securities and Exchange Commission under

8


ATL 19984825v10



--------------------------------------------------------------------------------



the Securities Exchange Act of 1934), directly or indirectly, of voting Equity
Interests in AGCO (or other securities convertible into such voting Equity
Interests) representing thirty-five percent (35%) or more of the combined voting
power of all voting Equity Interests in AGCO; or (b) a majority of the members
of the Board of Directors of AGCO shall cease to be composed of individuals (i)
who were members of that Board of Directors of AGCO on the Agreement Date or
(ii) whose election to the Board of Directors of AGCO, or whose nomination for
election by AGCO’s stockholders, was approved by a vote of at least two-thirds
of the members of the Board of Directors of AGCO who were either directors on
the Agreement Date or whose election or nomination for election was previously
so approved; or (c) any “Change of Control”, as defined in any of the
Subordinated Debt Documents shall occur.


“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Initial Term
Loans, Incremental Term Loans, or Swing Line Loans and, when used in reference
to any Commitment, refers to whether such Commitment is a Revolving Loan
Commitment or Term Loan Commitment.


“Commitment” means a Revolving Loan Commitment, Term Loan Commitment, or any
combination thereof (as the context requires).


“Communications” has the meaning specified in Section 9.2(a).


“Computation Date” means the date on which the Equivalent Amount of any Offshore
Currency Loan is determined.


“Consolidated” refers to the consolidation of accounts in accordance with
Applicable Accounting Standards, except that, in the case of AGCO,
notwithstanding Applicable Accounting Standards, “Consolidated” shall refer to
the consolidation of accounts of AGCO and its Subsidiaries, with any Finance
Company being accounted for on an equity basis of accounting.


“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period, plus (a) without duplication and to the extent reflected as a charge in
the statement of such Consolidated Net Income for such period, the sum of (i)
Consolidated Net Interest Expense for such period, (ii) amounts in respect of
taxes imposed on or measured by income or excess profits (other than income
taxes (either positive or negative) attributable to extraordinary and
non-recurring gains or losses on sales of assets, to the extent such gains or
losses are not included in the definition of Consolidated Net Income), (iii)
depreciation and amortization expense, (iv) extraordinary or non-recurring cash
expenses, and (v) all other non-cash items reducing Consolidated Net Income
(other than items that will require cash payments and for which an accrual or
reserve is, or is required by Applicable Accounting Standards to be, made),
minus (b) all non-cash items or extraordinary or non-recurring gains increasing
Consolidated Net Income for such period, all as determined in accordance with
Applicable Accounting Standards.


“Consolidated Interest Expense” means, for any period, the interest expense of
AGCO and its Subsidiaries calculated on a consolidated basis for such period
with respect to all outstanding Indebtedness of AGCO and its Subsidiaries
allocable to such period in accordance with Applicable Accounting Standards
(including, without limitation, interest expense under Capitalized Leases that
is treated as interest in accordance with Applicable Accounting

9


ATL 19984825v10



--------------------------------------------------------------------------------



Standards, all commissions, discounts and other fees and charges owed with
respect to letters of credit and bankers acceptance financing and net costs
under all interest rate swap agreements, interest rate cap agreements, interest
rate collar agreements and interest rate insurance to the extent such net costs
are allocable to such period in accordance with Applicable Accounting
Standards).


“Consolidated Interest Income” means, for any period, the sum of all amounts
that would be included, for purposes of determining Consolidated Net Income, as
income of AGCO and its Subsidiaries for such period in respect of interest
payments by third parties to AGCO and its Subsidiaries.


“Consolidated Net Income” means, for any period, the net income (or deficit) of
AGCO and its Subsidiaries for such period (taken as a cumulative whole), after
deducting all operating expenses, provisions for all taxes and reserves
(including reserves for deferred income taxes) and all other proper deductions,
after eliminating all intercompany transactions and after deducting portions of
income properly attributable to minority interests, if any, in the stock and
surplus of Subsidiaries, provided that there shall be excluded for purposes of
calculating Consolidated Net Income: (a) the income (or deficit) of any Person
(other than a Subsidiary) in which AGCO or any Subsidiary has an ownership
interest, except to the extent that any such income has been actually received
by AGCO or such Subsidiary in the form of cash dividends or similar
distributions; (b) the undistributed earnings of any Subsidiary to the extent
that the declaration or payment of dividends or similar distributions by such
Subsidiary is not at the time permitted by the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to such Subsidiary; (c) any aggregate net gain or
aggregate net loss during such period arising from the sale, exchange or other
disposition of capital assets (such term to include all fixed assets, whether
tangible or intangible, all Inventory sold in conjunction with the disposition
of fixed assets, and all securities); (d) any write-up of any asset, or any
write-down of any asset other than Receivables or Inventory; (e) any net gain
from the collection of the proceeds of life insurance policies; (f) any gain or
loss arising from the acquisition of any securities, or the extinguishment,
under Applicable Accounting Standards, of any Indebtedness, of AGCO or any
Subsidiary; and (g) any net income or gain or any net loss during such period
from any change in accounting, from any discontinued operations or the
disposition thereof, from any extraordinary events or from any prior period
adjustments.


“Consolidated Net Interest Expense” means, for any period, (a) Consolidated
Interest Expense for such period, minus (b) Consolidated Interest Income for
such period.


“Consolidated Net Tangible Assets” means the total assets of AGCO and its
Subsidiaries on a Consolidated basis after deducting therefrom (a) all current
liabilities (except for indebtedness payable by its terms more than one year
from the date of incurrence thereof or renewable or extendible at the option of
the obligor for a period ending more than one year after such date of
incurrence) and (b) all goodwill, trade names, trademarks, franchises, patents,
unamortized debt discount and expense, organization and developmental expenses
and other like segregated intangibles, all as computed in accordance with
Applicable Accounting Standards; provided, that any items constituting deferred
income taxes, deferred investment tax credit or other similar items shall not be
taken into account as a liability or as a deduction from or adjustment to total
assets.



10


ATL 19984825v10



--------------------------------------------------------------------------------



“Continuation”, “Continue” and “Continued” each refer to a continuation of a
LIBO Rate Loan at the end of its Interest Period into a LIBO Rate Loan with a
new Interest Period pursuant to Section 2.7.


“Conversion”, “Convert” and “Converted” each refer to a conversion of Loans of
one Type into Loans of the other Type pursuant to Section 2.7.


“Currency Exchange Excess” has the meaning specified in Section 2.4(b).


“Debtor Relief Laws” means the Bankruptcy Code and any other laws relating to
the liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws in any other country or jurisdiction (including,
without limitation, the United Kingdom Insolvency Act of 1986), as the same may
now or hereafter be amended, and including any successor bankruptcy, insolvency,
receivership or similar debtor relief laws now or hereafter in effect.


“Default” means any of the events specified in Section 7.1 regardless of whether
there shall have occurred any passage of time or giving of notice (or both) that
would be necessary in order to constitute such event an Event of Default.


“Defaulting Lender” means, subject to Section 2.11(f), any Lender that (a) has
failed to fund all or any portion of its Loans within two Business Days of the
date such Loans were required to be funded hereunder unless such Lender notifies
the Administrative Agent and the Borrowers in writing that such failure is the
result of such Lender’s good faith reasonable determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, any Issuing
Bank, the Swing Line Bank or any other Lender any other amount required to be
paid by it hereunder (including in respect of its participation in Letters of
Credit or Swing Line Loans) within two Business Days of the date when due, (b)
has notified the Borrowers, the Administrative Agent, any Issuing Bank or the
Swing Line Bank in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s good
faith reasonable determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three Business Days after written request by the Administrative
Agent or the Borrowers, to confirm in writing to the Administrative Agent and
the Borrowers that it will comply with its prospective funding obligations
hereunder (provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon receipt of such written confirmation by the
Administrative Agent and the Borrowers), or (d) has, or has a direct or indirect
parent company that has, (i) become the subject of a proceeding under any Debtor
Relief Laws, or (ii) had appointed for it a receiver, custodian, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or assets, including
the Federal Deposit Insurance Corporation or any other state or federal
regulatory authority acting in such a capacity; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
Equity Interest in that Lender or any direct or indirect parent

11


ATL 19984825v10



--------------------------------------------------------------------------------



company thereof by a Governmental Authority so long as such ownership interest
does not result in or provide such Lender with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.11(f)) upon delivery of written
notice of such determination to AGCO, each Issuing Bank, the Swing Line Bank and
each Lender.


“Default Rate” means a simple per annum interest rate equal to, (a) with respect
to outstanding principal, the sum of (i) the Base Rate or the LIBO Rate, as
applicable, plus (ii) the highest Applicable Margin, plus (iii) two percent
(2%), and (b) with respect to all other Obligations, the sum of (i) the Base
Rate, plus (ii) the highest Applicable Margin, plus (iii) two percent (2%).


“Designated Borrower” has the meaning specified in Section 2.13.


“Designated Borrower Notice” has the meaning specified in Section 2.13.


“Designated Borrower Request and Assumption Agreement” has the meaning specified
in Section 2.13.


“Domestic Borrower” means AGCO and any other Borrower that is a Domestic
Subsidiary.


“Domestic Lending Office” means, with respect to any Lender, its office located
at its address set forth in its Administrative Questionnaire (or identified in
its Administrative Questionnaire as its Domestic Lending Office), or such other
office of such Lender as such Lender may from time to time specify to AGCO and
the Administrative Agent.


“Domestic Subsidiary” means a Subsidiary of AGCO that is organized or formed
under the laws of the United States or any jurisdiction thereof.


“Eligible Assignee” means any Person other than (a) any Borrower or any
Affiliate or Subsidiary of a Borrower, or (b) any Defaulting Lender or any of
its Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (b).


“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.


“Environmental Action” means any administrative, regulatory, or judicial action,
suit, demand, demand letter, claim, notice of non-compliance or violation,
investigation, proceeding, consent order or consent agreement relating in any
way to any Environmental Law (including any permit, approval, license, or other
authorization required under any Environmental Law) including, without
limitation (a) any claim by any governmental or regulatory authority for
enforcement, cleanup, removal, response, remedial or other actions or damages
pursuant to any

12


ATL 19984825v10



--------------------------------------------------------------------------------



Environmental Law, and (b) any claim by any third party seeking damages,
contribution, indemnification, cost recovery, compensation or injunctive relief
resulting from Hazardous Materials or arising from alleged injury or threat of
injury to the environment or, to public health and welfare in respect of
Hazardous Materials.


“Environmental Law” means, with respect to any property or Person, any federal,
state, provincial, local or foreign law, rule, regulation, order, writ,
judgment, injunction, decree, determination or award applicable to such property
or Person relating to the environment, public health and welfare in respect of
Hazardous Materials, including, without limitation, to the extent applicable to
such property or Person, CERCLA, the Resource Conservation and Recovery Act, the
Hazardous Materials Transportation Act, the Clean Water Act, the Toxic
Substances Control Act, the Clean Air Act, the Safe Drinking Water Act, the
Atomic Energy Act, the Federal Insecticide, Fungicide and Rodenticide Act and
the Occupational Safety and Health Act, as any of the foregoing may be from time
to time amended, supplemented or otherwise modified.


“Equity Interests” means shares of the capital stock (including common and
preferred shares), partnership interests, membership interest in a limited
liability company, beneficial interests in a trust or other equity interests in
a Person.


“Equivalent Amount” means (a) whenever this Agreement requires or permits a
determination on any date of the equivalent in U.S. Dollars of an amount
expressed in an Offshore Currency, the equivalent amount in U.S. Dollars of such
amount expressed in an Offshore Currency as determined by the Administrative
Agent on such date on the basis of the Spot Rate for the purchase of U.S.
Dollars with such Offshore Currency on the relevant Computation Date provided
for hereunder; or (b) whenever this Agreement requires or permits a
determination on any date of the equivalent amount in an Offshore Currency of
such amount expressed in U.S. Dollars, the equivalent amount in such Offshore
Currency of such amount expressed in U.S. Dollars as determined by the
Administrative Agent on such date on the basis of the Spot Rate for the purchase
of such Offshore Currency with U.S. Dollars on the relevant Computation Date
provided for hereunder.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
supplemented or otherwise modified from time to time, and the regulations
promulgated and rulings issued thereunder.


“ERISA Affiliate” of any Person means any other Person that for purposes of
Title IV of ERISA is a member of such Person’s controlled group, or under common
control with such Person, within the meaning of Section 414 of the Internal
Revenue Code.


“ERISA Event” with respect to any Person means:


(a) either (i) the occurrence of a reportable event, within the meaning of
Section 4043 of ERISA, with respect to any Plan for which such Person or any of
its ERISA Affiliates is the plan administrator or the contributing sponsor, as
defined in Section 4001(a)(13) of ERISA unless the thirty (30)-day notice
requirement with respect to such event has been waived by the PBGC, or (ii) the
requirements of subsection (b) of Section 4043 of ERISA (without regard to
subsection (2) of such Section) are met with respect to a contributing sponsor,

13


ATL 19984825v10



--------------------------------------------------------------------------------



as defined in Section 4001(a)(13) of ERISA, of a Plan, and an event described in
paragraph (9), (10), (11), (12) or (13) of Section 4043(c) of ERISA is
reasonably expected to occur with respect to such Plan within the following
thirty (30) days;


(b)the provision by the administrator of any Plan of such Person or any of its
ERISA Affiliates of a notice of intent to terminate such Plan, pursuant to
Section 4041(a)(2) of ERISA (including any such notice with respect to a plan
amendment referred to in Section 4041(e) of ERISA);


(c)the cessation of operations at a facility of such Person or any of its ERISA
Affiliates in the circumstances described in Section 4062(e) of ERISA;


(d)the withdrawal by such Person or any of its ERISA Affiliates from a Multiple
Employer Plan during a plan year for which it was a substantial employer, as
defined in Section 4001(a)(2) of ERISA;


(e)the failure by such Person or any of its ERISA Affiliates to make a payment
to a Plan required under Section 303(k) of ERISA or Internal Revenue Code
Section 430(k);


(g)a Plan subject to Title IV or ERISA is in “at risk status” within the meaning
of Internal Revenue Code Section 430(i), or a Multiemployer Plan is in
“endangered status” or “critical status” within the meaning of Internal Revenue
Code Section 432(b); or


(h)the institution by the PBGC of proceedings to terminate a Plan of such Person
or any of its ERISA Affiliates, pursuant to Section 4042 of ERISA, or the
occurrence of any event or condition described in Section 4042 of ERISA that
could constitute grounds for the termination of, or the appointment of a trustee
to administer, such Plan.


“European Term Loan Credit Agreement” means that certain Credit Agreement dated
May 2, 2011, by and among, AGCO International GmbH, as borrower, AGCO and
Rabobank, as a lender and as administrative agent for the lenders.


“Euros” and the designation “€” each mean the lawful currency of the
“participating member states” (as described in the EMU Legislation) introduced
in accordance with the EMU Legislation.


“Event of Default” has the meaning specified in Section 7.1.


“Excluded Taxes” means, any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
and franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a
result of such Recipient being organized under the laws of, or having its
principal office or, in the case of any Lender, its Applicable Lending Office
located in, the jurisdiction imposing such Tax (or any political subdivision
thereof) or (ii) that are Other Connection Taxes, (b) in the case of a Lender,
U.S. federal withholding Taxes imposed on amounts payable to or for the account
of such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (x) such Lender acquires

14


ATL 19984825v10



--------------------------------------------------------------------------------



such interest in the Loan or Commitment (other than pursuant to an assignment
request by the Borrower under Section 10.5) or (y) such Lender changes its
Applicable Lending Office, except in each case to the extent that, pursuant to
Section 10.4, amounts with respect to such Taxes were payable either to such
Lender's assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its Applicable Lending Office, (c)
Taxes attributable to such Recipient’s failure to comply with Section 10.4(e),
and (d) any U.S. federal withholding Taxes imposed under FATCA.


“Executive Order No. 13224” means Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, as the same has been, or shall
hereafter be, renewed, extended, amended or replaced.
“Existing Credit Agreement” has the meaning specified in the recitals hereto.
“Existing L/Cs” has the meaning specified in Section 2.10.


“Farm Credit Bank” means a lending institution organized and existing pursuant
to the provisions of the Farm Credit Act of 1971 and under the regulation of the
Farm Credit Administration.


“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof, and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code and any intergovernmental agreement between the United States and another
jurisdiction implementing the foregoing (or any law, regulations or other
official administrative interpretation implementing such intergovernmental
agreement).


“Federal Funds Effective Rate” means, for any day, the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for such day for such transactions received by Administrative Agent
from three federal funds brokers of recognized standing selected by it.


“Fee Letter” means that certain fee letter dated as of the date hereof executed
by AGCO and the other Borrowers and addressed to the Administrative Agent.


“Finance Company” means any of AGCO Finance LLC, AGCO Finance Canada, Ltd.,
Agricredit Ltd., Agricredit Ltd. Ireland, Agricredit S.N.C., Agricredit GmbH,
Agricredit do Brasil, Ltda. and any other Person (a) not a Subsidiary of AGCO,
(b) in whom AGCO or its Subsidiaries holds an Investment, and (c) which is
engaged primarily in the business of providing retail financing to purchasers of
agricultural equipment.


“Fiscal Quarter” means each three (3) month period beginning on the first day of
each of the following months: January, April, July and October.


“Fiscal Year” means a year commencing on January 1 and ending on December 31.

15


ATL 19984825v10



--------------------------------------------------------------------------------



“Foreign Government Scheme or Arrangement” has the meaning specified in Section
4.1(l).


“Foreign Plan” has the meaning specified in Section 4.1(l).


“Foreign Subsidiary” means a Subsidiary of AGCO not organized under the laws of
the United States or any jurisdiction thereof.


“Fronting Exposure” means, at any time any Revolving Loan Lender is a Defaulting
Lender, (a) with respect to any Issuing Bank, such Defaulting Lender’s Pro Rata
Share of the outstanding L/C Obligations with respect to Letters of Credit
issued by such Issuing Bank other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Bank, such Defaulting Lender’s Pro Rata Share of
outstanding Swing Line Loans made by the Swing Line Bank other than Swing Line
Loans as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders.


“Funded Debt” means without double-counting, with respect to AGCO on a
Consolidated basis, as of any date of determination, all obligations of the type
described in clauses (a) through (d) of the definition of “Indebtedness” set
forth in Article 1 and any Guaranty of any of the foregoing for which a demand
for payment has been received, and specifically including, without limitation,
the amount of Outstandings hereunder.


“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time as set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accounts and the statements and pronouncements of the Financial
Accounting Standards Board which are applicable to the circumstances as of the
date of determination consistently applied.


“Governmental Authority” means the government of the United States of America or
any other nation or supra-national body, or of any political subdivision
thereof, whether state, provincial or local, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government (including any supra-national bodies
such as the European Union or the European Central Bank).


“Guaranty” or “Guaranteed,” as applied to any Indebtedness, lease or other
obligations (each a “primary obligation”), means and includes (a) any guaranty,
direct or indirect, in any manner, of any part or all of such primary
obligation, and (b) any agreement, direct or indirect, contingent or otherwise,
the practical effect of which is to assure in any way the payment or performance
(or payment of damages in the event of non-performance) of any part or all of
such primary obligation, including, without limiting the foregoing, any
reimbursement obligations as to amounts drawn down by beneficiaries of
outstanding letters of credit, and any obligation of such Person (the “primary
obligor”), whether or not contingent, (i) to purchase any such primary
obligation or any property or asset constituting direct or indirect security
therefor, (ii) to advance or supply funds (1) for the purchase or payment of
such primary obligation or (2) to maintain working capital, equity capital or
the net worth, cash flow, solvency or other balance sheet or

16


ATL 19984825v10



--------------------------------------------------------------------------------



income statement condition of any other Person, (c) to purchase property,
assets, securities or services primarily for the purpose of assuring the owner
or holder of any primary obligation of the ability of the primary obligor with
respect to such primary obligation to make payment thereof or (d) otherwise to
assure or hold harmless the owner or holder of such primary obligation against
loss in respect thereof; provided, however, “Guaranty” shall not include non-
binding comfort letters limited to corporate intent or policies.


“Guarantors” means (a) each Domestic Subsidiary of AGCO that is a Material
Subsidiary on the Agreement Date and each of the other Persons listed under the
heading of “Guarantor” on Schedule G hereof, and (b) each other Person that
delivers a Guaranty Agreement at any time hereafter in compliance with Sections
2.13(a) or 5.12.


“Guaranty Agreements” means the guaranty agreements, guaranty and indemnity
deeds, and other similar agreements delivered on the Agreement Date by each of
the Persons listed under the heading of “Guarantor” on Schedule G hereto,
guaranteeing or providing an indemnity for the obligations described on Schedule
G hereto, and any other agreement delivered after the Agreement Date (including
by way of supplement or amendment to any guaranty or indemnity agreement) by any
Person providing an indemnity or guaranty of all or any part of the Obligations,
in each case as amended, supplemented or modified from time to time in
accordance with its terms.


“Hazardous Materials” means any pollutants, contaminants, toxic or hazardous
substances, materials, wastes, constituents, compounds, chemicals, natural or
manmade elements or forces (including, without limitation, petroleum or any
by-products or fractions thereof, any form of natural gas, lead, asbestos and
asbestos-containing materials building construction materials and debris,
polychlorinated biphenyls and polychlorinated biphenyls-containing equipment,
radon and other radioactive elements, ionizing radiation, electromagnetic field
radiation and other non-ionizing radiation, sonic forces and other natural
forces, infectious, carcinogenic, mutagenic, or etiologic agents, pesticides,
defoliants, explosives, flammables, corrosives and urea formaldehyde foam
insulation) that are regulated by, or may now or in the future form the basis of
liability under, any Environmental Laws.


“Hedging Obligations” means obligations under any agreement with respect to any
cap, swap, collar, forward, listed future or derivative transaction or option or
similar agreement involving, or settled by reference to, one or more interest
rates, currency exchange rates, or commodity prices, and designed to provide
protection against fluctuations in interest rates, currency exchange rates or
commodity prices, whether or not any such transaction is governed by or subject
to any master agreement.


“IFRS” means the International Financial Reporting Standards, as promulgated by
the International Accounting Standards Board.


“Incremental Term Loan” has the meaning specified in Section 2.14(a).


“Incremental Term Loan Borrowing” means a borrowing consisting of simultaneous
Incremental Term Loans of the same Tranche made to a Borrower.



17


ATL 19984825v10



--------------------------------------------------------------------------------



“Indebtedness” means, with respect to any Person on any date of determination
(without duplication): (a) the principal of and premium (if any) in respect of
(i) indebtedness of such Person for money borrowed and (ii) indebtedness
evidenced by notes, debentures, bonds or other similar instruments for the
payment of which such Person is responsible or liable; (b) all obligations under
Capitalized Leases of such Person; (c) all obligations of such Person issued or
assumed as the deferred purchase price of property or services, all conditional
sale obligations of such Person and all obligations of such Person under any
title retention agreement (excluding trade accounts payable and accrued
liabilities arising in the ordinary course of business but only if and so long
as such accounts are payable on trade terms customary in the industry); (d) all
obligations of such Person for the reimbursement of any obligor on any letter of
credit, banker’s acceptance or similar credit transaction (other than
obligations with respect to letters of credit securing obligations (other than
obligations described in (a) through (c) above) entered into in the ordinary
course of business of such Person to the extent such letters of credit are not
drawn upon or, if and to the extent drawn upon, such drawing is reimbursed no
later than the tenth Business Day following receipt by such Person of a demand
for reimbursement following payment on the letter of credit); (e) the amount of
all obligations of such Person with respect to the redemption, repayment or
other repurchase of the Equity Interests in such Person; (f) all obligations of
the type referred to in clauses (a) through (e) above of other Persons and all
dividends of other Persons for the payment of which, in either case, such Person
is responsible or liable, directly or indirectly, as obligor, guarantor or
otherwise, including by means of any Guaranty; and (g) all obligations of the
type referred to in clauses (a) through (f) above of other Persons secured by
any Lien on any property or asset of such Person (whether or not such obligation
is assumed by such Person), the amount of such obligation being deemed to be the
lesser of the value of such property or assets or the amount of the obligation
so secured. The amount of Indebtedness of any Person at any date shall be the
outstanding balance at such date of all unconditional obligations as described
above and the maximum liability, upon the occurrence of the contingency giving
rise to the obligation, of any contingent obligations as described above at such
date; provided, however, that Indebtedness under New Market Tax Credit
Transactions shall be calculated on a basis that is net of the principal amount
plus capitalized interest of any leverage loan made by AGCO or any of its
Subsidiaries in such New Market Tax Credit Transaction. For purposes of this
Agreement, Indebtedness, with respect to any Person as of any date, means the
actual amount of Indebtedness then outstanding with respect to which such Person
is then liable without deduction for any discount therefrom as may be reflected
on such Person’s financial statements to reflect the value of any warrants or
other equity securities that may be issued together with such Indebtedness.
Notwithstanding the foregoing, for all purposes other than the definition of
“Permitted Liens” and Section 6.2 of this Agreement, Indebtedness shall not
include (a) obligations incurred in connection with Tax Incentive Transactions
or (b) the factoring of Receivables permitted hereunder, provided that the
Receivables subject to such factoring arrangement are not required under
Applicable Accounting Standards to be included on the Consolidated balance sheet
of AGCO and its Subsidiaries.


“Indemnified Party” has the meaning specified in Section 9.4.


“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.



18


ATL 19984825v10



--------------------------------------------------------------------------------



“Initial Borrower” and “Initial Borrowers” have the respective meanings
specified in the introductory paragraph of this Agreement.


“Initial Lenders” means each of the banks, financial institutions and other
Persons signing this Agreement as a “Lender” on the Agreement Date.


“Initial Term Loan” has the meaning specified in Section 2.1(b).


“Insufficiency” means, with respect to any Plan, the amount, if any, of its
unfunded benefit liabilities, as defined in Section 4001(a)(18) of ERISA.


“Interest Coverage Ratio” means, on any date of determination, the ratio of (a)
Consolidated EBITDA for the most recent Fiscal Quarter of AGCO for which
financial statements have been delivered to the Administrative Agent pursuant to
Sections 5.1(a) or (b) and for the three complete Fiscal Quarters of AGCO
immediately preceding such Fiscal Quarter to (b) Consolidated Interest Expense
for the most recent Fiscal Quarter of AGCO for which financial statements have
been delivered to the Administrative Agent pursuant to Sections 5.1(a) or (b)
and for the three complete Fiscal Quarters of AGCO immediately preceding such
Fiscal Quarter.


“Interest Period” means, for each LIBO Rate Loan comprising part of the same
Borrowing (or portion of the same Borrowing), the period commencing on the date
of such LIBO Rate Loan or the date of Conversion of any Base Rate Loan into such
LIBO Rate Loan, and ending on the last day of the period selected by any
Borrower pursuant to the provisions below and, thereafter, each subsequent
period commencing on the last day of the immediately preceding Interest Period
and ending on the last day of the period selected by the Borrower requesting a
Borrowing pursuant to the provisions below. The duration of each such Interest
Period shall be one (1), two (2), three (3) or six (6) months, as such Borrower
may, upon notice received by the Administrative Agent not later than 11:00 a.m.
(New York City time) on the third Business Day prior to the first day of such
Interest Period, select; provided that:


(a)if any Borrower fails to select the duration of any Interest Period for a
LIBO Rate Loan, the duration of such Interest Period shall be one month;


(b)whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day; provided that, if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the next preceding Business Day;


(c)whenever the first day of any Interest Period occurs on a day of an initial
calendar month for which there is no numerically corresponding day in the
calendar month that succeeds such initial calendar month by the number of months
equal to the number of months in such Interest Period, such Interest Period
shall end on the last Business Day of such succeeding calendar month; and

19


ATL 19984825v10



--------------------------------------------------------------------------------





(d) such Borrower shall not select an Interest Period that ends after the
Maturity Date.


“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.


“Inventory” means, with respect to any Person, all “inventory” as that term is
defined in the Uniform Commercial Code, including, without limitation, all
goods, merchandise and other personal property owned and held for sale in the
ordinary course of its business, and all raw materials, work or goods in
process, materials and supplies of every nature which contribute to the finished
products of such Person.


“Investment” by any Person in any other Person means any direct or indirect
advance, loan (other than advances to wholesale or retail customers in the
ordinary course of business that are recorded as Receivables on the balance
sheet of such Person) or other extensions of credit (including by way of
Guaranty or similar arrangement) or capital contributions to (by means of any
transfer of cash or other property to others or any payment for property or
services for the account or use of others), or any purchase or acquisition of
Equity Interests, Indebtedness or other similar instruments issued by such
Person.


“IRS” means the United States Internal Revenue Service.


“Issuing Bank” means (a) Rabobank, in its capacity as an issuer of Letters of
Credit hereunder, and its successors in such capacity as provided in Section
9.6, (b) any Lender that is an issuer of an Existing L/C, and (c) any other
Lender hereunder, which, at the request of AGCO, agrees and in such Lender’s
sole discretion, issues one or more Letters of Credit hereunder for the accounts
of one or more of the Borrowers; provided that with respect to each such Lender
described in clauses (b) and (c) above, such Lender shall be deemed to be an
“Issuing Bank” hereunder for all purposes but solely with respect to, the
Letters of Credit issued by such Lender hereunder and the L/C Obligations
arising thereunder.


“L/C Cash Collateral Account” has the meaning specified in Section 7.3.


“L/C Related Documents” has the meaning specified in Section 2.10(d).


“L/C Obligations” any time, an amount equal to the sum of (a) the aggregate
principal Available Amount of all Letters of Credit denominated in U.S. Dollars
and the Equivalent Amount of the Available Amount of all Letters of Credit
denominated in Offshore Currencies, in either case outstanding on such date of
determination, and (b) the aggregate amount of all Letter of Credit Advances in
U.S. Dollars and the Equivalent Amount of all Letter of Credit Advances in
Offshore Currencies, in either case on outstanding on such date of determination
and that have not then been reimbursed pursuant to Section Error! Reference
source not found..


“Lenders” means each of the Initial Lenders, any Additional Lenders in
connection with an Incremental Term Loan, and any assignees of the Initial
Lenders or the Additional Lenders who hereafter become parties hereto pursuant
to and in accordance with Section 9.6, other than any such Person that ceases to
be a party hereto pursuant to an Assignment and Assumption; and

20


ATL 19984825v10



--------------------------------------------------------------------------------



“Lender” means any one of the foregoing Lenders. Unless the context requires
otherwise, the term “Lenders” includes the Swing Line Bank.


“Letter of Credit” has the meaning specified in Section 2.10; provided, however,
no letter of credit issued by an Issuing Bank (other than a Person that is also
the Administrative Agent) shall be deemed a “Letter of Credit” for purposes of
this Agreement unless and until the Administrative Agent shall have received
written notice thereof from such Issuing Bank as required pursuant to Section
2.10(b)(i).


“Letter of Credit Advance” means an advance made by an Issuing Bank pursuant to
Section 2.10(c).


“Letter of Credit Agreement” has the meaning specified in Section 2.10(b).


“Letter of Credit Commitment” means the obligation of Rabobank, in its capacity
as an issuer of Letters of Credit hereunder, and its successors in such capacity
as provided in Section 9.6, to issue Letters of Credit hereunder; provided such
obligations shall not exceed in the aggregate the amount of the Letter of Credit
Subfacility.


“Letter of Credit Subfacility” means the aggregate Available Amounts of Letters
of Credit the Issuing Banks may issue pursuant to Section 2.10, which shall not
exceed U.S.
$50,000,000.


“LIBO Rate” means, for any Interest Period for any LIBO Rate Loan comprising
part of the same Borrowing in any currency, an interest rate per annum:


(a)in the case of U.S. Dollars, equal to (i) the London interbank offered rate
as administered by the ICE Benchmark Administration appearing on Reuters (the
“Service”) page LIBOR01 (or on any successor or substitute page of the Service,
or any successor to or substitute for the Service, providing rate quotations
comparable to those currently provided on such page of the Service, as
determined by Administrative Agent from time to time for purposes of providing
quotations of interest rates applicable to U.S. Dollar deposits in the London
interbank market) at approximately 11:00 a.m., London time, two (2) Business
Days prior to the commencement of such Interest Period, as the rate for U.S.
Dollar deposits with a maturity comparable to such Interest Period, multiplied
by (ii) the Statutory Reserve Rate;in the case of Sterling, equal to either (i)
the rate per annum for deposits in Sterling that appears on page 3750 of the
Telerate Plus Service (or any other page that may replace any such page on such
service or is applicable to Sterling in the judgment of the Administrative
Agent), or (ii) if a rate cannot be determined pursuant to clause (i) above, a
rate per annum equal to the average of the rate per annum, as determined by the
Administrative Agent in London, England, at which deposits in Sterling are
available to prime banks in the interbank market, in either case at 11:00 a.m.
(London time) two (2) Business Days before the first day of such Interest Period
and for a period equal to such Interest Period,


(c)in the case of Euros, equal to either (i) the rate per annum for deposits in
such currency that appears on Reuters Page EURIBOR-01 (or any successor page),
or (ii) if a rate cannot be determined pursuant to clause (i) above, a rate per
annum equal to the average of

21


ATL 19984825v10



--------------------------------------------------------------------------------



the rate per annum, as determined by the Administrative Agent in London,
England, at which deposits in Euros are available to prime banks in the
Euro-zone interbank market, in either case at 11:00 a.m. (Brussels time) two (2)
Business Days before the first day of such Interest Period and for a period
equal to such Interest Period;


(d)in the case of Canadian Dollars, either (i) the annual rate of discount or
interest which is the arithmetic average of the discount rates for bankers’
acceptances denominated in Canadian Dollars for such Interest Period and such
amount identified as such on the Reuters Screen CDOR Page at approximately 10:00
a.m. (Toronto time) on the day such Notice of Borrowing is delivered, or if such
day is not a Business Day, then on the immediately preceding Business Day (as
adjusted by the Administrative Agent after 10:00 a.m. (Toronto time) to reflect
any error in any posted rate or in the posted average annual rate), or (ii) if a
rate cannot be determined pursuant to clause (i) above, a rate per annum
calculated as the arithmetic average of the discount rates for bankers’
acceptances denominated in Canadian Dollars for such term and face amount of,
and as quoted by, the Canadian Reference Banks, as of 10:00 a.m. (Toronto time)
on that day, or if that day is not a Business Day, then on the immediately
preceding Business Day; and


(e)in the case of any other Agreed Alternative Currencies, equal to the interest
rate per annum as may be agreed to between the Borrowers and the Revolving Loan
Lenders from time to time.


“LIBO Rate Loan” means a Loan denominated in U.S. Dollars or in an Offshore
Currency that bears interest at the LIBO Rate plus the Applicable Margin in
effect for Loans accruing interest at the LIBO Rate from time to time.


“LIBOR Lending Office” means, with respect to any Lender, such Lender’s office,
branch or affiliate located at its address set forth in its Administrative
Questionnaire (or identified in its Administrative Questionnaire as its “LIBOR
Lending Office”), or such other office, branch or affiliate of such Lender as
such Lender may from time to time specify to AGCO and the Administrative Agent;
provided that any Lender may from time to time by notice to AGCO and the
Administrative Agent designate separate LIBOR Lending Offices for its Loans in
different currencies, in which case all references herein to the LIBOR Lending
Office of such Lender shall be deemed to refer to any or all of such offices, as
the context may require.


“Lien” means, with respect to any property, any mortgage, lien, pledge,
assignment by way of security, charge, hypothec, security interest, title
retention agreement, levy, execution, seizure, attachment, garnishment, or other
encumbrance of any kind in respect of such property, whether or not choate,
vested, or perfected.


“Loan” or “Loans” means, as applicable, a Revolving Loan, Term Loan, a Swing
Line Loan or a Letter of Credit Advance.


“Loan Documents” means this Agreement, the Guaranty Agreements, all L/C Related
Documents, the Fee Letter, each Notice of Borrowing, each Notice of Issuance,
each Designated Borrower Request and Assumption Agreement, each Notice of
Incremental Term Loan

22


ATL 19984825v10



--------------------------------------------------------------------------------



Borrowing, and all other documents, instruments, certificates, and agreements
executed or delivered by AGCO or its Subsidiaries in connection with or pursuant
to this Agreement.


“Loan Parties” means the Borrowers and the Guarantors.


“Mandatory Cost Formulae” means, with respect to any period, the percentage rate
per annum determined in accordance with Schedule M.


“Margin Stock” has the meaning specified in Regulation U.


“Material Adverse Effect” means, as of any date of determination, a material
adverse effect on (a) the business, financial condition, assets, liabilities, or
operations of AGCO and its Subsidiaries, taken as a whole, (b) the material
rights and remedies of the Administrative Agent or any Lender under any Loan
Document, or (c) the ability AGCO and the other Loan Parties, taken as a whole,
to perform their payment obligations under the Loan Documents.


“Material Subsidiary” means, as of any time of determination, any direct or
indirect Subsidiary of AGCO that meets any of the following conditions
(including as a result of any acquisition, Investment, merger, reorganization,
transfer of assets, or other change in circumstances):


(a)AGCO’s and its other Subsidiaries’ proportionate share of the total assets,
in the aggregate (after intercompany eliminations), of such Subsidiary (and its
Subsidiaries) exceeds ten percent (10%) of the total assets of AGCO and its
Subsidiaries Consolidated as of the end of the most recently completed Fiscal
Quarter; or


(b)AGCO’s and its other Subsidiaries’ equity in the income from continuing
operations, in the aggregate, before income taxes, extraordinary items and
cumulative effect of a change in accounting principles of such Subsidiary (and
its Subsidiaries) exceeds ten percent (10%) of such income of AGCO and its
Subsidiaries Consolidated for the most recently completed Fiscal Year.


“Maturity Date” means June 28, 2019.


“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
105% of the Fronting Exposure of all Issuing Banks with respect to Letters of
Credit outstanding at such time, and (b) otherwise, an amount determined by the
Administrative Agent and the Issuing Banks in their sole discretion.


“Moody’s” means Moody’s Investors Service, Inc. and it successors.


“Multiemployer Plan” of any Person means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, that is subject to ERISA and to which such Person
or any of its ERISA Affiliates is making or accruing an obligation to make
contributions, or has within any of the preceding five (5) plan years made or
accrued an obligation to make contributions.



23


ATL 19984825v10



--------------------------------------------------------------------------------



“Multiple Employer Plan” of any Person means a single employer plan, as defined
in Section 4001(a)(15) of ERISA, that is subject to ERISA and (a) is maintained
for employees of such Person or any of its ERISA Affiliates and at least one
Person other than such Person and its ERISA Affiliates or (b) was so maintained
and in respect of which such Person or any of its ERISA Affiliates could have
liability under Section 4064 or 4069 of ERISA in the event such plan has been or
were to be terminated.


“Net Cash Proceeds” means, with respect to any Asset Disposition or the sale or
issuance of any Indebtedness or Equity Interests, any securities convertible
into or exchangeable for Equity Interests or any warrants, rights or options to
acquire Equity Interests by any Person, the aggregate amount of cash received
from time to time by or on behalf of such Person in connection with such
transaction, after deducting therefrom only (a) reasonable and customary
brokerage commissions, underwriting fees and discounts, legal fees, finder’s
fees and other similar fees and commissions, (b) the amount of taxes payable in
connection with or as a result of such transaction, and (c) the principal amount
of, premium or penalty, if any, and interest on any Indebtedness (other than the
Loans) that is secured by a Lien on the assets in question, in each case to the
extent, but only to the extent, that the amounts so deducted are, at the time of
receipt of such cash, actually paid to a Person that is not an Affiliate and are
properly attributable to such transaction or to the asset that is the subject
thereof.


“Net Leverage Ratio” means, at any date of determination, the ratio of (a) the
average of the amounts, calculated as of the last day of each Fiscal Quarter for
the four Fiscal Quarter period then ended, equal to (i) the principal amount of
Funded Debt outstanding as of the last day of such Fiscal Quarter minus (ii) the
total amount of Cash Equivalents on the Consolidated books of AGCO as of the
last day of such Fiscal Quarter, to (b) Consolidated EBITDA for the four Fiscal
Quarter period most recently ended for which financial statements have been
delivered to the Administrative Agent pursuant to Sections 5.1(a) and (b).


“New Market Tax Credit Transactions” means a transaction using “new market tax
credits” provided by Section 45D of the Internal Revenue Code, in which (a) a
wholly-owned Domestic Subsidiary of AGCO receives two loans from a qualified
“community development entity” (the “NMTC Lender”) owned 99.99% by a third-party
tax credit investor (the “NMTC Investor”) consisting of (i) an “A Loan” which is
indirectly funded by a loan made by AGCO to the NMTC Investor (the “Leverage
Loan”) and (ii) a “B Loan” funded indirectly by a capital contribution from the
NMTC Investor’s parent, the proceeds of each of which are used to finance or
refinance the costs incurred by such Domestic Subsidiary in connection with the
expansion of certain manufacturing and warehouse facilities of such Domestic
Subsidiary, (b) such loans are secured by substantially all of the assets of
such Domestic Subsidiary, (c) payments on the A Loan and the B Loan are
sufficient to provide all debt service on the Leverage Loan, and (d) the
principal amount of the B Loan is expected to be forgiven at the end of the
seven-year “new markets tax credit” compliance period under the Internal Revenue
Code if the NMTC Investor exercises its put right requiring AGCO to buy its
ownership interest in the NMTC Lender for $1,000.


“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all affected Lenders in
accordance with the terms of Section 9.1 and (b) has been approved by the
Required Lenders.



24


ATL 19984825v10



--------------------------------------------------------------------------------



“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.


“Non-Material Domestic Subsidiary” means any Domestic Subsidiary that is not a
Material Subsidiary.


“Notice of Borrowing” has the meaning specified in Section 2.2(a).


“Notice of Incremental Term Loan Borrowing” has the meaning specified in Section
2.14(a).


“Notice of Issuance” has the meaning specified in Section 2.10(b).


“Obligations” means, (a) all payment and performance obligations of the
Borrowers to the Lenders, the Issuing Banks, and the Administrative Agent under
this Agreement and the other Loan Documents (including all Revolving Loans, Term
Loans, Swing Line Loans and obligations under Letters of Credit and including
any interest, fees and expenses that, but for the provisions of Debtor Relief
Laws, would have accrued), as they may be amended from time to time, or as a
result of making the Loans or issuing the Letters of Credit, and (b) the
obligation to pay an amount equal to the amount of any and all damages which the
Issuing Banks, the Lenders and the Administrative Agent, or any of them, may
suffer by reason of a breach by any Loan Party of any obligation, covenant, or
undertaking with respect to this Agreement or any other Loan Document.


“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.


“Offshore Currency” means (a) Sterling, Canadian Dollars and Euros, and (b) any
Agreed Alternative Currency.
“Offshore Currency Loan” means any Loan denominated in an Offshore Currency.
“Original Currency” has the meaning specified in Section 10.3.


“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).


“Other Currency” has the meaning specified in Section 10.3.


“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
from the execution, delivery, performance, enforcement or registration of, from
the receipt or perfection of a security interest under, or otherwise with
respect to, any Loan Document, except any such Taxes that are Other

25


ATL 19984825v10



--------------------------------------------------------------------------------



Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 10.5).


“Outstandings” means, on any date of determination:


(a)the aggregate principal amount of all Swing Line Loans made to AGCO, plus the
aggregate outstanding principal amount of the Term Loans, plus the aggregate
principal amount of all Revolving Loans in U.S. Dollars and of the Equivalent
Amount in U.S. Dollars of all Revolving Loans in Offshore Currencies, in each
case outstanding on such date of determination; plus


(b)the L/C Obligations outstanding on such date of determination.
“Participant” has the meaning specified in Section 9.6(h).
“Participant Register” has the meaning specified in Section 9.6(i).


“Participating Member State” means each state so described in any EMU
Legislation.
“PBGC” means the Pension Benefit Guaranty Corporation.


“Permitted Liens” means:


(a)Liens incurred in the ordinary course of business which do not secure
Indebtedness or Hedging Obligations and which do not materially impair the value
of, or materially interfere with the use of, in the ordinary course of business
of AGCO and its Subsidiaries, the property affected and which do not,
individually or in the aggregate, have a materially adverse effect on the
business of AGCO or such Subsidiaries affected thereby individually or of AGCO
and its Subsidiaries on a Consolidated basis;


(b)Liens existing on the property of a Person immediately prior to it being
acquired by AGCO or any of its Subsidiaries, or any Lien existing on any
property acquired by AGCO or any of its Subsidiaries at the time such property
is so acquired; provided that (i) no such Lien shall secure Indebtedness or
Hedging Obligations, (ii) no such Lien shall have been created or assumed in
contemplation of such Person becoming a Subsidiary of AGCO or such acquisition
of property, and (iii) each such Lien shall at all times be confined solely to
the item or items of property so acquired and the proceeds thereof;


(c)Liens and rights of setoff of banks existing solely with respect to cash,
Cash Equivalents or investment property on deposit with such bank in one or more
accounts maintained by any Loan Party or any Subsidiary, in each case granted in
the ordinary course of business in favor of the bank or banks with which such
accounts are maintained;


(d) Liens on Receivables sold under any factoring arrangement permitted
hereunder;



26


ATL 19984825v10



--------------------------------------------------------------------------------



(e)precautionary financing statements filed by lessors, or retained interests in
leased equipment by lessors, with respect to equipment leases under which AGCO
or a Subsidiary is lessee;


(f)
Liens arising in connection with Tax Incentive Transactions;



(g)Liens securing Indebtedness permitted under Section 6.1(e) arising in
connection with New Market Tax Credit Transactions;


(h)Liens securing reimbursement obligations with respect to letters of credit
that encumber documents of title and/or property shipped under such letters of
credit, to the extent incurred in the ordinary course of business;


(i)mandatory liens in favor of unsecured creditors attaching to proceeds from
the sale of property in a foreclosure or similar proceeding imposed by law of
any jurisdiction outside of the U.S. and which have not arisen to secure
Indebtedness and do not in the aggregate materially detract from the value of
such property or assets;


(j)Liens on cash or deposits to secure Hedging Obligations entered into in the
ordinary course of business to hedge risks or reduce costs with respect to
interest rates, currency or commodity exposure, and not for speculative
purposes;


(k)Liens granted by a Subsidiary (other than a Loan Party) to AGCO or another
Subsidiary securing Indebtedness of such Subsidiary (other than a Loan Party) to
AGCO or such other Subsidiary; andany other Liens that secure Indebtedness or
other obligations in a principal amount not in excess of 10% of AGCO’s
Consolidated Net Tangible Assets.


“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.


“Plan” means a Single Employer Plan or a Multiple Employer Plan that is subject
to ERISA.


“Platform” has the meaning specified in Section 9.2(d).


“Prime Rate” means the rate of interest per annum published in the Wall Street
Journal as the “prime rate” for such day and if the Wall Street Journal does not
publish such rate on such day then such rate as most recently published prior to
such day.


“Pro Rata Share” means (a) with respect to any Revolving Loan Lender for
purposes of any rights or obligations hereunder affecting or involving Revolving
Loan Lenders and not Term Loan Lenders (including any reimbursement obligations
in respect of any indemnity claim arising out of an action or omission of the
Swing Line Bank or the Issuing Banks under this Agreement), the percentage
(carried out to the ninth decimal place) of the Total Revolving Loan Commitments
represented by such Revolving Loan Lender’s Revolving Loan Commitment, (b) with
respect to any Term Loan Lender of any Class for purposes of any rights or
obligations

27


ATL 19984825v10



--------------------------------------------------------------------------------



hereunder affecting or involving Term Loan Lenders of such Class and not
Revolving Loan Lenders, the percentage (carried out to the ninth decimal place)
of the total Term Loans of such Class represented by such Term Loan Lender’s
Term Loans of such Class, and (c) with respect to any Lender in respect of any
rights or obligations affecting or involving all Lenders (including any
reimbursement obligations in respect of any indemnity claim arising out of an
action or omission of Administrative Agent under this Agreement), the percentage
(carried out to the ninth decimal place) of the total Commitments or Loans, of
all Classes hereunder represented by the aggregate amount of such Lender’s
Commitments or Loans, as the case may be, of all Classes hereunder. If the
Commitments of any Class have terminated or expired, the Pro Rata Share with
respect to such Class shall be determined based upon (i) in the case of the Term
Loan Lenders, the outstanding principal amount of the Term Loans of such Class
at such time, and (ii) in the case of the Revolving Loan Lenders, the Revolving
Loan Exposure of all such Revolving Loan Lenders at such time.


“Rabobank” means Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank
Nederland”, New York Branch, or any successor thereto.


“Rabobank Canada” means Rabobank Nederland, Canadian Branch or any successor
thereto.


“Rabobank Cost of Funds Rate” means the per annum rate of interest disclosed to
AGCO from time to time by Rabobank London to be its “cost of funds” rate, as may
be changed at any time by Rabobank London in its sole discretion, with any
change to be effective as of the opening of business of Rabobank London on the
day of such change.


“Rabobank London” means Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A.,
trading as Rabobank International, London Branch or any successor thereto.


“Receivables” means any right to payment for goods sold or leased or for
services rendered whether or not it has been earned by performance.


“Recipient” means the Administrative Agent, any Lender, the Swing Line Bank or
any Issuing Bank.


“Register” has the meaning specified in Section 9.6(f).


“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.


“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.


“Relevant Currency Time” means, for any Borrowing in any currency, the local
time in the city where the Administrative Agent’s Account for such currency is
located.


“Required Lenders” means, at any time, Lenders having Revolving Loan Exposures,
outstanding Term Loans and unused Commitments representing more than 50% of the
sum of the total Revolving Loan Exposures, total outstanding Term Loans and
unused Commitments at

28


ATL 19984825v10



--------------------------------------------------------------------------------



such time. The Commitments of, and the portion of the Revolving Loan Exposure
and Term Loans held or deemed held by, any Defaulting Lender shall be excluded
for purposes of making a determination of Required Lenders.


“Replacement Lender” has the meaning specified in Section 10.5.


“Responsible Employee” means the Executive Chairman, President, any Authorized
Financial Officer, General Counsel or any Associate or Assistant General Counsel
or Vice President of AGCO or any equivalent position of any Borrowing
Subsidiary; any other employee of any Borrower responsible for monitoring
compliance with this Agreement or any other Loan Document; and, with respect to
matters relating to ERISA, any individual who functions as the plan
administrator under the applicable pension plan.


“Restricted Payment” means (a) any direct or indirect distribution, dividend, or
other payment to any Person on account of any shares of Equity Interests in such
Person or (b) any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, or other acquisition or retirement of any shares of Equity Interests
in such Person; provided that payments of principal and interest in respect of
Indebtedness convertible into Equity Interests of AGCO shall not constitute
Restricted Payments.


“Revolving Loan” or “Revolving Loans” have the meanings specified in Section
2.1(a).


“Revolving Loan Lender” means a Lender with a Revolving Loan Commitment or, if
the Revolving Loan Commitments have terminated or expired, a Lender with
Revolving Loan Exposure.


“Revolving Loan Commitment” means at any time, with respect to each Lender, the
commitment, if any, of such Lender to make Revolving Loans and to acquire
participations in Letters of Credit and Swing Line Loans hereunder, expressed as
an amount representing the maximum aggregate amount of such Lender’s Revolving
Loan Exposure at such time hereunder, as such commitment may be (a) reduced from
time to time pursuant to Section 2.3, and (b) reduced or increased from time to
time pursuant to assignments by or to such Lender pursuant to Section 9.6. The
initial amount of each Lender’s Revolving Loan Commitment is set forth below its
name on its signature page hereto or, if such Lender has entered into one or
more Assignments and Assumptions, set forth for such Lender in the Register
maintained by the Administrative Agent pursuant to Section 9.6(d). The initial
aggregate amount of the Lenders’ Revolving Loan Commitments is $800,000,000.


“Revolving Loan Exposure” means, as to any Revolving Loan Lender at any time,
the aggregate principal amount at such time of its outstanding Revolving Loans
and such Revolving Loan Lender’s participation in L/C Obligations and Swing Line
Loans at such time.


“Revolving Loan Outstandings” means, on any date of determination:


(a) the aggregate principal amount of all Swing Line Loans made to AGCO, plus
the aggregate principal amount of all Revolving Loans in U.S. Dollars and of the
Equivalent

29


ATL 19984825v10



--------------------------------------------------------------------------------



Amount in U.S. Dollars of all Revolving Loans in Offshore Currencies, in either
case outstanding on such date of determination; plus


(b)
the L/C Obligations outstanding on such date of determination.



“S&P” means Standard & Poor’s Ratings Group, a division of McGraw-Hill, Inc.,
and its successors.


“Sanctioned Person” has the meaning specified in Section 4.1(u).


“Sanctions” has the meaning specified in Section 4.1(u).


“Senior Debt Documents” means that certain Indenture entered into in December
2011 among AGCO and Union Bank, N.A., as trustee, relating to AGCO’s 5-7/8%
Senior Notes due 2021, together with each such note issued in connection
therewith.


“Single Employer Plan” of any Person means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that is subject to ERISA and (a) is maintained for
employees of such Person or any of its ERISA Affiliates and no Person other than
such Person and its ERISA Affiliates, or (b) was so maintained and in respect of
which such Person or any of its ERISA Affiliates could have liability under
Section 4069 of ERISA in the event such plan has been or were to be terminated.


“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair value of the tangible and intangible property of such Person
is greater than the total amount of liabilities, including, without limitation,
contingent liabilities, of such Person, (b) the present fair salable value of
the assets of such Person is not less than the amount that will be required to
pay the probable liability of such Person on its debts as they become absolute
and matured, (c) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay such debts
and liabilities as they mature and (d) such Person is not engaged in business or
a transaction, and is not about to engage in business or a transaction, for
which such Person’s tangible and intangible property would constitute an
unreasonably small capital. The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability; provided, however, that
with respect to any Person organized under the laws of the United Kingdom,
“Solvent” means that such Person is able to pay its debts as they fall due, is
not deemed unable to pay its debts as they fall due within the meaning of
Section 123(1) of the Insolvency Act of 1986 and that the value of its assets is
greater than the value of its liabilities, taking into account contingent and
prospective liabilities.


“Spot Rate” for a currency means the rate quoted by the Administrative Agent as
the spot rate for the purchase by the Administrative Agent of such currency with
another currency through its foreign exchange office at approximately 11:00 a.m.
(New York, New York time) on the date two (2) Business Days prior to the date as
of which the foreign exchange computation is made.



30


ATL 19984825v10



--------------------------------------------------------------------------------



“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. LIBO Rate Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.


“Sterling” and “£” mean the lawful currency of the United Kingdom.


“Subordinated Debt Documents” means the 2036 Senior Subordinated Notes Documents
and each other note, indenture, or other instrument governing Indebtedness that
is contractually subordinated to the Obligations.


“Subsidiary” of any Person means a corporation, partnership, joint venture,
limited liability company or other entity of which a majority of the Equity
Interests having ordinary voting power for the election of the Board of
Directors or other governing body (other than Equity Interests having such power
only by reason of the happening of a contingency) are at the time beneficially
owned, or the management of which is otherwise controlled, directly, or
indirectly through one or more intermediaries, or both, by such Person. Unless
otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of AGCO.


“Swing Line Loan” means an advance made by the Swing Line Bank pursuant to
Section 2.1(a)(ii).


“Swing Line Bank” means any Lender hereunder, as designated by AGCO in
accordance with this Agreement with the written consent of the Administrative
Agent, acting hereunder as “Swing Line Bank” to make Swing Line Loans to AGCO.
The initial Swing Line Bank shall be SunTrust Bank.


“Swing Line Borrowing” means a borrowing in U.S. Dollars consisting of a Swing
Line Loans made by the Swing Line Bank.


“Swing Line Sublimit” has the meaning specified in Section 2.1(a)(ii).


“TARGET System” means the Trans-European Automated Real-time Gross Settlement
Express Transfer (TARGET) payment system (or, if such payment system ceases to
be operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in Euros.


“Tax Credit” has the meaning specified in Section 10.4(l).



31


ATL 19984825v10



--------------------------------------------------------------------------------



“Tax Incentive Transaction” means any revenue bond financing arrangement
(excluding a New Market Tax Credit Transaction) between any Person and a
development authority or other similar governmental authority or entity for the
purpose of providing a property tax abatement or other tax incentive to such
Person whereby (a) the governmental authority or entity issues notes, bonds or
other indebtedness to finance the acquisition of property that at such time is
owned by AGCO or a Subsidiary, (b) the property so transferred is leased back by
AGCO or such Subsidiary, (c) the notes, bonds or other Indebtedness issued to
finance the acquisition are owned by AGCO or a Subsidiary, (d) the rental
payments on the lease and the debt service payments on the bonds, notes, or
other Indebtedness are substantially equal and (e) AGCO or such Subsidiary has
the option to prepay the notes, bonds or other Indebtedness, terminate its lease
and reacquire the property for nominal consideration at any time; provided that
if at any time any of the foregoing conditions shall cease to be satisfied, such
transaction shall cease to be a Tax Incentive Transaction.


“Taxes” means all present or future taxes, levies, imposts, deductions, charges
or withholdings (including backup withholding), assessments, fees and other
charges and all liabilities with respect thereto imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.


“Term Loan” means, collectively, the Initial Term Loan and any Incremental Term
Loans, in each case to the extent outstanding or in existence.


“Term Loan Commitment” means at any time, with respect to each Lender, the
commitment, if any, of such Lender to make Initial Term Loans on the Agreement
Date. The initial amount of each Lender’s Term Loan Commitment is set forth
below its name on its signature page hereto, or, if such Lender has entered into
one or more Assignment and Assumptions, set forth for such Lender in the
Register maintained by the Administrative Agent pursuant to Section
9.6(d).    The initial aggregate amount of the Lenders’ Term Loan Commitments is
$355,000,000.


“Term Loan Lender” means any Lender that has a Term Loan Commitment or an
outstanding Term Loan.


“Total Revolving Loan Commitments” means, at any time, the aggregate amount of
the Revolving Loan Commitments of all Lenders at such time.


“Tranche” means, with respect to any Incremental Term Loans, all Incremental
Term Loans made on the same date pursuant to the terms of the same Notice of
Incremental Term Loan Borrowing.


“Transactions” means the execution, delivery and performance by each Loan Party
of this Agreement and the other Loan Documents to which such Loan Party is
intended to be a party and the consummation of the transactions contemplated
thereby, the borrowing of initial Loans on the Agreement Date, the use of the
proceeds thereof, the repayment in full of all obligations under, and amendment
and restatement of, the Existing Credit Agreement, and the payment of all fees
and expenses to be paid on or prior to the Agreement Date and owing in
connection with the foregoing.



32


ATL 19984825v10



--------------------------------------------------------------------------------



“Type” refers to the distinction among Loans bearing interest at the Base Rate
and Loans bearing interest at the LIBO Rate.


“U.K. Borrower” means AGCO UK and each other Borrower that is resident for tax
purposes in the United Kingdom.


“U.K. CTA” means the United Kingdom Corporation Tax Act 2009.


“U.K. DTTP Scheme” has the meaning assigned to such term in Section 10.4(i).


“U.K. ITA” means the United Kingdom Income Tax Act of 2007.


“U.K. Qualifying Lender” means a Lender that is beneficially entitled to
interest payable in respect of an advance under a Loan Document and is (a) a
Lender (i) that is a bank (as defined for the purpose of section 879 of the U.K.
ITA) making an advance under a Loan Document or (ii) in respect of an advance
made under a Loan Document by a Person that was a bank (as defined for the
purpose of section 879 of the U.K. ITA) at the time such advance was made, and
in either case is subject to United Kingdom corporation tax on any payments of
interest made with respect to such advance; (b) a Lender that is (i) a company
resident in the United Kingdom for United Kingdom tax purposes, (ii) a
partnership, each member of which is (x) a company resident in the United
Kingdom for United Kingdom tax purposes, or (y) a company not so resident in the
United Kingdom which carries on a trade in the United Kingdom through a
permanent establishment and which brings into account in computing its
chargeable profits (within the meaning of section 19 of the U.K. CTA) the whole
of any share of interest payable in respect of such advance that falls to it by
reason of Part 17 of the U.K. CTA, or (iii) a company not so resident in the
United Kingdom which carries on a trade in the United Kingdom through a
permanent establishment and which brings into account interest payable in
respect of such advance in computing the chargeable profits (within the meaning
of section 19 of the U.K. CTA) of that company; or (c) a U.K. Treaty Lender.


“U.K. Tax Authority” means H.M. Revenue & Customs.


“U.K. Tax Confirmation” means confirmation by a Lender that the Person
beneficially entitled to interest payable to such Lender in respect of an
advance under a Loan Document is either (a) a company resident in the United
Kingdom for United Kingdom tax purposes, (b) a partnership, each member of which
is (i) a company resident in the United Kingdom for United Kingdom tax purposes,
or (ii) a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (within the meaning of section 19 of
the U.K. CTA) the whole of any share of interest payable in respect of such
advance that falls to it by reason of Part 17 of the U.K. CTA, or (c) a company
not so resident in the United Kingdom that carries on a trade in the United
Kingdom through a permanent establishment and which brings into account interest
payable in respect of such advance in computing the chargeable profits (within
the meaning of section 19 of the U.K. CTA) of that company.


“U.K. Taxes” means Taxes (including Other Taxes) imposed by the United Kingdom.


“U.K. Treaty” has the meaning assigned to such term in the definition of “U.K.
Treaty State”.



33


ATL 19984825v10



--------------------------------------------------------------------------------



“U.K. Treaty Lender” means a Lender that (a) is treated as a resident of a U.K.
Treaty State for the purposes of a U.K. Treaty and (b) does not carry on a
business in the United Kingdom through a permanent establishment with which such
Lender’s participation is effectively connected.


“U.K. Treaty State” means a jurisdiction party to an income tax treaty with the
United Kingdom (a “U.K. Treaty”) that makes provision for full exemption from
tax imposed by the United Kingdom on interest.


“United States Dollars”, “U.S. Dollars” or “U.S. $” means lawful money of the
United States of America.


“Unused Revolving Loan Commitment” means, with respect to any Lender at any date
of determination, (a) such Lender’s Revolving Loan Commitment at such time,
minus (b) the Equivalent Amount in U.S. Dollars as of such date of (i) the
aggregate principal amount of all Base Rate Loans and LIBO Rate Loans made by
such Lender and outstanding on such date, plus (ii) such Lender’s Pro Rata Share
of (x) the L/C Obligations, plus (y) the aggregate principal amount of all Swing
Line Loans outstanding on such date.


“Unused Fee” has the meaning specified in Section 2.6(b).


“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. No. 107- 56, 115 Stat. 272 (2001), as the same has been, or shall hereafter
be, renewed, extended, amended or replaced.


“Wholly Owned” means, as applied to any Subsidiary, a Subsidiary all the
outstanding shares (other than directors’ qualifying shares, if required by law)
of every class of stock of which are at the time owned by AGCO and/or by one or
more Wholly Owned Subsidiaries.


“Withdrawal Liability” has the meaning specified in Part I of Subtitle E of
Title IV of ERISA.


“Withholding Agent” means any Loan Party and the Administrative Agent.


1.2.    Computation of Time Periods. In this Agreement in the computation of
periods of time from a specified date to a later specified date, the word “from”
means “from and including” and the words “to” and “until” each mean “to but
excluding.”


1.3.    Accounting Terms; Applicable Margin Ratings.    (a) Except as otherwise
expressly provided herein, all accounting terms used herein shall be
interpreted, and all financial statements and certificates and reports as to
financial matters required to be delivered to the Administrative Agent hereunder
shall be prepared, in accordance with Applicable Accounting Standards. All
calculations made for the purposes of determining compliance with this Agreement
shall (except as otherwise expressly provided herein) be made by application of
Applicable Accounting Standards applied on a basis consistent with those used in
the preparation of the annual or quarterly financial statements furnished to the
Lenders pursuant to Sections 5.1(a) and (b) most recently prior to or
concurrently with such calculations unless (i) either (x)

34


ATL 19984825v10



--------------------------------------------------------------------------------



AGCO shall have objected to determining such compliance on such basis at the
time of delivery of such financial statements or (y) the Required Lenders shall
so object in writing within one hundred eighty (180) days after delivery of such
financial statements and (ii) AGCO and the Required Lenders have not agreed upon
amendments to the financial covenants contained herein to reflect any change in
such basis, in which event such calculations shall be made on a basis consistent
with those used in the preparation of the latest financial statements as to
which such objection shall not have been made.


(b) For the purposes of determining the Applicable Margin hereunder, (i) if the
rating system of Moody’s or S&P shall change, or if either such rating agency
shall cease to be in the business of issuing corporate family ratings or shall
not have in effect a rating for AGCO, AGCO and the Lenders shall negotiate in
good faith to amend the definition of Applicable Margin set forth herein to
reflect such changed rating system or the unavailability of ratings from such
rating agency and, pending the effectiveness of any such amendment, the
Applicable Margin shall be determined by reference to the rating most recently
in effect prior to such change or cessation, and (ii) if the ratings established
or deemed to have been established by Moody’s and S&P for AGCO shall be changed
(other than as a result of a change in the rating system of Moody’s or S&P),
such change shall be effective as of the date on which it is first announced by
the applicable rating agency.


1.4.    Currency Equivalents. For purposes of determining in any currency any
amount outstanding in another currency, the Equivalent Amount of such currency
on the date of any such determination shall be used. If any reference to any
Loans or other amount herein would include amounts in U.S. Dollars and in one or
more Offshore Currencies or to an amount in U.S. Dollars that in fact is in one
or more Offshore Currencies, such reference (whether or not it expressly so
provides) shall be deemed to refer, to the extent it includes an amount in any
Offshore Currency, the Equivalent Amount in U.S. Dollars of such amount at the
time of determination.


1.5.    Construction. The words “hereof,” “herein,” “hereby,” “hereunder,” and
similar terms in this Agreement or any other Loan Document refer to this
Agreement or such other Loan Document, as the case may be, as a whole and not to
any particular provision of this Agreement or such other Loan Document, as the
case may be. Section, subsection, clause, schedule, and exhibit references
herein are to this Agreement unless otherwise specified. Any reference in this
Agreement or in the other Loan Documents to any agreement, instrument, or
document shall include all alterations, amendments, changes, extensions,
modifications, renewals, replacements, substitutions, joinders, and supplements,
thereto and thereof, as applicable (subject to any restrictions on such
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements set forth herein). Any
reference herein to the repayment in full of the Obligations shall mean the
repayment in full in cash of all Obligations other than unaccrued contingent
indemnification Obligations as to which no claim or demand has been given to or
made on any Loan Party. Any reference herein to any Person shall be construed to
include such Person’s successors and assigns. All of the schedules and exhibits
attached to this Agreement shall be deemed incorporated herein by reference.



35


ATL 19984825v10



--------------------------------------------------------------------------------



ARTICLE 2
AMOUNTS AND TERMS OF THE LOANS
AND THE LETTERS OF CREDIT


2.1.    Credit Facilities.


(a)    Revolving Credit Facility.


(i)    Revolving Loans. Each Lender severally agrees, on the terms and
conditions hereinafter set forth, to make advances (each a “Revolving Loan”) to
the Borrowers from time to time on any Business Day during the period from the
Agreement Date until the Maturity Date in an amount for each such Revolving Loan
not to exceed such Lender’s Unused Revolving Loan Commitment on such Business
Day. In no event shall the Lenders be obligated to make any Revolving Loan if,
on the date of such Revolving Loan and after giving effect thereto, the
Revolving Loan Outstandings on such date would exceed the Total Revolving Loan
Commitments then in effect. Each Borrowing shall be in U.S. Dollars in, or the
Equivalent Amount in the requested Offshore Currency of, an aggregate amount of
U.S. $5,000,000 or an integral multiple of U.S. $1,000,000 in excess thereof
(except for the Borrowing made on the Agreement Date) and shall consist of
Revolving Loans made by such Lenders ratably according to their Revolving Loan
Commitments. The Equivalent Amount in U.S. Dollars of each Revolving Loan shall
be recalculated hereunder on each date on which it shall be necessary to
determine the Unused Revolving Loan Commitment, or any or all Loan or Loans
outstanding on such date. Within the limits of each Lender’s Unused Revolving
Loan Commitment in effect from time to time, the Borrowers may borrow under this
Section 2.1(a), prepay pursuant to Section 2.4 and reborrow under this Section
2.1(a).


(ii)    Swing Line Loans. Subject to the terms and conditions hereinafter set
forth (including the conditions in Article 3), the Swing Line Bank, in its
individual capacity, may in its sole discretion make overnight loans in U.S.
Dollars to AGCO from time to time on any Business Day during the period from the
Agreement Date until the Maturity Date in an aggregate amount not to exceed at
any time outstanding U.S. $25,000,000 (the “Swing Line Sublimit”); provided that
after giving effect to any such Borrowings, Revolving Loan Outstandings shall
not exceed the aggregate amount of Total Revolving Loan Commitments then in
effect. As it is understood that the purpose for the Swing Line Loan is to fund
AGCO’s operating account, the making of the Swing Line Loans and the repayments
to the Swing Line Bank may be made on a sweep basis requiring no formal
notification from AGCO. The Swing Line Bank may at its discretion, upon three
(3) Business Days written notice to AGCO, choose to require written notification
of Swing Line Loans from AGCO, but is not required to do so. No Swing Line Loan
shall be used for the purpose of funding the payment of principal of any other
Swing Line Loan. Each Swing Line Loan shall accrue interest at such rate as may
be agreed to between the Swing Line Bank and AGCO, and such interest shall be
due and payable in arrears monthly or more frequently as may be required by the
Swing Line Bank, and on the Maturity Date.    Within the limits of the Swing
Line Sublimit, AGCO may borrow under this Section 2.1(a)(ii), prepay the Swing
Line Loans and reborrow under this Section 2.1(a)(ii).


(b)    Term Loans. Each Term Loan Lender severally agrees, on the terms and
conditions hereinafter set forth, to make a term loan (an “Initial Term Loan”)
to AGCO on the

36


ATL 19984825v10



--------------------------------------------------------------------------------



Agreement Date in an aggregate amount equal to such Term Loan Lender’s Term Loan
Commitment. The Initial Term Loans shall be funded in a single drawing and shall
be in U.S. Dollars. Amounts borrowed under this Section 2.1(b) and repaid may
not be reborrowed.


2.2.
Making the Loans.



(a)    Notices. Except as otherwise provided in Section 2.10, each Borrowing
shall be made on notice, given not later than:


(i)    11:00 a.m. (New York, New York time) on the third Business Day prior to
the date of a proposed Borrowing, in the case of a Borrowing consisting of LIBO
Rate Loans;


(ii)    10:00 a.m. (New York, New York time) on the day of a proposed Borrowing,
in the case of a Borrowing consisting of Base Rate Loans in U.S. Dollars if the
aggregate principal amount thereof is less than U.S. $100,000,000; or


(iii)    10:00 a.m. (New York, New York time) on the Business Day prior to the
date of a proposed Borrowing, in the case of a Borrowing consisting of Base Rate
Loans in
U.S.
Dollars if the aggregate principal amount thereof is U.S. $100,000,000 or more;



by AGCO, on behalf of the Borrowers, to the Administrative Agent and
Administrative Agent shall give to each Lender prompt notice thereof; provided,
however, in connection with the Borrowing of the initial Loans hereunder
(including the Term Loan), such Borrowing may be made by giving such notice by
11:00 a.m. (New York, New York time) on the Business Day of such Borrowing if
such Borrowing consists of Base Rate Loans made in U.S. Dollars. Each such
notice of a Borrowing (a “Notice of Borrowing”) shall be by electronic mail,
telecopier or telephone, confirmed immediately in writing, in substantially the
form of Exhibit B hereto, specifying therein the:


(A)    requested date of such Borrowing (which shall be a Business Day) and the
name of the applicable Borrower for such Borrowing;


(B)    requested Type of Loans comprising such Borrowing which (1) may be a Base
Rate Loan or a LIBO Rate Loan if such Loan is denominated in U.S. Dollars and
(2) shall be a LIBO Rate Loan if the requested currency for such Borrowing is
other than U.S. Dollars;


(C)
requested aggregate principal amount of such Borrowing;



(D)
requested currency in which such Borrowing is to be made;



(E)    in the case of a Borrowing consisting of LIBO Rate Loans, requested
Interest Period for each such Borrowing (including the expiration date thereof);
and


(F)    Borrower’s Account of such Borrower for such Borrowing (which shall be
with an institution located in the same country as the Administrative Agent’s
Account for the requested currency of such Borrowing).



37


ATL 19984825v10



--------------------------------------------------------------------------------



(b)    Making of Loans by Lenders.    In the case of a proposed Borrowing
comprised of LIBO Rate Loans, the Administrative Agent shall promptly (and in
any case no later than 11:00 a.m. (New York, New York time) on the second
Business Day before any LIBO Rate Loan or 1:00 p.m. (New York, New York time) on
the day of any Base Rate Loan) notify each Lender of the applicable interest
rate under Section 2.5(a). Each Lender shall, before 11:00
a.m. (Relevant Currency Time) on the date of any Borrowing consisting of LIBO
Rate Loans, or 3:00 p.m. (New York, New York time) on the date of any Borrowing
consisting of Base Rate Loans, make available for the account of its Applicable
Lending Office to the Administrative Agent at the Administrative Agent’s Account
for Borrowings in the applicable currency, in same-day funds, such Lender’s Pro
Rata Share of such Borrowing in accordance with the respective Commitment of
such Lender. After the Administrative Agent’s receipt of such funds and upon
fulfillment of the applicable conditions set forth in Article 3, the
Administrative Agent will make such funds available to the Borrowers by
delivering such funds to the relevant Borrower’s Account in the applicable
currency; provided that, in the case of any Borrowing, the Administrative Agent
shall first make a portion of such funds, equal to the aggregate principal
amount of any Letter of Credit Advances to the Borrowers made by the Issuing
Banks and outstanding on the date of such Borrowing, available for repayment of
such Letter of Credit Advances. Receipt of such funds in the Borrower’s Account
shall be deemed to have occurred when the Administrative Agent notifies AGCO, by
telephone or otherwise, of the Federal Reserve Bank reference number, CHIPS
identification number or similar number with respect to the delivery of such
funds.


(c)    Appointment of AGCO as Agent, Etc. Each Notice of Borrowing shall be
irrevocable and binding on the Borrowers. Each Borrower (other than AGCO) (i)
irrevocably and unconditionally designates, as its agent for purposes of
delivering any Notice of Borrowing or Notice of Issuance on behalf of the
Borrowers, AGCO and any officer or employee of AGCO, and (ii) acknowledges that
(A) any such Notice of Borrowing or Notice of Issuance at any time delivered by
AGCO or any such officer or employee shall be binding on each Borrower and (B)
neither the Administrative Agent nor any Lender shall have any duty to determine
whether the delivery of any such Notice of Borrowing or Notice of Issuance by
AGCO or any such officer or director was duly authorized by each Borrower in any
specific instance. In the case of any Borrowing that the related Notice of
Borrowing specifies is to be comprised of LIBO Rate Loans, AGCO shall indemnify
each Lender against any loss, cost or expense incurred by such Lender as a
result of any failure to fulfill on or before the date specified in such Notice
of Borrowing the applicable conditions set forth in Article 3, including without
limitation any loss (including loss of anticipated profits), cost or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by such Lender to fund the Revolving Loan to be made by such Lender as
part of such Borrowing when such Revolving Loan, as a result of such failure, is
not made on such date.


(d)
Swing Line Loans.



(i)    As it is understood that the purpose for the Swing Line Loan is to fund
AGCO’s operating account, the Swing Line Loans and repayments to the Swing Line
Bank may be made on a sweep basis, requiring no formal notification from AGCO.
The Swing Line Bank may at its discretion, upon three (3) Business Days’ written
notice to AGCO, choose to require written notification of Swing Line Loans from
AGCO, but is not required to do so. At

38


ATL 19984825v10



--------------------------------------------------------------------------------



any time the Swing Line Bank makes a Swing Line Loan, each Lender (other than
the Swing Line Bank) shall be deemed, without further action by any Person, to
have purchased from the Swing Line Bank an unfunded participation in any such
Swing Line Loan in an amount equal to such Lender’s Pro Rata Share (calculated
in accordance with Section 2.11(e)(iv) if any Lender is a Defaulting Lender) of
such Swing Line Loan and shall be obligated to fund such participation as a
Revolving Loan at such time and in the manner provided below. Each such Lender’s
obligation to participate in, purchase and fund such participating interests
shall be absolute, irrevocable and unconditional and shall not be affected by
any circumstance, including, without limitation, (1) any set-off, counterclaim,
recoupment, defense or other right which such Lender or any other Person may
have against the Swing Line Bank or any other Person for any reason whatsoever;
(2) the occurrence or continuance of a Default or an Event of Default or the
termination of the Revolving Loan Commitments; (3) any adverse change in the
condition (financial or otherwise) of AGCO or any other Person; (4) any breach
of this Agreement by any Borrower or any other Lender; or (5) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing. Each Borrower hereby consents to each such sale and assignment.
Each Lender agrees to fund its Pro Rata Share (calculated in accordance with
Section 2.11(e)(iv) if any Lender is a Defaulting Lender) of an outstanding
Swing Line Loan on (x) the Business Day on which demand therefor is made by the
Swing Line Bank, provided that such demand is made not later than 11:00 a.m.
(New York City time) on such Business Day, or (x) the first Business Day next
succeeding such demand if such demand is made after such time. Upon any such
assignment by the Swing Line Bank to any other Lender of a participation in a
Swing Line Loan, the Swing Line Bank represents and warrants to such other
Lender that it is the legal and beneficial owner of such interest being assigned
by it, but makes no other representation or warranty and assumes no
responsibility with respect to such Swing Line Loan, the Loan Documents or the
Borrowers. If and to the extent that any Lender shall not have so made the
amount of such participation in such Swing Line Loan available to the
Administrative Agent, such Lender agrees to pay to the Administrative Agent
forthwith on demand such amount together with interest thereon, for each day
from the date of request by the Swing Line Bank until the date such amount is
paid to the Administrative Agent, at the Federal Funds Effective Rate. If such
Lender shall pay to the Administrative Agent such amount for the account of the
Swing Line Bank on any Business Day, such amount so paid in respect of principal
shall constitute a U.S. Dollar Revolving Loan made by such Lender on such
Business Day for purposes of this Agreement, and the outstanding principal
amount of the Swing Line Loan made by the Swing Line Bank shall be reduced by
such amount on such Business Day.


(ii)    Unless the Swing Line Bank is the Administrative Agent, the Swing Line
Bank shall provide to the Administrative Agent, on Friday of each week and on
each date the Administrative Agent notifies the Swing Line Bank that any
Borrower has made a borrowing request or the Administrative Agent otherwise
requests the same, an accounting for the outstanding Swing Line Loans in form
reasonably satisfactory to the Administrative Agent. At any time that the Unused
Revolving Loan Commitment is less than U.S. $25,000,000, the Swing Line Sublimit
shall be reduced temporarily to such lesser amount; and


(iii)    Unless a Default or an Event of Default then exists, the Swing Line
Bank shall give AGCO and the Administrative Agent at least seven (7) days’ prior
written notice before exercising its discretion herein not to make Swing Line
Loans. AGCO must give ten (10)

39


ATL 19984825v10



--------------------------------------------------------------------------------



days’ prior written notice to the Administrative Agent of any change in
designation of the Swing Line Bank. The replaced Swing Line Bank shall continue
to be a “Swing Line Bank” for purposes of repayment of any Swing Line Loans made
prior to such replacement and outstanding after such replacement.


(e)Presumption by Administrative Agent. Unless Administrative Agent shall have
received notice from a Lender prior to the proposed date of any Borrowing that
such Lender will not make available to Administrative Agent such Lender’s share
of such Borrowing, Administrative Agent may assume that such Lender has made
such share available on such date in accordance with paragraph (b) of this
Section and may, in reliance upon such assumption but without any obligation to
do so, make available to Borrowers a corresponding amount. In such event, if a
Lender has not in fact made its share of the applicable Borrowing available to
Administrative Agent, then the applicable Lender on the one hand and the
applicable Borrowers on the other severally agree to pay to Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to any Borrower to
but excluding the date of payment to Administrative Agent, at (i) in the case of
a payment to be made by such Lender, for the first three Business Days the
greater of the Federal Funds Effective Rate and a rate determined by
Administrative Agent in accordance with banking industry rules on interbank
compensation and thereafter at the Base Rate (for such applicable currency) and
(ii) in the case of a payment to be made by a Borrower, the interest rate
applicable to Base Rate Loans (for such applicable currency). If Borrowers and
such Lender shall pay such interest to Administrative Agent for the same or an
overlapping period, Administrative Agent shall promptly remit to the applicable
Borrowers the amount of such interest paid by such Borrowers for such period. If
such Lender pays its share of the applicable Borrowing to Administrative Agent,
then the amount so paid shall constitute such Lender’s Loan included in such
Borrowing. Any payment by Borrowers shall be without prejudice to any claim such
Borrowers may have against a Lender that shall have failed to make such payment
to Administrative Agent. A notice of Administrative Agent to any Lender or any
Borrower with respect to any amount owing under this paragraph (e) shall be
conclusive, absent manifest error.


(f)Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans, to fund participations in Letters of Credit and Swing Line Loans and
to make payments pursuant to Section 8.6 are several and not joint. The failure
of any Lender to make any Loan, to fund any such participation or to make any
payment under Section 8.6 on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, to purchase its participation or to make its payment under Section 8.6.


2.3.    Reduction of the Commitments. AGCO may, upon at least three (3) Business
Days’ notice to the Administrative Agent, terminate in whole or reduce in part
the unused portions of the Unused Revolving Loan Commitments; provided that each
partial reduction: (i) shall be in an aggregate amount of U.S. $10,000,000 or an
integral multiple of U.S. $5,000,000 in excess thereof; (ii) shall be made
ratably among the Lenders in accordance with their Revolving Loan Commitments;
and (iii) shall be permanent and irrevocable. Unless previously terminated, the
Term Loan Commitments shall terminate on the making of the Initial Term Loans on
the Agreement Date.



40


ATL 19984825v10



--------------------------------------------------------------------------------



2.4.
Repayments.



(a)    Optional Prepayments. The Borrowers may, upon at least three (3) (or two
(2) in the case of a Base Rate Loan) Business Days’ notice to the Administrative
Agent, prepay pro rata among the Lenders of any Class the outstanding amount of
any Loans of such Class (other than any Swing Line Loans or Letter of Credit
Advances (resulting from a drawing under a Letter of Credit) not participated to
any other Lender, in which case, such prepayments shall not be made on a pro
rata basis or require prior notice) in whole or in part with accrued interest to
the date of such prepayment on the amount prepaid; provided, however, (i) that
in the event that any Lender receives payment of the principal of any LIBO Rate
Loan other than on the last day of the Interest Period relating to such LIBO
Rate Loan (whether due to prepayments made by any Borrower, or due to
acceleration of the Loans, or due to any other reason (except as set forth in
Section 2.11(f))), the applicable Borrowers shall pay to such Lender on demand
any amounts owing pursuant to Section 10.2, and (ii) the Borrowers shall not be
permitted to prepay any Initial Term Loans with the proceeds of any Incremental
Term Loans. Any prepayment of the Term Loans pursuant to this Section 2.4(a)
shall be in a minimum amount of U.S. $10,000,000, and in an integral multiple of
U.S. $5,000,000 in excess thereof, and shall be applied in the manner set forth
in Section 2.4(e).


(b)
Mandatory Prepayments.



(i)    On any date on which the Revolving Loan Commitments shall be reduced
pursuant to Section 2.3, if the Revolving Loan Outstandings on such date shall
exceed the Total Revolving Loan Commitments after giving effect to such
reduction, the Borrowers shall prepay the Revolving Loans or the Letter of
Credit Advances in the aggregate principal amount equal to such excess, and
shall pay on demand to the Lenders any amounts owing under Section 10.2 as a
result of such prepayment. Each such prepayment by a Borrower shall be applied
ratably to such Revolving Loans, or to such Letter of Credit Advances pursuant
to draws on the same Letter of Credit issued for the account of such Borrower,
as AGCO shall designate at the time of such prepayment.


(ii)    If, on the last Business Day of any calendar quarter, the Revolving Loan
Outstandings on such date shall exceed one hundred five percent (105%) of the
amount of the Total Revolving Loan Commitments on such date (the “Currency
Exchange Excess”), such Borrowers shall prepay the Revolving Loans in such
amount as may be necessary to eliminate such excess (after giving effect to any
payments pursuant to clause (iii) below); provided, to the extent such
prepayment would require the repayment of a LIBO Rate Loan prior to the end of
the Interest Period applicable thereto, AGCO may instead deliver same-day funds
to the Administrative Agent for deposit in such interest-bearing account as the
Administrative Agent shall specify (the “Borrower Cash Collateral Account”), in
an amount equal to the Currency Exchange Excess (net of any prepayment pursuant
to this Section). The Borrower Cash Collateral Account shall be in the name and
under the sole dominion and control of the Administrative Agent. The
Administrative Agent shall have no obligation to invest any amounts on deposit
in the Borrower Cash Collateral Account. AGCO grants to the Administrative
Agent, for its benefit and the benefit of the Lenders, a lien on and security
interest in the Borrower Cash Collateral Account and all amounts from time to
time on deposit therein as collateral security for the performance of AGCO’s
obligations under this Agreement and the other Loan Documents.

41


ATL 19984825v10



--------------------------------------------------------------------------------



The Administrative Agent shall have all rights and remedies available to it
under Applicable Law with respect to the Borrower Cash Collateral Account and
all amounts on deposit therein. Promptly after any date on which there shall
occur a reduction in the amount of the Currency Exchange Excess, the
Administrative Agent will return to AGCO, free and clear of any Lien under this
Section, an amount equal to the excess of amounts then on deposit in the
Borrower Cash Collateral Account (including accrued interest) over the amount of
the Currency Exchange Excess as of the date of and after giving effect to such
reduction.


(iii)    If, on the last Business Day of any calendar quarter, the L/C
Obligations on such date shall exceed the Letter of Credit Subfacility on such
date, AGCO shall deliver to the Administrative Agent for deposit in the L/C Cash
Collateral Account an amount sufficient to cause the aggregate amount on deposit
in such L/C Cash Collateral Account to equal the amount of such excess.


(iv)    Each Borrower shall, within one (1) Business Day of the making thereof
by an Issuing Bank, repay to the Administrative Agent for the account of such
Issuing Bank the outstanding principal amount of each Letter of Credit Advance
made to such Borrower.


(v)    Each Borrower shall pay the outstanding unpaid principal balance of, and
all accrued and unpaid interest on, the Revolving Loans and the Letter of Credit
Advances made to it on the earlier of (x) the Maturity Date or (y) the date the
Loans are accelerated in accordance with the terms and conditions of Article 7
of this Agreement.


(c)    Scheduled Repayments of the Term Loans.    Each Borrower hereby
unconditionally promises to pay the principal balance and all accrued and unpaid
interest on the Term Loans made to it on the earlier of (i) the Maturity Date or
(ii) the date the Loans are accelerated in accordance with the terms and
conditions of Article 7 of this Agreement.


(d)    Interest on Principal Amounts Prepaid.    All prepayments under this
Section 2.4 shall be made together with accrued interest to the date of such
prepayment on the principal amount prepaid.


(e)    Application of Prepayments of Term Loan. Each such prepayment of the Term
Loans made under paragraph (a) above shall be applied to the Initial Term Loans
and each Tranche of Incremental Term Loans on a pro rata basis.


2.5.
Interest.



(a)    Ordinary Interest.    Each Borrower shall pay interest on the unpaid
principal amount of each Base Rate Loan and LIBO Rate Loan to it owing to each
Lender from the date of such Loan until such principal amount shall be paid in
full, at the following rates per annum:


(i)    Base Rate Loan. During such periods as such Loan is a Base Rate Loan, at
a rate per annum equal at all times to the Base Rate in effect from time to time
plus the Applicable Margin in effect for Base Rate Loans, payable (x) in arrears
quarterly on the last day

42


ATL 19984825v10



--------------------------------------------------------------------------------



of each calendar quarter during such periods, (y) on the date on which such Base
Rate Loan shall be paid in full, and (z) on the Maturity Date.


(ii)    LIBO Rate Loans. During such periods as such Loan is a LIBO Rate Loan, a
rate per annum equal at all times during each Interest Period for such Loan to
the sum of (x) the LIBO Rate for such Interest Period for such Loan, plus (y)
the Applicable Margin in effect from time to time, payable in arrears on (A) the
last day of such Interest Period, (B) if such Interest Period has a duration of
more than three (3) months, also on each day that occurs during such Interest
Period every three (3) months from the first day of such Interest Period, (C) on
the date on which such Loan shall be paid in full and (D) on the Maturity Date.


(b)    Interest Rate Basis for Initial Loans and Loans in Offshore Currencies.
Notwithstanding any provision in this Agreement to the contrary, Borrowers may
not select (i) the LIBO Rate for the Loans, or Loans in any Offshore Currency,
to be borrowed on the Agreement Date unless Administrative Agent receives the
applicable Notice of Borrowing not later than 11:00 a.m., New York City time,
three Business Days prior to the Agreement Date, together with a funding
indemnity letter from AGCO and such other Borrowers agreeing to pay losses as
described in Section 10.2, in form and substance acceptable to Administrative
Agent, or (ii) the Base Rate for any Borrowing, Continuation or Conversion of
any Loans (other than a Letter of Credit Advance made by an Issuing Bank) in an
Offshore Currency.


(c)    Default Interest.    (i) Immediately upon the occurrence and during the
continuation of an Event of Default under Sections 7.1(a) or 7.1(e), or at the
election of the Administrative Agent or the Required Lenders when any other
Event of Default has occurred and is continuing, in addition to all of the
rights and remedies described in this Agreement, the Borrowers shall pay
interest on the outstanding principal balance of the Loans at the Default Rate
from the date of such Event of Default. Interest at the Default Rate shall be
payable on the earlier of demand by the Administrative Agent or Required Lenders
or the Maturity Date, and shall accrue until the earlier of (i) waiver in
writing by Required Lenders of the applicable Event of Default, (ii) agreement
by Required Lenders to rescind the charging of interest at the Default Rate, or
(iii) payment in full of the Obligations. Notwithstanding anything to the
contrary in this Agreement, any interest, fees or other amounts not paid by the
Borrowers when due hereunder shall accrue interest at the Default Rate
applicable to the Base Rate Loans.


2.6.
Fees.



(a)    Administrative Agent. The Borrowers agree to pay to the Administrative
Agent for its own account a fee separately agreed between the Borrowers and the
Administrative Agent and such other fees required by the Fee Letter on the dates
set forth therein.


(b)    Unused Fee. The Borrowers shall pay to the Administrative Agent for the
account of the Revolving Loan Lenders an unused commitment fee (the “Unused
Fee”) in U.S. Dollars computed each day, on each Lender’s Adjusted Unused
Revolving Loan Commitment, from the Agreement Date until the Maturity Date at a
rate per annum equal to the Applicable Margin for the Unused Fee in effect from
time to time, which fee shall be due and payable quarterly in arrears on the
last day of each calendar quarter (commencing with the calendar quarter ending
September 30, 2014) and, if then unpaid, on the Maturity Date.

43


ATL 19984825v10



--------------------------------------------------------------------------------



(c)    Letter of Credit Fee. From and after the Agreement Date, each Borrower
shall pay to the Administrative Agent, for the account of the Revolving Loan
Lenders, a fee computed each day at a rate equal to the rate per annum equal to
the Applicable Margin on such day for LIBO Rate Loans on the aggregate Available
Amount of all Letters of Credit outstanding and issued for such Borrowers’
account, which fee shall be due and payable quarterly in arrears on the last day
of each calendar quarter (commencing with the calendar quarter ending September
30, 2014) and, if then unpaid, on the Maturity Date. Each such Revolving Loan
Lender’s fee shall be calculated by allocating to such Revolving Loan Lender a
portion of the total fee determined ratably according to such Revolving Loan
Lender’s Pro Rata Share of the Revolving Loan Commitments.


(d)    Issuing Bank Fee.    From and after the Agreement Date, the Borrowers
agree to pay to each Issuing Bank a fee calculated at a rate per annum to be
agreed upon by Borrowers and such Issuing Bank on the face amount of each Letter
of Credit issued by such Issuing Bank which fee shall be due and payable
quarterly in arrears on the last day of each calendar quarter during which such
Letter of Credit was outstanding (commencing with the calendar quarter ending
September 30, 2014) and, if then unpaid, on the Maturity Date. Additionally, the
Borrowers agree to pay to each Issuing Bank, for its own account, its customary
fees for issuing, amending, paying, negotiating or renewing any Letter of Credit
issued by such Issuing Bank, which fees shall be due and payable on the date of
each such issuance, amendment, payment, negotiation or renewal. In the event of
any inconsistency between the terms of this Agreement and the terms of any
letter of credit reimbursement agreements or indemnification agreements between
any Borrower and any Issuing Bank with respect to the Letters of Credit issued
hereunder, the terms of this Agreement shall control.


2.7.
Conversion and Designation of Interest Periods.



(a)    On any Business Day, upon notice given to the Administrative Agent not
later than 11:00 a.m. (New York, New York time) on the third Business Day prior
to the date of the proposed Conversion or Continuation and subject to the
provisions of Section 10.1 and so long as no Default or Event of Default has
occurred and is continuing, AGCO may Convert all or any portion of the Loans
(but not Letter of Credit Advances) in U.S. Dollars of one Type comprising the
same Borrowing into Loans of another Type, or Continue any LIBO Rate Loans for
an additional Interest Period; provided, if (i) less than all LIBO Rate Loans of
any Class are Converted or Continued, after such Conversion or Continuation, not
less than the minimum amounts specified in Section 2.1(a)(i) (which minimums
shall apply equally to any Term Loan Borrowings Converted hereunder) shall
Continue as LIBO Rate Loans of such Class; (ii) less than all Loans comprising
part of the same Borrowing are Converted or Continued, the portion of the Loans
Converted or Continued must at least equal the minimum aggregate principal
amount of a Borrowing permitted under Section 2.1(a)(i) (which minimum amount
shall apply equally to any Term Loan Borrowings Converted hereunder) and all
Lenders’ Loans comprising the Borrowing to be Converted or Continued in part
shall be Converted or Continued ratably in accordance with their applicable Pro
Rata Shares; and (iii) each Conversion of less than all Loans comprising part of
the same Borrowing shall be deemed to be an additional Borrowing for purposes of
Section 2.7(d), and no such Conversion or Continuation of any Loans may result
in there being outstanding more separate LIBO Rate Loan Borrowings than
permitted under Section 2.7(d). Each such notice of Conversion or Continuation
shall, within the restrictions specified

44


ATL 19984825v10



--------------------------------------------------------------------------------



above, specify (i) the date of such Conversion, or the last date of the Interest
Period of the Loans to be Continued, (ii) the Loans to be Converted or
Continued, and (iii) if such Conversion is into LIBO Rate Loans or a
Continuation of LIBO Rate Loans, the duration and the expiration date of the new
Interest Period for such Loans. Each notice of Conversion or Continuation shall
be irrevocable and binding on AGCO. If a Borrower requests a Conversion to or
Continuation of a LIBO Rate Loan but does not specify an Interest Period, then
Borrowers shall be deemed to have selected an Interest Period of one month’s
duration.


(b)    On the date on which the aggregate unpaid principal amount of LIBO Rate
Loans of any Class denominated in U.S. Dollars shall be reduced, by payment or
prepayment or otherwise, to less than U.S. $5,000,000, such Loans shall
automatically Convert into Base Rate Loans.


(c)    If a Borrower fails to deliver a timely and properly completed notice of
Conversion or Continuation with respect to a LIBO Rate Loan (as set forth in
clause (a) above) prior to the end of the Interest Period applicable thereto,
such Borrower shall be automatically deemed to have requested that such LIBO
Rate Loan Continue as a LIBO Rate Loan with a one month Interest Period, subject
to such Borrower’s right to repay such LIBO Rate Loan at the end of such
original Interest Period (which repayment shall be accompanied by any costs
under Section 10.2),


(d)    No Borrower shall request a LIBO Rate Loan if, after giving effect
thereto, there would be more than twenty (20) LIBO Rate Loan Borrowings
outstanding.


2.8.
Payments and Computations.



(a)    Each Borrower shall make each payment hereunder free and clear of any
setoff or counterclaim, with such payment (other than repayment of a Swing Line
Loan) being paid not later than 11:00 a.m. (Relevant Currency Time) on the day
when due in the case of principal or interest on and other amounts relating to
any Borrowing in the currency in which such Borrowing was denominated and in any
other case in U.S. Dollars, to the Administrative Agent in same-day funds by
deposit of such funds to the Administrative Agent’s Account for payments in the
applicable currency. The Administrative Agent will promptly thereafter (and in
any event, if received from a Borrower by the time specified in the preceding
two sentences, on the day of receipt) cause like funds to be distributed (i) if
such payment by a Borrower is in respect of principal, interest, fees or any
other Obligation then payable hereunder in a particular currency, to the
applicable Lenders for the account of their respective Applicable Lending
Offices for payments in such currency ratably in accordance with the amounts of
such respective Obligations in such currency then payable to such Lenders, and
(ii) if such payment by a Borrower is in respect of any Obligation then payable
hereunder to one Lender, to such Lender for the account of its Applicable
Lending Office for payments in the applicable currency. Upon its acceptance of
an Assignment and Assumption and recording of the information contained therein
in the Register pursuant to Section 9.6(d), from and after the effective date of
such Assignment and Assumption, the Administrative Agent shall make all payments
hereunder in respect of the interest assigned hereby to the Lender assignee
hereunder, and the parties to such Assignment and Assumption shall make all
appropriate adjustments in such payments for periods prior to such effective
date directly between themselves.



45


ATL 19984825v10



--------------------------------------------------------------------------------



(b)    If the Administrative Agent receives funds for application to the
Obligations under the Loan Documents under circumstances for which the Loan
Documents do not specify the Loans to which, or the manner in which, such funds
are to be applied, the Administrative Agent may, but shall not be obligated to,
elect to distribute such funds to each Lender ratably in accordance with such
Lender’s proportionate share of the principal amount of all outstanding Loans
and the Available Amount of all Letters of Credit then outstanding, in repayment
or prepayment of such of the outstanding Loans or other Obligations owed to such
Lender, and for application to such principal installments, as the
Administrative Agent shall direct.


(c)    All computations of interest on Loans denominated in Sterling and
Canadian Dollars shall be made by the Administrative Agent on the basis of a
year of three hundred sixty-five (365) days (or three hundred sixty-six 366
days, as the case may be) for the actual number of days (including the first day
but excluding the last day) occurring in the period for which such interest is
payable. All other computations of interest, fees and Letter of Credit fees
payable by any Borrower shall be made by the Administrative Agent on the basis
of a year of three hundred sixty (360) days for the actual number of days
(including the first day but excluding the last day) occurring in the period for
which such interest, fees or commissions are payable. Each determination by the
Administrative Agent of an interest rate, fee or commission hereunder shall be
conclusive and binding for all purposes, absent manifest error.


(d)    Whenever any payment hereunder shall be stated to be due on a day other
than a Business Day, such payment shall be made on the next succeeding Business
Day, and such extension of time shall in such case be included in the
computation of payment of interest or commitment fee, as the case may be;
provided that, if such extension would cause payment of interest on or principal
of LIBO Rate Loans to be made in the next-following calendar month, such payment
shall be made on the next-preceding Business Day.


(e)    Unless the Administrative Agent shall have received notice from AGCO
prior to the date on which any payment is due to the Lenders hereunder that the
Borrowers will not make such payment in full, the Administrative Agent may
assume that the Borrowers have made such payment in full to the Administrative
Agent on such date and the Administrative Agent may, in reliance upon such
assumption, cause to be distributed to each such Lender on such due date an
amount equal to the amount then due such Lender. If and to the extent such
Borrower shall not have so made such payment in full to the Administrative Agent
and the Administrative Agent makes available to a Lender on such date a
corresponding amount, such Lender shall repay to the Administrative Agent
forthwith on demand such amount distributed to such Lender together with
interest thereon, for each day from the date such amount is distributed to such
Lender until the date such Lender repays such amount to the Administrative
Agent, at the Federal Funds Effective Rate.


2.9.
Sharing of Payments, Etc.



(a)    Except as otherwise provided in this Agreement, the Administrative Agent
agrees that promptly after its receipt of each payment from or on behalf of any
Borrower in respect of any Obligations hereunder, it shall distribute such
payment to the Lenders (other than any Lender that has consented in writing to
waive its pro rata share of any such payment) pro

46


ATL 19984825v10



--------------------------------------------------------------------------------



rata based upon their respective shares, if any, of the type of Obligations with
respect to which such payment was received.


(b)    If any Lender shall obtain at any time any payment (whether voluntary,
involuntary, through the exercise of any right of set-off, or otherwise)
distributed other than in accordance with the provisions of this Agreement
(including the application of funds arising from the existence of a Defaulting
Lender): (1) on account of Obligations due and payable to such Lender hereunder
at such time in excess of its ratable share (according to the proportion of (i)
the amount of such Obligations due and payable to such Lender at such time to
(ii) the aggregate amount of the Obligations due and payable to all Lenders
hereunder at such time) of payments on account of the Obligations due and
payable to all Lenders hereunder at such time obtained by all the Lenders at
such time; or (2) on account of Obligations owing (but not due and payable) to
such Lender hereunder at such time in excess of its ratable share (according to
the proportion of (i) the amount of such Obligations owing to such Lender at
such time to (ii) the aggregate amount of the Obligations owing (but not due and
payable) to all Lenders hereunder at such time) of payments on account of the
Obligations owing (but not due and payable) to all Lenders hereunder at such
time obtained by all the Lenders at such time; such Lender shall forthwith
purchase from the other Lenders such participations in the Obligations due and
payable or owing to them, as the case may be, as shall be necessary to cause
such purchasing Lender to share the excess payment ratably with each of them;
provided that if all or any portion of such excess payment is thereafter
recovered from such purchasing Lender, such purchase from each other Lender
shall be rescinded and such other Lender shall repay to the purchasing Lender
the purchase price to the extent of such other Lender’s ratable share (according
to the proportion of (x) the purchase price paid to such Lender to (y) the
aggregate purchase price paid to all Lenders) of such recovery together with an
amount equal to such Lender’s ratable share (according to the proportion of (A)
the amount of such other Lender’s required repayment to (B) the total amount so
recovered from the purchasing Lender) of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount so recovered.
The Borrowers agree that any Lender so purchasing a participation from another
Lender pursuant to this Section may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off) with respect
to such participation as fully as if such Lender were the direct creditor of
such Borrower in the amount of such participation.


(c)    Notwithstanding anything to the contrary contained herein, the provisions
of clauses (a) and (b) above of this Section 2.9 shall be subject to the express
provisions of this Agreement which require, or permit, differing payments to be
made to Non-Defaulting Lenders as opposed to Defaulting Lenders.


2.10.
Letters of Credit.



(a)    The Letter of Credit Subfacility. Each Issuing Bank agrees, on the terms
and conditions hereinafter set forth, to issue letters of credit (the “Letters
of Credit”) for the account of any Borrower or its Subsidiary from time to time
on any Business Day during the period from the Agreement Date until sixty (60)
days before the Maturity Date (i) in an aggregate Available Amount for such
Letters of Credit not to exceed at any time the amount of the Letter of Credit
Subfacility, minus the aggregate principal amount of all Letter of Credit
Advances to any Borrower then outstanding and (ii) in an Available Amount for
each Letter of

47


ATL 19984825v10



--------------------------------------------------------------------------------



Credit issued for the account of a Borrower or a Subsidiary of a Borrower not to
exceed the aggregate Unused Revolving Loan Commitments on such Business Day. No
Letter of Credit shall have an expiration date (including all rights of a
Borrower or the beneficiary to require renewal) later than the earlier of five
(5) days before the Maturity Date and one (1) year after the date of issuance
thereof; provided, however, that any Letter of Credit that expires one (1) year
after the date of its issuance may provide for the automatic renewal of such
Letter of Credit for additional one (1)-year periods so long as such Letter of
Credit, as renewed, shall have an expiration date not later than five (5) days
before the Maturity Date. Notwithstanding the foregoing, a Letter of Credit may
have an expiration date later than five (5) days prior to the Maturity Date if
the requesting Borrower provides, at the time of the issuance of such Letter of
Credit, Cash Collateral to the Administrative Agent for the benefit of those
Lenders with a Revolving Loan Commitment in an amount equal to one hundred five
percent (105%) of the face amount of such Letter of Credit (it being
acknowledged that the obligations of the Revolving Loan Lenders to purchase
participations in any such Letter of Credit shall terminate on the Maturity Date
to the extent of the Cash Collateral for such Letters of Credit maintained by
the Administrative Agent on such date). Each Letter of Credit issued by an
Issuing Bank shall require that all draws thereon must be presented to such
Issuing Bank by the expiration date therefor, regardless of whether presented
prior to such date to any correspondent bank or other institution. Within the
limits of the Letter of Credit Subfacility, and subject to the limits referred
to above, the Borrowers may request the issuance of Letters of Credit under this
Section 2.10(a), repay any Letter of Credit Advances resulting from drawings
thereunder pursuant to Section 2.10(c) and request the issuance of additional
Letters of Credit under Section 2.10(b). On the Agreement Date, each outstanding
letter of credit described on Schedule 2.10 (collectively, the “Existing L/Cs”)
shall be deemed for all purposes, as of the Agreement Date, without further
action by any Person, to have been issued hereunder.


(b)
Request for Issuance, Notices by Issuing Banks.



(i)    Each Letter of Credit issued by an Issuing Bank (other than the Existing
L/Cs) shall be issued upon notice, given not later than 11:00 a.m. (New York
City time) on the third Business Day prior to the date of the proposed issuance
of such Letter of Credit, by a Borrower to such Issuing Bank, which Issuing Bank
shall give to the Administrative Agent and each Lender prompt written notice
thereof. Each such notice of issuance of a Letter of Credit (a “Notice of
Issuance”) shall be by electronic mail, telecopier or telephone, confirmed
immediately in writing, specifying therein (1) the requested date of such
issuance (which shall be a Business Day); (2) the requested Available Amount of
such Letter of Credit; (3) the requested expiration date of such Letter of
Credit; (4) the requested currency in which such Letter of Credit shall be
denominated, which shall be U.S. Dollars or an Offshore Currency; provided that
no Borrower shall make a request for a Letter of Credit in any Agreed
Alternative Currency unless it shall have previously obtained the consent of
each Revolving Loan Lender to the issuance of such Letter of Credit in such
currency; (5) the requested name and address of the beneficiary of such Letter
of Credit; and (6) the requested form of such Letter of Credit, and shall be
accompanied by such application and agreement for letter of credit (a “Letter of
Credit Agreement”) as such Issuing Bank may specify to such Borrower for use in
connection with such requested Letter of Credit. No letter of credit issued by a
Lender that is not also the Administrative Agent shall constitute a Letter of
Credit issued pursuant to this Agreement unless

48


ATL 19984825v10



--------------------------------------------------------------------------------



(and until) such Lender provides written notice of such Letter of Credit to the
Administrative Agent which notice shall include the information described in
clauses (1) through (5) of the immediately preceding sentence. If (x) the
requested form of such Letter of Credit is acceptable to such Issuing Bank in
its sole discretion, and (y) it has not received notice of objection to such
issuance from the Required Lenders, such Issuing Bank will, upon fulfillment of
the applicable conditions set forth in Article 3, make such Letter of Credit
available to the requesting Borrower at its office referred to in Section 9.2 or
as otherwise agreed with such Borrower in connection with such issuance. In the
event and to the extent that the provisions of any Letter of Credit Agreement
shall conflict with this Agreement, the provisions of this Agreement shall
govern. A Letter of Credit shall be deemed to have been issued for the account
of each Borrower delivering the Notice of Issuance therefor.


(ii)    In connection with any Letter of Credit issued hereunder that contains a
statement to the effect that such Letter of Credit is issued for the account of
any Person that is a Subsidiary of a Borrower (that is not also a Borrower),
such Borrower shall, notwithstanding such statement, be the actual account party
for all purposes of this Agreement for such Letter of Credit and such statement
shall not affect the applicable Borrower’s reimbursement obligations hereunder
with respect to such Letter of Credit. Notwithstanding anything to the contrary
set forth in this Agreement, no Issuing Bank shall be required to issue a Letter
of Credit for the account of any Subsidiary of a Borrower (that is not also a
Borrower) unless such Issuing Bank receives such documentation and other
information regarding such Subsidiary required by bank regulatory authorities
under applicable “know-your-customer” and anti-money laundering rules and
regulations, including the USA Patriot Act, as may be requested by such Issuing
Bank.


(iii)    Each Issuing Bank (other than such Person that is also the
Administrative Agent) shall furnish to the Administrative Agent such information
or written reports regarding the outstanding Letters of Credit issued by such
Issuing Bank, the respective Available Amounts with respect thereto, the
currencies in which such Letters of Credit were denominated, for whose account
such Letters of Credit were issued and any drawings that have been made under
such Letters of Credit as the Administrative Agent may reasonably request from
time to time.


(iv)    For all purposes hereunder, including the calculation of Revolving Loan
Outstandings, L/C Outstandings and Fronting Exposure, the Administrative Agent
shall be entitled to treat each Letter of Credit issued by an Issuing Bank
(other than an Issuing Bank that is also the Administrative Agent) as
outstanding from the later of the date of issuance, or the date Administrative
Agent received notice thereof pursuant to the notice delivered by such Issuing
Bank pursuant to Section 2.10(b)(i), unless and until the Administrative Agent
shall have received written notice from such Issuing Bank of the termination,
expiration, reduction, amendment, modification or replacement of such Letter of
Credit; provided that any notice by an Issuing Bank of the issuance,
termination, expiration, reduction, amendment, modification or replacement of a
Letter of Credit pursuant to Section 2.10(b)(i) or this Section 2.10(b)(iv)
received by the Administrative Agent on a day that is not a Business Day, or
after 11:00 a.m. (New York City time) on a Business Day, shall be deemed to have
been given at the opening of business on the next Business Day.



49


ATL 19984825v10



--------------------------------------------------------------------------------



(c)
Drawing and Reimbursement.



(i)    The payment by an Issuing Bank of a draft drawn under any Letter of
Credit for the account of a Borrower or its Subsidiary shall constitute for all
purposes of this Agreement the making by an Issuing Bank of a Letter of Credit
Advance to such Borrower, which shall accrue interest at the Base Rate plus the
Applicable Margin in effect for Base Rate Loans, in the amount and currency of
such draft, and be immediately due and payable in full by such Borrower not
later than 2:00 p.m., New York City time, on (1) the Business Day that AGCO
receives notice of such payment by the Issuing Bank, if such notice is received
prior to 12:00 noon, New York City time, on such Business Day, or (2) the
Business Day immediately following the day that AGCO receives such notice, if
such notice is not received prior to such time; provided that AGCO may, subject
to the conditions to borrowing set forth herein, request in accordance with
Section 2.2 that such payment be financed with a Base Rate Revolving Loan or
Swing Line Loan in an equivalent amount and currency and, to the extent so
financed, such Borrower’s obligation to repay the Letter of Credit Advance shall
be discharged and replaced by the resulting Base Rate Revolving Loan or Swing
Line Loan.


(ii)    Upon the issuance of each Letter of Credit by an Issuing Bank, each
Revolving Loan Lender shall be deemed to have purchased from such Issuing Bank a
participation therein equal to its Pro Rata Share (calculated in accordance with
Section 2.11(e)(iv) if any Revolving Loan Lender is a Defaulting Lender) of the
Available Amount of such Letter of Credit and, upon written demand by such
Issuing Bank following a draw on such a Letter of Credit, with a copy of such
demand to the Administrative Agent, each Revolving Loan Lender shall purchase
from such Issuing Bank, directly and not as a participation, and such Issuing
Bank shall sell and assign to each such other Revolving Loan Lender, such other
Revolving Loan Lender’s Pro Rata Share (calculated in accordance with Section
2.11(e)(iv) if any Revolving Loan Lender is a Defaulting Lender) of such Letter
of Credit Advance resulting from such draw as of the date of such purchase to
the extent not previously repaid by the applicable Borrower, by making available
for the account of its Applicable Lending Office to the Administrative Agent for
the account of such Issuing Bank, by deposit to the Administrative Agent’s
Account, in same-day funds in the currency in which such Letter of Credit was
denominated, an amount equal to the portion of the outstanding principal amount
of such Letter of Credit Advance to be purchased by such Revolving Loan Lender.


(iii)    Each Borrower agrees to each participation, sale and assignment
pursuant to this subsection (c).


(iv)    Each Revolving Loan Lender agrees to purchase its Pro Rata Share
(calculated in accordance with Section 2.11(e)(iv) if any Revolving Loan Lender
is a Defaulting Lender) of an outstanding Letter of Credit Advance made by an
Issuing Bank on (1) the Business Day on which demand therefor is made by such
Issuing Bank, provided notice of such demand is given not later than 11:00 a.m.
(New York, New York time) on such Business Day, or (2) the first Business Day
next succeeding such demand if notice of such demand is given after such time.


Upon any such assignment by an Issuing Bank to any Revolving Loan Lender of a
portion of a Letter of Credit Advance made by such Issuing Bank, such Issuing
Bank shall be deemed to have

50


ATL 19984825v10



--------------------------------------------------------------------------------



represented and warranted to such Revolving Loan Lender that such Issuing Bank
is the legal and beneficial owner of such interest being assigned by it, but
makes no other representation or warranty and assumes no responsibility with
respect to such Letter of Credit Advance, the Loan Documents or any Loan Party.
If and to the extent that any Revolving Loan Lender shall not have so made the
purchase price for its Pro Rata Share (calculated in accordance with Section
2.11(e)(iv) if any Revolving Loan Lender is a Defaulting Lender) of a Letter of
Credit Advance available to the Administrative Agent, such Revolving Loan Lender
agrees to pay to the Administrative Agent forthwith on demand such amount
together with interest thereon, for each day from the date of demand by such
Issuing Bank until the date such amount is paid to the Administrative Agent, at
the Federal Funds Effective Rate. If such Revolving Loan Lender shall pay to the
Administrative Agent such amount for the account of such Issuing Bank on any
Business Day, such amount so paid in respect of principal shall constitute a
Letter of Credit Advance made by such Revolving Loan Lender on such Business Day
for purposes of this Agreement, and the outstanding principal amount of the
Letter of Credit Advance made by such Issuing Bank shall be reduced by such
amount on such Business Day.


(d)    Obligations Absolute.    The Obligations of the Borrowers under this
Agreement, any Letter of Credit Agreement and any other agreement or instrument
relating to any Letter of Credit issued by an Issuing Bank shall be
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement, such Letter of Credit Agreement and such other
agreement or instrument under all circumstances, including without limitation
the following circumstances:


(i)    any lack of validity or enforceability of this Agreement, any Letter of
Credit Agreement, any Letter of Credit or any other agreement or instrument
relating thereto (this Agreement and all of the other foregoing being,
collectively, the “L/C Related Documents”);


(ii)    any change in the time, manner or place of payment of, or in any other
term of, all or any of the Obligations of any Borrower in respect of any L/C
Related Document or any other amendment or waiver of or any consent to departure
from all or any of the L/C Related Documents;


(iii)    the existence of any claim, set-off, defense or other right that any
Borrower may have at any time against any beneficiary or any transferee of a
Letter of Credit (or any Persons for whom any such beneficiary or any such
transferee may be acting), such Issuing Bank or any other Person, whether in
connection with the transactions contemplated by the L/C Related Documents or
any unrelated transaction;


(iv)    any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;


(v)    payment by such Issuing Bank under a Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; provided that this clause (v) shall not be
deemed to be a waiver of any claim that any

51


ATL 19984825v10



--------------------------------------------------------------------------------



Borrower might have against such Issuing Bank as a result of any such payment
that arises from the gross negligence or willful misconduct of such Issuing
Bank;


(vi)    any release or amendment or waiver of or consent to departure from any
Guaranty Agreement; or


(vii)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including without limitation any other circumstance
that might otherwise constitute a defense available to, or a discharge of, any
Borrower or a guarantor.


2.11.
Defaulting Lenders.



(a)    Cash Collateralization.    At any time that there shall exist a
Defaulting Lender, within one Business Day following the written request of the
Administrative Agent or any Issuing Bank (with a copy to the Administrative
Agent), AGCO shall Cash Collateralize the Issuing Banks’ Fronting Exposure with
respect to such Defaulting Lender (determined after giving effect to Section
2.11(e)(iv) and any Cash Collateral provided by such Defaulting Lender) in an
amount not less than the Minimum Collateral Amount.


(b)    Grant of Security Interest. AGCO, and to the extent any Cash Collateral
is provided by any Defaulting Lender, such Defaulting Lender, hereby grants to
the Administrative Agent, for the benefit of the Issuing Banks, and agrees to
maintain, a first priority security interest in all such Cash Collateral as
security for the Defaulting Lenders’ obligation to fund participations in
respect of L/C Obligations, to be applied pursuant to clause (c) below. If at
any time the Administrative Agent determines that Cash Collateral is subject to
any right or claim of any Person other than the Administrative Agent and the
Issuing Banks as herein provided, or that the total amount of such Cash
Collateral is less than the Minimum Collateral Amount, AGCO will, promptly upon
demand by the Administrative Agent, pay or provide to the Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency
(after giving effect to any Cash Collateral provided by the Defaulting Lender).


(c)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.11 in respect of
Letters of Credit shall be applied to the satisfaction of the Defaulting
Lender’s obligation to fund participations in respect of L/C Obligations
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) for which the Cash Collateral was so provided, prior
to any other application of such property as may otherwise be provided for
herein.


(d)    Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce any Issuing Bank’s Fronting Exposure shall no longer
be required to be held as Cash Collateral pursuant to this Section 2.11
following (i) the elimination of the applicable Fronting Exposure (including by
the termination of Defaulting Lender status of the applicable Lender), or (ii)
the determination by the Administrative Agent and each Issuing Bank that there
exists excess Cash Collateral; provided that, subject to this Section 2.11 the
Person providing Cash Collateral and each Issuing Bank may agree that Cash
Collateral shall be held to support future anticipated Fronting Exposure or
other obligations.

52


ATL 19984825v10



--------------------------------------------------------------------------------



(e)    Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender (or a Defaulting
Lender, as applicable), to the extent permitted by Applicable Law:


(i)    Waivers and Amendments.    If such Defaulting Lender is a Defaulting
Lender, such Defaulting Lender’s right to approve or disapprove any amendment,
waiver or consent with respect to this Agreement shall be restricted as set
forth in the definition of Required Lenders.


(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article 7 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 9.5 shall be applied at such time or times
as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any Issuing Bank or the Swing Line Bank hereunder;
third, to Cash Collateralize on a pro rata basis the Issuing Banks’ Fronting
Exposure with respect to such Defaulting Lender in accordance with Section
2.11(a); fourth, as AGCO may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and AGCO, to be held in a deposit account and released pro
rata in order to (x) satisfy such Defaulting Lender’s potential future funding
obligations with respect to Loans under this Agreement and (y) Cash
Collateralize on a pro rata basis the Issuing Banks’ future Fronting Exposure
with respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with this Section 2.11; sixth, to the
payment of any amounts owing to the Lenders, the Issuing Banks or the Swing Line
Bank as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, any Issuing Bank or the Swing Line Bank against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default or Event of Default exists, to
the payment of any amounts owing to the Borrowers as a result of any judgment of
a court of competent jurisdiction obtained by the Borrowers against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans (including any
Letter of Credit Advances) in respect of which such Defaulting Lender has not
fully funded its appropriate share, and (y) such Loans were made or the related
Letters of Credit were issued at a time when the conditions set forth in Section
3.2 were satisfied or waived, such payment shall be applied solely to pay the
Loans (including Letter of Credit Advances) of all Non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans (including any
Letter of Credit Advances) of such Defaulting Lender until such time as all
Loans and funded and unfunded participations in L/C Obligations and Swing Line
Loans are held by the Lenders pro rata in accordance with the Revolving Loan
Commitments without giving effect to Section 2.11(e)(iv). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held)

53


ATL 19984825v10



--------------------------------------------------------------------------------



to pay amounts owed by a Defaulting Lender or to post Cash Collateral pursuant
to this Section 2.11(e)(ii) shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto.


(iii)
Certain Fees.



(A)    No Defaulting Lender shall be entitled to receive any Unused Fee for any
period during which that Lender is a Defaulting Lender (and the Borrowers shall
not be required to pay any such fee that otherwise would have been required to
have been paid to that Defaulting Lender).


(B)    No Defaulting Lender shall be entitled to receive the fees for Letters of
Credit provided under Section 2.6(c) for any period during which that Lender is
a Defaulting Lender except to the extent allocable to its Pro Rata Share of the
stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to this Section 2.11.


(C)    With respect to any Letter of Credit fee not required to be paid to any
Defaulting Lender pursuant to clause (B) above, the applicable Borrowers shall
(x) pay to each Non-Defaulting Lender that portion of any such fee otherwise
payable to such Defaulting Lender with respect to such Defaulting Lender’s
participation in L/C Obligations or Swing Line Loans that has been reallocated
to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to each
Issuing Bank and the Swing Line Bank, as applicable, the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to such
Issuing Bank’s or the Swing Line Bank’s Fronting Exposure to such Defaulting
Lender, and (z) not be required to pay the remaining amount of any such fee.


(iv)    Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in L/C Obligations and Swing Line
Loans shall be reallocated among the Revolving Loan Lenders that are
Non-Defaulting Lenders in accordance with their respective Pro Rata Share
(calculated without regard to such Defaulting Lender’s Revolving Loan
Commitment) but only to the extent that (x) the conditions set forth in Section
3.2 are satisfied at the time of such reallocation (and, unless AGCO shall have
otherwise notified the Administrative Agent at such time, the Borrowers shall be
deemed to have represented and warranted that such conditions are satisfied at
such time), and (y) such reallocation does not cause the aggregate Revolving
Loan Exposure of any Non-Defaulting Lender to exceed such Non-Defaulting
Lender’s Revolving Loan Commitment. No reallocation hereunder shall constitute a
waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s
increased exposure following such reallocation.


(v)    Cash Collateral, Repayment of Swing Line Loans.    If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the

54


ATL 19984825v10



--------------------------------------------------------------------------------



Borrowers shall, without prejudice to any right or remedy available to them
hereunder or under law, (x) first, prepay Swing Line Loans in an amount equal to
the Swing Line Bank’s Fronting Exposure and (y) second, Cash Collateralize the
Issuing Banks’ Fronting Exposure in accordance with the procedures set forth in
this Section 2.11.


(f)    Defaulting Lender Cure. If AGCO, the Administrative Agent, the Swing Line
Bank and each Issuing Bank agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Revolving Loan Lenders or take
such other actions as the Administrative Agent may determine to be necessary to
cause the Loans and funded and unfunded participations in Letters of Credit and
Swing Line Loans to be held pro rata by the Lenders in accordance with the
Revolving Loan Commitments (without giving effect to Section 2.11(e)(iv)),
whereupon such Lender will cease to be a Defaulting Lender; provided that (x) no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrowers while that Lender was a Defaulting Lender,
(y) such Lender that ceases to be a Defaulting Lender shall reimburse the other
Revolving Loan Lenders for any costs of the type described in Section 10.2 that
may be incurred by such Revolving Loan Lenders as a result of the purchase of
Revolving Loans required hereunder, and (z) except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.


(g)    New Swing Line Loans/Letters of Credit.    So long as any Lender is a
Defaulting Lender, (i) the Swing Line Bank shall not be required to fund any
Swing Line Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swing Line Loan and (ii) no Issuing Bank shall be
required to issue, extend, renew or increase any Letter of Credit unless it is
satisfied that it will have no Fronting Exposure after giving effect thereto.


2.12.    Borrower Liability.    AGCO and each Domestic Subsidiary Borrower shall
be jointly and severally liable for all Loans and other liabilities hereunder or
under any other Loan Document by or of itself or any Borrowing Subsidiary. No
Foreign Subsidiary Borrower shall have any liability for any Borrowing or other
liabilities hereunder or under any other Loan Documents by or of AGCO or any
other Borrowing Subsidiary (except as may otherwise be provided in such Foreign
Subsidiary Borrower’s Guaranty Agreement).


2.13.
Designated Borrowers.



(a)    After the Agreement Date, AGCO may at any time, upon not less than sixty
(60) days notice from AGCO to the Administrative Agent (or such shorter period
as may be agreed by the Administrative Agent in its sole discretion), request
that any one or more Wholly Owned Subsidiaries of AGCO (an “Applicant Borrower”)
be designated as a Designated Borrower to receive Revolving Loans or to have
Letters of Credit issued hereunder by delivering to the Administrative Agent
(which shall deliver counterparts thereof to each Lender) a duly executed notice
and agreement in substantially the form of Exhibit C (a “Designated Borrower
Request and Assumption Agreement”); provided, however, AGCO shall not have any
right to

55


ATL 19984825v10



--------------------------------------------------------------------------------



request that an Applicant Borrower become a Designated Borrower hereunder if (i)
such Applicant Borrower is not a Wholly Owned Subsidiary of AGCO, (ii) such
Applicant Borrower is not a Domestic Subsidiary of AGCO, or (iii) any Default or
Event of Default then exists or would be caused hereby. The parties hereby
acknowledge and agree that prior to any Applicant Borrower becoming a Designated
Borrower entitled to utilize the credit facilities provided for herein, (1) the
Administrative Agent and the Revolving Loan Lenders shall have received all
information, documents, and certificates required by the Administrative Agent
and the Lenders under “know-your-customer” and anti-money laundering rules and
regulations, including the USA Patriot Act, and (2) the Administrative Agent and
the Lenders shall have received a Guaranty Agreement, supporting resolutions,
incumbency certificates, certified (if available) governing documents and good
standing certificates, opinions of counsel and any other document or information
reasonably requested by the Administrative Agent, each in form and substance
satisfactory to the Administrative Agent and the Required Lenders (collectively,
the “Supporting Documents”). If the Administrative Agent agrees that an
Applicant Borrower shall have satisfied all of the requirements of this Section
2.13 and, therefore, be entitled to become a Designated Borrower hereunder, then
promptly following receipt of (x) all Supporting Documents, (y) a certificate of
an Authorized Financial Officer of AGCO certifying that no Default or Event of
Default then exists or would result from the joinder of such Applicant Borrower
as a Borrower hereunder and (z) a reaffirmation by each Borrower and each
Guarantor of its Guaranty Agreement, in form and substance satisfactory to the
Administrative Agent, the Administrative Agent shall send a notice in
substantially the form of Exhibit D (a “Designated Borrower Notice”) to AGCO and
the Revolving Loan Lenders specifying the effective date upon which the
Applicant Borrower shall constitute a Designated Borrower for purposes thereof,
whereupon each of the Revolving Loan Lenders agrees to permit such Designated
Borrower to receive Revolving Loans or to have Letters of Credit issued
hereunder, on the terms and conditions set forth herein, and each of the parties
agrees that such Designated Borrower otherwise shall be a Borrower for all
purposes of this Agreement; provided, that no Notice of Borrowing or Notice of
Issuance maybe submitted by or on behalf of such Designated Borrower until three
(3) Business Days after such effective date.


(b)    The Obligations of the Domestic Borrowers shall be joint and several in
nature as more specifically described in Section 2.12.    The Obligations of
each Foreign Subsidiary Borrower shall be several in nature and not joint except
as set forth in any Guaranty Agreement executed by such Foreign Subsidiary
Borrower.


(c)    Each Foreign Subsidiary Borrower and each Domestic Subsidiary Borrower of
AGCO that is or becomes a “Designated Borrower” pursuant to this Section 2.13
hereby irrevocably appoints AGCO as its agent for all purposes relevant to this
Agreement and each of the other Loan Documents, including (i) the giving and
receipt of notices, (ii) the execution and delivery of all documents,
instruments and certificates contemplated herein and all modifications hereto,
and (iii) in the case of the Domestic Subsidiaries Borrowers only, the receipt
of the proceeds of any Loans made by the Lenders, to any such Borrower
hereunder. Any acknowledgment, consent, direction, certification or other action
which might otherwise be valid or effective only if given or taken by all
Borrowers, or by each Borrower acting singly, shall be valid and effective if
given or taken only by AGCO, whether or not any such other Borrower joins
therein. Any notice, demand, consent, acknowledgement, direction, certification

56


ATL 19984825v10



--------------------------------------------------------------------------------



or other communication delivered to AGCO in accordance with the terms of this
Agreement shall be deemed to have been delivered to each Borrower.


(d)    Notwithstanding anything to the contrary herein, (i) no Persons may
become a Borrower except in accordance with this Section 2.13, (ii) each of the
Initial Borrowers consents to the addition of Designated Borrowers as
“Borrowers” hereunder from time to time in accordance with this Section 2.13,
and (iii) only Wholly Owned Subsidiaries of AGCO may become Designated
Borrowers.


2.14.
Incremental Term Loans.



(a)    Following the Agreement Date, AGCO may from time to time through the
Maturity Date, propose that additional term loans in U.S. Dollars be made to it
or any of the other Borrowers in accordance with this Section (each, an
“Incremental Term Loan”) by delivering a Notice of Incremental Term Loan
Borrowing to Administrative Agent substantially in the form of Exhibit N hereto
(a “Notice of Incremental Term Loan Borrowing”), specifying (subject to the
restrictions set forth in clause (b) below) therein the (i) amount of the
Tranche of Incremental Term Loans requested (which Tranche shall be in a minimum
principal amount of $100,000,000 and integral multiples of $50,000,000 in excess
thereof), (ii) requested advance date of the proposed Incremental Term Loans
comprising such Tranche (which shall be at least 15 Business Days from the date
of delivery of the Notice of Incremental Term Loan Borrowing), (iii) the
interest rate to be applicable to all Incremental Term Loans in such Tranche,
(iv) [Reserved], and (v) the amount of any upfront or closing fees to be paid by
the Borrowers to the Lenders funding the Tranche of Incremental Term Loans
requested. Subject to the last sentence in clause (d) below, each Notice of
Incremental Term Loan Borrowing delivered by AGCO shall be irrevocable and shall
be binding upon all Loan Parties. At the time of delivery of the Notice of
Incremental Term Loan Borrowing, AGCO shall also deliver to Administrative Agent
a certificate of a Responsible Employee of AGCO certifying (A) that AGCO and its
Subsidiaries are in compliance with the financial covenants set forth in Section
6.10 hereof before and after giving effect to such Incremental Term Loan
Borrowing, and (B) that no Default or Event of Default then exists or would be
caused thereby.


(b)    The aggregate principal amount of all Tranches of Incremental Term Loans
made pursuant to this Section shall not exceed $400,000,000. Repayments of the
principal of any Incremental Term Loans may not be reborrowed. Each Tranche of
Incremental Term Loans shall bear interest at the Base Rate or the LIBO Rate
plus such Applicable Margin as is set forth in the Notice of Incremental Term
Loan Borrowing related to such Tranche, provided, however, the final maturity
date of any Tranche of Incremental Term Loans shall be the Maturity Date, and no
Tranche of Incremental Term Loans shall have any scheduled amortization or other
principal payments prior to such date. All Incremental Term Loans shall for all
purposes be Obligations hereunder and under the Loan Documents.


(c)    Administrative Agent shall deliver a copy of each Notice of Incremental
Term Loan Borrowing to such Lenders or other Persons that qualify as an Eligible
Assignee as may be determined by Administrative Agent in its reasonable
discretion with the approval of AGCO or as may be specified by AGCO. No Lender
shall have any obligation to fund any

57


ATL 19984825v10



--------------------------------------------------------------------------------



Incremental Term Loan, and any decision by a Lender to fund any Incremental Term
Loan shall be made in its sole discretion independently from any other Lender.


(d)    If Administrative Agent receives commitments from Lenders and/or from any
other Person that (i) qualifies as an Eligible Assignee and is acceptable to
AGCO and Administrative Agent in its reasonable discretion, and (ii) has agreed
to become a Lender in respect of all or a portion of an Incremental Term Loan
(an “Additional Lender”), in excess of the requested Incremental Term Loan,
Administrative Agent shall have the right, in its sole discretion but with the
consent of AGCO, to reduce and reallocate (within the minimum and maximum
amounts specified by each such Lender or Additional Lender in its notice to
Administrative Agent) the shares of the Incremental Term Loan of the Lenders or
Additional Lenders willing to fund such Incremental Term Loan so that the total
committed Incremental Term Loan equals the requested Incremental Term Loan. If
Administrative Agent does not receive commitments from Lenders (or Additional
Lenders) in an amount sufficient to fund the requested Incremental Term Loan,
Administrative Agent shall so notify AGCO and the Notice of Incremental Term
Loan Borrowing shall be deemed automatically rescinded; provided, AGCO may
submit a replacement Notice of Incremental Term Loan Borrowing setting forth
different terms for the requested Incremental Term Loan Borrowing.


(e)    An agreement to fund Incremental Term Loans pursuant to this Section
shall become effective upon the receipt by Administrative Agent of an agreement
in form and substance reasonably satisfactory to Administrative Agent and AGCO
signed by each Loan Party, by each Additional Lender and by each existing Lender
who has agreed to fund such Incremental Term Loans, setting forth the new
Incremental Term Loans of such Lenders and setting forth the agreement of each
Additional Lender to become a party to this Agreement as a Lender and to be
bound by all the terms and provisions hereof, together with officer’s
certificates and ratification agreements executed by each Loan Party and such
evidence of appropriate corporate authorization on the part of each Loan Party
with respect to the requested Incremental Term Loans, any amendments to this
Agreement and any other Loan Documents reasonably requested by Administrative
Agent in relation to the requested Incremental Term Loans (which amendments to
the Loan Documents (other than this Agreement) Administrative Agent is hereby
authorized to execute on behalf of the Lenders), and such opinions of counsel
for the Loan Parties with respect to the requested Incremental Term Loans and
other assurances and documents as Administrative Agent may reasonably request.


ARTICLE 3
CONDITIONS PRECEDENT
    
3.1.    Conditions Precedent to Agreement Date. The effectiveness of this
Agreement and the obligation of each Lender to make the Loans hereunder and the
obligation of any Issuing Bank to issue the initial Letters of Credit, is
subject to the satisfaction of the following conditions precedent:


(a)    The Lenders shall be satisfied that, in connection with the initial
Borrowing hereunder, simultaneously with such initial Borrowing, all amounts
owing under the Existing Credit Agreement shall have been paid in full and all
commitments to lend thereunder shall be terminated;

58


ATL 19984825v10



--------------------------------------------------------------------------------





(b)    The Administrative Agent shall have received, on or before the Agreement
Date, the following, each dated such date (unless otherwise specified), in form
and substance satisfactory to the Administrative Agent (unless otherwise
specified):


(i)    This Agreement, duly executed and delivered by the Borrowers, the
Administrative Agent and each Initial Lender;


(ii)
The Fee Letter, duly executed and delivered by the Borrowers;



(iii)    Each of the Guaranty Agreements duly executed by each Person specified
on Schedule G, each such Guaranty Agreement to be in form and substance
satisfactory to the Administrative Agent, and guaranteeing the obligations
specified in such Schedule;


(iv)    Certified copies of the resolutions of the Board of Directors of each
Borrower and Guarantor approving the execution and delivery of the Loan Document
to which it is a party, and of all documents evidencing other necessary
corporate action and governmental approvals, if any, with respect to this
Agreement and the Loan Documents;


(v)    Such documents and certificates as Administrative Agent may reasonably
request relating to the organization, existence and good standing (or the
equivalent in the applicable jurisdiction) of each Loan Party, the authorization
of the Transactions, the identity, authority and capacity of each Responsible
Employee authorized to act on behalf of a Loan Party in connection with the Loan
Documents and any other legal matters relating to the Loan Parties, this
Agreement, the other Loan Documents or the Transactions;


(vi)    A Notice of Borrowing executed and delivered by AGCO to Administrative
Agent pursuant to Section 2.2(a) with respect to the initial funding of the
Loans to be made on the Agreement Date; and


(vii)    A favorable opinion of (A) Troutman Sanders LLP, counsel to the Loan
Parties, (B) internal counsel to AGCO BV and (C) internal counsel to AGCO UK;


(c)    The Administrative Agent shall have received (i) unaudited consolidated
balance sheets and related statements of income, stockholders’ equity and cash
flows of AGCO and its Subsidiaries for the Fiscal Quarter ending March 31, 2014
prepared in conformity with GAAP; and (ii) audited consolidated balance sheets
and related statements of income, stockholders’ equity and cash flows of AGCO
and its Subsidiaries for the Fiscal Year ended December 31, 2013 prepared in
conformity with GAAP;


(d)    The Administrative Agent and the Lenders shall have received all
information, documents, and certificates required by the Administrative Agent
and the Lenders under “know-your-customer” and anti-money laundering rules and
regulations, including the USA Patriot Act; and


(e)    AGCO shall have paid all fees and expenses (including the fees and
expenses of counsel) of the Administrative Agent and Lenders that are due and
payable on the Agreement Date, in each case which have been invoiced at least
two Business Days before the

59


ATL 19984825v10



--------------------------------------------------------------------------------



Agreement Date, and are in compliance with all terms of the Fee Letter on or
before the Agreement Date.


3.2.    Conditions Precedent to Each Borrowing and Issuance. The obligation of
each Lender to make a Loan (including initial Loans made on the Agreement Date
but excluding any Letter of Credit Advance), and the right of any Borrower to
request the issuance of Letters of Credit by an Issuing Bank, shall be subject
to the further conditions precedent that on the date of such Borrowing or
issuance, the following statements shall be true and any Notice of Borrowing or
Notice of Issuance delivered to the Administrative Agent hereunder shall certify
that, as of the date of the Borrowing requested thereunder:


(a)    the representations and warranties contained in each Loan Document will
be correct on and as of the date of such Borrowing or issuance, before and after
giving effect to such Borrowing or issuance and to the application of the
proceeds therefrom, as though made on and as of such date, and request for the
issuance of a Letter of Credit by an Issuing Bank delivered to such Issuing Bank
hereunder, in each case other than as permitted by Section 0;


(b)    no event shall have occurred and be continuing, or would result from such
Borrowing or issuance or from the application of the proceeds therefrom, that
constitutes or would constitute a Default or Event of Default;


(c)    if the applicable Borrower is a Designated Borrower, then the conditions
of Section 2.13 to designate such Borrower as a Designated Borrower shall have
been met to the satisfaction of the Administrative Agent;


(d)    Administrative Agent and, if applicable, such Issuing Bank or the Swing
Line Bank shall have received a Notice of Borrowing or Notice of Issuance, as
applicable, in accordance with the requirements of this Agreement.


(e)    such Borrowing or issuance of a Letter of Credit is permitted under
Article 2.


3.3.    Determinations Under Section 3.1. For purposes of determining compliance
with the conditions specified in Sections 3.1 and 3.2, each Lender shall be
deemed to have consented to, approved or accepted or to be satisfied with each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to the Lenders unless an officer of the
Administrative Agent responsible for the transactions contemplated by the Loan
Documents shall have received notice from such Lender prior to the initial
Borrowing specifying its objection thereto and such Lender shall not have made
available to the Administrative Agent such Lender’s ratable portion of such
Borrowing.


ARTICLE 4
REPRESENTATIONS AND WARRANTIES


4.1.    Representations and Warranties of the Borrowers.    In order to induce
the Administrative Agent, the Lenders and the Issuing Banks to enter into this
Agreement and to

60


ATL 19984825v10



--------------------------------------------------------------------------------



extend credit to each Borrower, each Borrower hereby agrees, represents, and
warrants as follows:


(a)    Organization; Power.    Each Loan Party and each of its Material
Subsidiaries (i) is duly organized, validly existing and in good standing (if
applicable) under the laws of the jurisdiction of its organization, (ii) is duly
qualified and in good standing (if applicable) as a foreign corporation in each
other jurisdiction in which it owns or leases property or in which the conduct
of its business requires it to so qualify or be licensed except where the
failure to so qualify or be licensed would not reasonably be expected to result
in a Material Adverse Effect, and (iii) has all requisite power and authority to
own or lease and operate its properties, to conduct its business as now being
conducted and as proposed to be conducted and to enter into and carry out the
terms of the Loan Documents to which it is a party.


(b)    Subsidiaries. Set forth on Schedule 4.1(b) is a complete and accurate
list of all Subsidiaries of AGCO as of the Agreement Date, showing (as to each
such Subsidiary) the jurisdiction of its incorporation or formation, the
percentage of the outstanding shares of each such class owned (directly or
indirectly) by AGCO and whether it is a Material Subsidiary. All of the
outstanding Equity Interests in all of the Subsidiaries of AGCO owned by AGCO or
any of its Subsidiaries has been validly issued, is fully paid and
non-assessable and is owned by AGCO or one or more of its Subsidiaries free and
clear of all Liens, except for Permitted Liens.


(c)
Intentionally Omitted.



(d)    Authorization; No Conflict. The execution, delivery and performance by
each Loan Party of this Agreement each other Loan Document and each L/C Related
Document to which it is or is to be a party and the other transactions
contemplated hereby, are within such Loan Party’s corporate or other similar
powers, have been duly authorized by all necessary corporate or other similar
action, and do not (i) contravene such Loan Party’s charter or bylaws;
(ii) violate any Applicable Law or any order of any Governmental Authority;
(iii) result in the breach of, or constitute a default under, any material
contract, loan agreement, indenture, mortgage, deed of trust, lease or other
instrument binding on or affecting any Loan Party, any of its Subsidiaries or
any of their properties; or (iv) result in or require the creation or imposition
of any Lien upon or with respect to any of the properties of any Loan Party or
any of its Subsidiaries. No Loan Party or any of its Subsidiaries is in
violation of any such Applicable Law or in breach of any such contract, loan
agreement, indenture, mortgage, deed of trust, lease or other instrument, the
violation or breach of which not reasonably be expected to result in a Material
Adverse Effect.


(e)    No Authorizations Needed. Giving effect to the execution and delivery of
the Loan Documents and the making of the initial Loans hereunder, no
authorization or approval or other action by, and no notice to or filing with,
any Governmental Authority or regulatory body or any other third party is
required for the due execution, delivery or performance by any Loan Party of
this Agreement, any other Loan Document or any L/C Related Document to which it
is or is to be a party, or for the consummation of the transactions hereunder.


(f)    Enforceability. This Agreement, each other Loan Document and each L/C
Related Document have been (or, when delivered hereunder will have been), duly
executed and

61


ATL 19984825v10



--------------------------------------------------------------------------------



delivered by each Loan Party thereto. This Agreement, each other Loan Document
and each L/C Related Document have been (or, when delivered hereunder will be),
the legal, valid and binding obligation of each Loan Party thereto, enforceable
against such Loan Party in accordance with its terms, except as may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or other
similar laws and principles of equity.


(g)    Financial Statements.    Each of the (i) unaudited consolidated balance
sheets and related statements of income, stockholders’ equity and cash flows of
AGCO and its Subsidiaries for the Fiscal Quarter ending March 31, 2014 and (ii)
audited consolidated balance sheets and related statements of income,
stockholders’ equity and cash flows of AGCO and its Subsidiaries for the Fiscal
Year ended December 31, 2013 furnished to the Administrative Agent pursuant to
Section 3.1(c) fairly present the consolidated financial condition and results
of AGCO and its Subsidiaries as at such date and the consolidated results of the
operations of AGCO and its Subsidiaries and AGCO and its Subsidiaries,
respectively, for the period ended on such date, all in accordance with
Applicable Accounting Standards applied on a consistent basis, and since
December 31, 2013, there has been no event, occurrence or development that,
individually or in the aggregate, has had a Material Adverse Effect.


(h)
Intentionally Omitted.



(i)    Litigation. There is no action, suit, investigation, litigation or
proceeding affecting AGCO or any of its Subsidiaries, including any
Environmental Action, pending or threatened before any court, governmental
agency or arbitrator that purport to affect the legality, validity or
enforceability of this Agreement, any other Loan Document or any L/C Related
Document or the consummation of the transactions contemplated thereby or hereby,
or that individually or in the aggregate would reasonably be expected to result
in a Material Adverse Effect.


(j)    Margin Stock.    Neither AGCO nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of
purchasing or carrying any Margin Stock, or extending credit for the purpose of
purchasing or carrying Margin Stock. Neither the making of any extension of
credit hereunder nor the use of the proceeds thereof will violate the provisions
of Regulation U.


(k)    Senior Indebtedness.    All Borrowings under this Agreement will be
“Senior Indebtedness,” (or such other similar term) under and as defined in the
Subordinated Debt Documents. This Agreement and all Loan Documents shall be the
“Bank Credit Agreement,” or a “Designated Senior Indebtedness” (or such other
similar term), and the Obligations hereunder shall constitute “Senior
Indebtedness” or such other similar term, under and as defined in, the 2036
Senior Subordinated Notes Documents.


(l)    ERISA Matters. No ERISA Event has occurred or is reasonably expected to
occur with respect to any Plan of any Loan Party or any of its ERISA Affiliates
that has resulted in or would reasonably be expected to result in a Material
Adverse Effect. Schedule B (Actuarial Information) to the most recent annual
report (Form 5500 Series) that any Loan Party or any of its ERISA Affiliates is
required to file for any Plan, copies of which have been filed with the IRS, is
complete and accurate and fairly presents the funding status of such Plan, and

62


ATL 19984825v10



--------------------------------------------------------------------------------



since the date of such Schedule B there has been no change in such funding
status that would reasonably be expected to result in a Material Adverse Effect.
Neither any Loan Party nor any of its ERISA Affiliates has incurred or is
reasonably expected to incur any Withdrawal Liability to any Multiemployer Plan
that would reasonably be expected to result in a Material Adverse Effect.
Neither any Loan Party nor any of its ERISA Affiliates has been notified by the
sponsor of a Multiemployer Plan of any Loan Party or any of its ERISA Affiliates
that such Multiemployer Plan is in reorganization or has been terminated, within
the meaning of Title IV of ERISA, and to the knowledge of AGCO no such
Multiemployer Plan is reasonably expected to be in reorganization or to be
terminated, within the meaning of Title IV of ERISA, in either case which
reorganization or termination would reasonably be expected to result in a
Material Adverse Effect. With respect to each scheme or arrangement mandated by
a government other than the United States providing for post-employment benefits
(a “Foreign Government Scheme or Arrangement”) and with respect to each employee
benefit plan maintained or contributed to by any Loan Party or any Subsidiary of
any Loan Party that is not subject to United States law providing for
post-employment benefits (a “Foreign Plan”): (i) all material employer and
employee contributions required by law or by the terms of any Foreign Government
Scheme or Arrangement or any Foreign Plan have been made, or, if applicable,
accrued, in accordance with normal accounting practices; (ii) the fair market
value of the assets of each funded Foreign Plan, the liability of each insurer
for any Foreign Plan funded through insurance or the book reserve established
for any Foreign Plan, together with any accrued contributions, is sufficient to
procure or provide for the accrued benefit obligations, as of the Agreement
Date, with respect to all current and former participants in such Foreign Plan
according to the actuarial assumptions and valuations most recently used to
account for such obligations, in accordance with applicable generally accepted
accounting principles, and the liability of each Loan Party and each Subsidiary
of a Loan Party with respect to a Foreign Plan is reflected in accordance with
normal accounting practices on the financial statements of such Loan Party or
such Subsidiary, as the case may be; and (iii) each Foreign Plan required to be
registered has been registered and has been maintained in good standing with
applicable regulatory authorities unless, in each case, the failure to do so
would not be reasonably be expected to result in a Material Adverse Effect.


(m)    Compliance with Laws; Environmental Matters. Each of AGCO and its
Subsidiaries is in compliance in all respects with the requirements of all
Applicable Laws (including Environmental Laws) and all orders, writs,
injunctions and decrees applicable to it or to its properties (including any
Environmental Action), except in such instances in which (a) such requirement of
Applicable Law or order, writ, injunction or decree is being contested in good
faith by appropriate proceedings diligently conducted or (b) the failure to
comply therewith, either individually or in the aggregate, would not reasonably
be expected to result in Material Adverse Effect.


(n)Taxes. Each of AGCO and each of its Subsidiaries has filed, has caused to be
filed or has been included in all federal and foreign income-tax returns, all
federal, provincial or state income-tax returns where a tax Lien could be
imposed on any assets of AGCO or any of its Subsidiaries and all other material
income-tax and governmental remittance returns required to be filed and has paid
all taxes and other amounts shown thereon to be due, together with applicable
interest and penalties, except for any taxes being contested in good faith by

63


ATL 19984825v10



--------------------------------------------------------------------------------



appropriate proceedings promptly initiated and diligently pursued and for which
reserves or other appropriate provisions required by Applicable Accounting
Standards have been established.


(o)Solvency. AGCO is, and will be after giving effect to the transactions
contemplated hereby, individually and together with its Subsidiaries, Solvent.


(p)Investment Company. Neither AGCO nor any of its Subsidiaries is an
“investment company” or a company “controlled” by an “investment company”, as
defined in, or subject to regulation under, the Investment Company Act of 1940,
as amended. Neither the making of any Loans, nor the issuance of any Letters of
Credit, nor the application of the proceeds or repayment thereof by any
Borrower, nor the consummation of the other transactions contemplated hereby,
will violate any provision of the Investment Company Act of 1940, as amended, or
any rule, regulation or order of the Securities and Exchange Commission
thereunder.


(q)Intellectual Property. AGCO and its Subsidiaries own, or possess the right to
use, without conflict with the rights of any other Person, all trademarks,
service marks, trade names, copyrights, patents, patent rights, franchises,
licenses and other intellectual property rights that are reasonably necessary
for the operation of their respective businesses except to the extent failure to
do so would reasonably be expected to result in a Material Adverse Effect.


(r)Disclosures.    As of the Agreement Date, AGCO has disclosed to the Lenders
all material agreements, instruments and corporate or other restrictions to
which it or any of its Subsidiaries is subject. The reports, financial
statements, certificates and other information furnished by or on behalf of AGCO
or any Subsidiary to the Administrative Agent or any Lender in connection with
the negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished), together with AGCO’s annual
report on Form 10-K and quarterly report on Form 10-Q, in each case most
recently filed by AGCO with the SEC, taken as a whole, do not contain any
material misstatement of fact or omit to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, AGCO represents only that such information was prepared in good
faith based upon assumptions believed to be reasonable at the time.


(s)Employee Relations. The Borrowers know of no pending, threatened or
contemplated strikes, work stoppage or other labor disputes involving AGCO or
any of its Subsidiaries’ employees except where such strike, work stoppage or
other labor dispute would not reasonably be expected to result in a Material
Adverse Effect.


(t)Anti-Terrorism Laws.    None of Borrowers nor any Affiliate of any Borrower
knows, or reasonably should know of, any violation of any Anti-Terrorism Law or
knowingly engages in or conspires to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the prohibitions set forth in any Anti-Terrorism Law.


(u)Sanctioned Persons. None of theBorrowers, any of their Subsidiaries, or to
the knowledge of any Borrower, any Affiliate of any Borrower or its Subsidiary,
is (each a

64


ATL 19984825v10



--------------------------------------------------------------------------------



“Sanctioned Person”) a Person that is, or is owned or controlled by Persons that
are (i) the subject of any sanctions administered or enforced by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
Her Majesty’s Treasury, or any similar law, rule, or regulation of the
Netherlands (collectively, “Sanctions”), or (ii) located, organized or resident
in a country or territory that is, or whose government is, the subject of
Sanctions, including, without limitation, Cuba, Iran, North Korea, Sudan, and
Syria.


4.2.    Survival of Representations and Warranties, etc.    All representations
and warranties made under this Agreement shall be deemed to be made, at and as
of the Agreement Date (unless otherwise specified) and the date of each Loan
which will increase the principal amount of the Obligations outstanding, or upon
the issuance of a Letter of Credit hereunder, except (a) to the extent
previously fulfilled in accordance with the terms hereof, (b) to the extent
subsequently inapplicable, (c) to the extent such representation or warranty is
limited to a specified date, and (d) as a result of changes permitted by the
terms of this Agreement. All representations and warranties made under this
Agreement shall survive, and not be waived by, the execution hereof by the
Lenders, the Administrative Agent and the Issuing Banks, any investigation or
inquiry by any Lender, Issuing Bank or the Administrative Agent, or the making
of any Loan or the issuance of any Letter of Credit under this Agreement.


ARTICLE 5
AFFIRMATIVE COVENANTS


Each Borrower covenants and agrees that, so long as any Loan shall remain
unpaid, any Letter of Credit shall be outstanding or any Lender shall have any
Commitment hereunder:


5.1.    Reporting Requirements. AGCO shall deliver to the Administrative Agent:


(a)    Quarterly Financials. As soon as available and in any event within forty-
five (45) days (plus any extension period obtained by AGCO from the Securities
and Exchange Commission for the filing of an equivalent periodic report under
Rule 12b-25 of the General Rules and Regulations under the Securities Exchange
Act of 1934) after the end of each of the first three (3) Fiscal Quarters of
each Fiscal Year of AGCO, consolidated balance sheets of AGCO and its
Subsidiaries, as of the end of such Fiscal Quarter and consolidated statements
of income and cash flows of AGCO and its Subsidiaries, for the portion of the
Fiscal Year then ended, setting forth in each case in comparative form the
corresponding figures for the corresponding period of the preceding Fiscal Year,
all in reasonable detail and duly certified (except as to the omission of
footnotes and subject to year-end audit adjustments) by an Authorized Financial
Officer of AGCO as having been prepared in accordance with Applicable Accounting
Standards.


(b)    Annual Financials. As soon as available and in any event within ninety
(90) days (plus any extension period obtained by AGCO from the Securities and
Exchange Commission for the filing of an equivalent periodic report under Rule
12b-25 of the General Rules and Regulations under the Securities Exchange Act of
1934) after the end of each Fiscal Year of AGCO, a copy of the annual audit
report for such year for AGCO and its Subsidiaries, including therein
consolidated balance sheets and consolidated statements of income and cash flows
of AGCO and its Subsidiaries for such Fiscal Year, in each case reported on by
KPMG

65


ATL 19984825v10



--------------------------------------------------------------------------------



LLC or other independent public accountants of recognized national standing
(without a “going concern” or like qualification or exception) to the effect
that such consolidated financial statements present fairly in all material
respects the financial condition and results of operations of AGCO and its
consolidated Subsidiaries on a consolidated basis in accordance with Applicable
Accounting Standards consistently applied.


(c)    Compliance Certificate. Concurrently with the delivery of the quarterly
or annual financial statements pursuant to (a) or (b) above:


(i)    a schedule in form satisfactory to the Administrative Agent of the
computations used by AGCO in determining, as of the end of such Fiscal Quarter
or Fiscal Year, compliance with the financial covenants contained in Section
6.10; and


(ii)    a certificate of an Authorized Financial Officer of AGCO stating that no
Default has occurred and is continuing or, if a Default has occurred and is
continuing, a statement as to the nature thereof and the action that AGCO has
taken and proposes to take with respect thereto.


(d)    Other Information.    Such other information respecting the business,
condition (financial or otherwise), operations, performance, taxes, properties
or prospects of any Loan Party or any of its Subsidiaries as the Administrative
Agent may reasonably request or any Lender may from time to time reasonably
request through the Administrative Agent.


5.2.
Notices. AGCO shall notify the Administrative Agent:



(a)    Default Notice.    As soon as possible and in any event within two (2)
Business Days after a Responsible Employee shall know of the occurrence of each
Default, a statement of an Authorized Financial Officer of AGCO setting forth
details of such Default and the action that AGCO has taken and proposes to take
with respect thereto; and


(b)    Adverse Developments.    Promptly after any Responsible Employee becomes
aware of the occurrence thereof, notice of any other event or condition
(including the commencement of any actions, suits, investigations, litigation
and proceedings before any court or governmental department, commission, board,
bureau, agency or instrumentality, domestic or foreign) relating to the
business, condition (financial or otherwise), operations, performance,
properties or prospects of AGCO and its Subsidiaries that would reasonably be
expected to result in a Material Adverse Effect.


5.3.    Compliance with Laws, Etc. AGCO shall comply, and shall cause each of
its Subsidiaries to comply, with all Applicable Laws (including Environmental
Laws), except where the failure to so comply would not reasonably be expected to
result in a Material Adverse Effect.


5.4.    Preservation of Existence, Etc.    AGCO shall, and shall cause each of
its Subsidiaries to, do or cause to be done all things necessary to (a)
preserve, renew and keep in full force and effect (i) its legal existence, (ii)
the rights, qualifications, licenses, permits, privileges, franchises,
governmental authorizations and intellectual property rights material to the
conduct of its business except where the failure to do so, individually or in
the aggregate, could not

66


ATL 19984825v10



--------------------------------------------------------------------------------



reasonably be expected to result in a Material Adverse Effect and (b) maintain
all requisite authority to conduct its business in each jurisdiction in which
its business is conducted except where the failure to do so, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect; provided that the foregoing clauses (a) and (b) shall not prohibit any
merger, consolidation, liquidation or dissolution permitted under Section 6.4.


5.5.    Payment of Taxes and Claims. AGCO shall, and shall cause each Subsidiary
to, pay and discharge all material federal, foreign, state and local taxes,
assessments, and governmental charges or levies imposed upon any of them or
their respective incomes or profits or upon any properties belonging to any of
them prior to the date on which penalties attach thereto; except that, no such
tax, assessment, charge, levy, or claim need be paid which is being contested in
good faith by appropriate proceedings and for which adequate reserves shall have
been set aside on the appropriate books.


5.6.    Maintenance of Insurance.    AGCO shall maintain, and cause each of its
Subsidiaries to maintain, insurance with responsible and reputable insurance
companies or associations in such amounts and covering such risks as is usually
carried by companies engaged in similar businesses and owning similar properties
in the same general areas in which AGCO or such Subsidiary operates, subject to
customary self-insurance, deductibles and co-payment obligations.


5.7.    Visitation Rights. AGCO shall permit, and shall cause its Subsidiaries
to permit, representatives of the Administrative Agent and, if accompanied by
the representatives of the Administrative Agent, representatives of each Issuing
Bank and each Lender to (a) visit and inspect the properties of AGCO and its
Subsidiaries during normal business hours, (b) inspect and make extracts from
and copies of AGCO’s and its Subsidiaries’ books and records and (c) discuss
with its respective principal officers, directors and accountants its
businesses, assets, liabilities, financial positions, results of operations, and
business prospects; provided, however, the Administrative Agent will use
reasonable efforts to coordinate with AGCO such visit and inspections to limit
any inconvenience to AGCO and its Subsidiaries and, prior to the occurrence of
any Default hereunder, the Administrative Agent shall give AGCO reasonable prior
notice of any such visit or inspection.


5.8.    Accounting Methods. AGCO shall maintain, and cause each of its
Subsidiaries to maintain, a system of accounting established and administered in
accordance with Applicable Accounting Standards, and will keep adequate records
and books of account in which complete entries will be made in accordance with
such accounting principles consistently applied and reflecting all transactions
required to be reflected by such accounting principles.


5.9.    Maintenance of Properties, Etc. AGCO shall preserve, and shall cause
each of its Subsidiaries to maintain and preserve in the ordinary course of
business in good repair, working order, and condition, normal wear and tear,
removal from service for routine maintenance and repair and disposal of obsolete
equipment excepted, all properties used or useful in their respective businesses
(whether owned or held under lease), and from time to time make or cause to be
made all needed and appropriate repairs, renewals, replacements, additions, and
improvements thereto, except in each case where such failure to do so would not
reasonably be expected to result in a Material Adverse Effect.



67


ATL 19984825v10



--------------------------------------------------------------------------------



5.10.    Further Assurances. Upon the reasonable request of the Administrative
Agent, AGCO shall promptly cure, or cause to be cured, defects in the execution
and delivery of the Loan Documents (including this Agreement), resulting from
any act or failure to act by any Loan Party or any employee or officer thereof.
AGCO at its expense will promptly execute and deliver to the Administrative
Agent and the Lenders, or cause to be executed and delivered to the
Administrative Agent and the Lenders, all such other and further documents,
agreements, and instruments in compliance with or accomplishment of the
covenants and agreements of AGCO and its Subsidiaries in the Loan Documents,
including this Agreement, or to correct any omissions in the Loan Documents, or
more fully to state the obligations set out herein or in any of the Loan
Documents, or to obtain any consents, all as may be necessary or appropriate in
connection therewith as may be reasonably requested by the Administrative Agent.


5.12.    Additional Domestic Subsidiaries. At any time after the Agreement Date,
in the event that AGCO or any Subsidiary of AGCO acquires or forms a new
Domestic Subsidiary of AGCO that is a Material Subsidiary or any Non-Material
Domestic Subsidiary becomes a Material Subsidiary, AGCO shall (a) cause such
Domestic Subsidiary to provide to the Administrative Agent, for the benefit of
the Lenders, a Guaranty Agreement, in form and substance satisfactory to the
Administrative Agent, pursuant to which such Domestic Subsidiary shall guaranty
the Obligations under this Agreement and (b) provide to the Administrative
Agent, for the benefit of the Lenders, all other documentation, including one or
more opinions of counsel satisfactory to the Administrative Agent, which in its
reasonable opinion is appropriate with respect to the execution and delivery of
the Guaranty Agreement referred to above.


5.13.    Use of Proceeds. The proceeds of the Loans shall only be used (a) to
repay all of the Indebtedness under the Existing Credit Agreement, (b) to pay
transaction costs relating to the Transactions, and (c) for working capital
needs and general corporate purposes, in each case for the Borrowers and each
Borrower’s Subsidiaries.


ARTICLE 6
NEGATIVE COVENANTS


Each Borrower covenants and agrees that, so long as any Loan shall remain
unpaid, any Letter of Credit shall be outstanding or any Lender shall have any
Commitment hereunder:


6.1.    Indebtedness.    AGCO shall not create, assume, incur or otherwise
become or remain obligated in respect of, or permit to be outstanding, and shall
not permit any of its Subsidiaries to create, assume, incur or otherwise become
or remain obligated in respect of, or permit to be outstanding, any Indebtedness
except:


(a)    Indebtedness under this Agreement and the other Loan Documents;


(b)    Unsecured Indebtedness of AGCO under the 2036 Senior Subordinated Notes
Documents and Senior Debt Documents, in each case, as of the Agreement Date;


(c)    Unsecured Indebtedness under the European Term Loan Credit Agreement as
of the Agreement Date;



68


ATL 19984825v10



--------------------------------------------------------------------------------



(d)    Intercompany Indebtedness among any of AGCO and the Subsidiaries;
provided, to the extent such Indebtedness is incurred by or an obligation of
AGCO or any other Loan Party, such Indebtedness, shall be unsecured and, upon
the occurrence of an Event of Default, subordinated to the Obligations;


(e)    Indebtedness incurred in connection with a New Market Tax Credit
Transaction in an aggregate amount not to exceed $20,000,000;


(f)    Indebtedness under any Capitalized Leases in existence as of the
Agreement Date; and


(g)    Indebtedness incurred after the Agreement Date so long as (i) no Default
exists or would result therefrom, (ii) AGCO determines after giving effect to
the incurrence of such Indebtedness that it is in pro forma compliance with the
financial covenants set forth in Section 6.10, and (iii) such Indebtedness shall
be unsecured except to the extent it is secured by a Permitted Lien.


6.2.    Liens, Etc. AGCO shall not create, incur, assume or suffer to exist, or
permit any of its Subsidiaries to create, incur, assume or suffer to exist, any
Lien on or with respect to any of its properties of any character, whether now
owned or hereafter acquired, except Permitted Liens.


6.3.    Restricted Payments.    AGCO shall not, and shall not permit any of its
Subsidiaries to, directly or indirectly declare or make any Restricted Payment
if at the time of such Restricted Payment, after giving effect thereto, there
shall exist a Default or Event of Default; provided that (a) any Subsidiary of
AGCO may make Restricted Payments to AGCO or any Subsidiary of AGCO and (b) to
the extent any Subsidiary of AGCO is treated for tax purposes as a limited
liability company, partnership or other “pass-through” entity, such Subsidiary
may make Restricted Payments required by the terms of its governing documents to
be made during such period to the owners of Equity Interests in such Subsidiary
to pay the tax liability of such Persons as a result of their ownership of
Equity Interests in such Subsidiary for such period.


6.4.    Fundamental Changes, Etc.    AGCO shall not, and shall not permit any of
its Subsidiaries to, merge into or consolidate with any Person, except that (a)
AGCO may merge into or consolidate with any other Subsidiary of AGCO or any
other Person to consummate an acquisition, so long as (i) no Default then exists
hereunder or would be caused thereby, and (ii) AGCO shall be the surviving
Person of such merger or consolidation, and (b) any Subsidiary of AGCO may merge
into or consolidate with any other Subsidiary of AGCO or any other Person to
consummate an acquisition, so long as (i) no Default then exists hereunder or
would be caused thereby, (ii) except as set forth in clause (iv) below, the
Person surviving such merger or consolidation, shall be a Subsidiary of AGCO,
(iii) if a Loan Party is a party to such merger or consolidation and the
surviving Person of any such merger or consolidation is not a Loan Party, AGCO
shall provide five (5) Business Days prior written notice to the Administrative
Agent and the surviving Person shall assume, in a manner reasonably satisfactory
to the Administrative Agent, the obligations of such Loan Party under the Loan
Documents to which such Loan Party was a party, provided that, if a Borrower is
a party to such merger or consolidation and the

69


ATL 19984825v10



--------------------------------------------------------------------------------



surviving Person of any such merger or consolidation is not a Borrower, such
surviving Person shall not become a Borrower hereunder except as provided in
Section 2.13, and (iv) if the Person surviving such merger or consolidation is
not a Subsidiary of AGCO, such merger or consolidation is permitted by Section
6.5.    AGCO shall not liquidate or dissolve itself or otherwise wind up its
business, and AGCO shall not permit any other Borrower to liquidate or dissolve
itself or otherwise wind up its business, unless all Loans outstanding to such
Borrower have been paid in full.


6.5.    Sales of Assets. AGCO shall not sell, lease, transfer or otherwise
dispose of, or permit any of its Subsidiaries to sell, lease, transfer or
otherwise dispose of, any assets, except:


(a)    sales of Inventory in the ordinary course of its business;


(b)    sale or disposition of obsolete, worn-out or surplus equipment in the
ordinary course of business;


(c)    so long as no Default has occurred and is then continuing, the sale of
fixed assets in connection with Tax Incentive Transactions or New Market Tax
Credit Transactions;


(d)     transfers of assets among AGCO and its Subsidiaries in compliance with
Section 6.6;


(e)    sales of Receivables in connection with factoring arrangements in the
ordinary course of business; and


(f)    so long as no Default has occurred and is then continuing, the sale of
any other assets by AGCO or any Subsidiary (i) in an aggregate amount during any
Fiscal Year of AGCO not exceeding 10% of the Consolidated Net Tangible Assets of
AGCO as of the last day of such Fiscal Year and (ii) in an aggregate amount
during the term of this Agreement not exceeding 20% of the Consolidated Net
Tangible Assets of AGCO at any time.


6.6.    Affiliate Transactions.    AGCO shall not, and shall not permit any of
its Subsidiaries to, sell, lease or otherwise transfer any property or assets
to, or purchase, lease or otherwise acquire any property or assets from, or
otherwise engage in any other transactions with, any of its Affiliates, on terms
and conditions less favorable to AGCO or such Subsidiary than those that could
be obtained on an arm’s-length basis with a Person that is not such an
Affiliate, except (a) transactions to the extent between or among AGCO and its
Subsidiaries, (b) Restricted Payments permitted by Section 6.3, (c) increases in
compensation and benefits for officers and employees of AGCO and its
Subsidiaries which are customary in the industry or consistent with the past
business practice of AGCO, or payment of customary directors’ fees and
indemnities, and (d) transactions entered into in good faith and for legitimate
business purposes with any Person that is an Affiliate by reason of the
ownership by AGCO or any of its Subsidiaries of Equity Interests of such Person.


6.7.    Amendments.    AGCO shall not, and shall not permit any Subsidiary to,
(a) without the prior written consent of the Administrative Agent enter into any
amendment or waiver of any of the Subordinated Debt Documents, which in any case
would materially and

70


ATL 19984825v10



--------------------------------------------------------------------------------



adversely affect the rights of the Lenders under this Agreement or any other
Loan Document or make the provisions of any such document after such amendment
materially more burdensome on AGCO or its Subsidiaries, or (b) amend, its
charter, bylaws or similar constituent documents that would reasonably be
expected to result in a Material Adverse Effect.


6.8.    Restrictions on Subsidiaries. AGCO shall not permit any Subsidiary of
AGCO to enter into, incur or permit to exist any agreement or other arrangement
that prohibits, restricts or limits (a) the amount of dividends or other
distributions with respect to any of its Equity Interests that may be paid by
such Subsidiary to AGCO or another Subsidiary of AGCO, (b) the amount of loans
that may be made by such Subsidiary to AGCO or another Subsidiary of AGCO, (c)
the amount of payments by such Subsidiary on Indebtedness owing by such
Subsidiary of AGCO to AGCO or another Subsidiary, or (d) the ability of such
Subsidiary to transfer any of its properties or assets to AGCO or any other
Subsidiary of AGCO, other than (i) restrictions imposed under an agreement for
the sale of all of the Equity Interests in a Subsidiary or for the sale of a
substantial part of the assets of such Subsidiary, in either case to the extent
permitted hereunder and pending the consummation of such sale, (ii) restrictions
set forth in the 2036 Senior Subordinated Notes Documents and the Senior Debt
Documents as of the effective date of such documents and any similar
restrictions set forth in documents governing Indebtedness permitted under
Section 6.1, (iii) restrictions imposed by Applicable Law or any of the Loan
Documents, (iv) restrictions in any agreement with another Person relating to a
joint venture conducted through a Subsidiary of AGCO in which such Person is a
minority stockholder requiring the consent of such Person to the payment of
dividends, (v) with respect to restrictions of the type described in clause (d)
above, restrictions under agreements governing Indebtedness secured by a Lien
not otherwise prohibited hereunder that limit the right of the debtor to dispose
of the assets securing such Indebtedness, (vi) customary provisions contained in
leases, licenses and other similar agreements entered into in the ordinary
course of business that impose restrictions of the type described in clause (d)
above on the property subject to such lease, (vii) customary anti- assignment
provisions contained in agreements entered into in the ordinary course of
business, (viii) customary subordination of subrogation, contribution and
similar claims contained in guaranties permitted hereunder, (ix) restrictions on
the transfer, lease, or license of any property or asset of any Loan Party in
effect on the Agreement Date that were entered into in the ordinary course of
business, and (x) encumbrances or restrictions existing with respect to any
Person or the property or assets of such Person acquired by AGCO or any
Subsidiary of AGCO, provided that such encumbrances and restrictions were in
existence immediately prior to such acquisition (and not created in
contemplation thereof) and are not applicable to any Person or the property or
assets of any Person other than such acquired Person or the property or assets
of such acquired Person.


6.9.    No Notice Under Indentures.    AGCO shall not deliver, or permit there
to be delivered, to any trustee under any 2036 Senior Subordinated Notes
Documents, any notice that any agreement, instrument or document, other than
this Agreement and the Loan Documents, is the “Bank Credit Agreement” (or
similar defined term) thereunder.


6.10.
Financial Covenants.



(a)    Net Leverage Ratio. AGCO shall not allow, as of the end of each Fiscal
Quarter of AGCO, the Net Leverage Ratio to exceed 3.00 to 1.00.



71


ATL 19984825v10



--------------------------------------------------------------------------------



(b)    Interest Coverage Ratio.    AGCO shall maintain, as of the end of each
Fiscal Quarter of AGCO, an Interest Coverage Ratio of not less than 3.00 to
1.00.


6.11.    Anti-Terrorism Laws.    None of Borrowers shall directly or, to the
Borrowers’ knowledge, indirectly, use the proceeds of the Loans, or lend,
contribute or otherwise make available such proceeds to any Subsidiary, joint
venture partner or other Person, (x) for the purpose of funding in violation of
Sanctions any activities or business of or with any Person, or in any country or
territory, that, at the time of such funding, is, or whose government is, the
subject of Sanctions, or (y) in any other manner that would result in a
violation of Sanctions by any Person (including any Person participating in the
Loans, whether as an arranger, agent, investor, or otherwise) or a violation of
the United States Foreign Corrupt Practices Act of 1977, as amended. Borrowers
shall deliver to Administrative Agent and Lenders any certification or other
evidence requested from time to time by the Administrative Agent or any Lender,
in their sole discretion, confirming Borrowers’ compliance with this Section
6.11.


ARTICLE 7
EVENTS OF DEFAULT


7.1.    Events of Default. Each of the following shall constitute an Event of
Default (an “Event of Default”), whatever the reason for such event and whether
it shall be voluntary or involuntary or be effected by operation of law or
pursuant to any judgment or order of any court or any order, rule, or regulation
of any governmental or non-governmental body:


(a)    (i) any Borrower shall fail to pay (x) any principal or face amount of
any Loan on the date when the same becomes due and payable, or (y) any interest
or fees due hereunder within three (3) Business Days after the date when the
same becomes due and payable, or (ii) any Loan Party shall fail to make any
other payment under any Loan Document, in any case within five (5) Business Days
after the date when the same becomes due and payable; or


(b)    any representation or warranty made by any Loan Party under or in
connection with any Loan Document or in any report, certificate, financial
statement or other document furnished pursuant to or in connection with this
Agreement or any other Loan Document shall prove to have been incorrect in any
material respect when made or deemed made; or


(c)    (i) any Borrower shall fail to perform any term, covenant or agreement
contained in Sections 5.1(a), (b), or (c), if such failure shall remain
unremedied for ten (10) days after written notice thereof having been given to
AGCO; (ii) any Borrower shall fail to perform, observe or comply with any other
term, covenant or agreement contained in Article 6; or (iii) any Borrower or any
other Loan Party shall fail to perform any other term, covenant or agreement
contained in this Agreement or any other Loan Document not referenced elsewhere
in this Section 7.1 if such failure shall remain unremedied for thirty (30) days
after written notice thereof having been given to AGCO; or


(d)    AGCO, any Material Subsidiary or any Borrower shall fail to pay any
principal of, premium or interest on or any other amount payable in respect of
any Indebtedness, if such Indebtedness is outstanding in a principal or notional
amount of at least U.S. $50,000,000

72


ATL 19984825v10



--------------------------------------------------------------------------------



in the aggregate (but excluding Indebtedness outstanding hereunder), when the
same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument relating to such Indebtedness; or any other event shall occur or
condition shall exist under any agreement or instrument relating to any such
Indebtedness and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such event or
condition is to accelerate, or to permit the acceleration of, the maturity of
such Indebtedness or otherwise to cause, or to permit the holder thereof to
cause, such Indebtedness to mature; or any such Indebtedness shall be declared
to be due and payable or required to be prepaid or redeemed (other than by a
regularly scheduled required prepayment or redemption), purchased or defeased,
or an offer to prepay, redeem, purchase or defease such Indebtedness shall be
required to be made, in each case prior to the stated maturity thereof; or


(e)    AGCO, any Material Subsidiary or any Borrower shall generally not pay its
debts as such debts become due, shall suspend or threaten to suspend making
payment whether of principal or interest with respect to any class of its debts
or shall admit in writing its insolvency or its inability to pay its debts
generally, or shall make a general assignment for the benefit of creditors; or
any proceeding shall be instituted by or against AGCO, any Material Subsidiary
or any Borrower seeking, or seeking the administration, to adjudicate it a
bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief, or composition of it or its debts
under any law relating to bankruptcy, insolvency or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, administrator, receiver and manager, trustee, or other similar
official for it or for any substantial part of its property (including, without
limitation, any proceeding under the Bankruptcy Code or any similar law in any
other jurisdiction) and, in the case of any such proceeding instituted against
it (but not instituted by it) that is being diligently contested by it in good
faith, either such proceeding shall remain undismissed or unstayed for a period
of sixty (60) days or any of the actions sought in such proceeding (including
without limitation the entry of an order for relief against, or the appointment
of a receiver, administrator, receiver and manager, trustee, custodian or other
similar official for, it or any substantial part of its property) shall occur;
or AGCO, any Material Subsidiary or any Borrower shall take any action to
authorize any of the actions set forth above in this subsection, or an
encumbrancer takes possession of, or a trustee or administrator or other
receiver or similar officer is appointed in respect of, all or any part of the
business or assets of AGCO, any Material Subsidiary, or any Borrower or distress
or any form of execution is levied or enforced upon or sued out against any such
assets and is not discharged within seven days of being levied, enforced or sued
out, or any Lien that may for the time being affect any of its assets becomes
enforceable, or anything analogous to any of the events specified in this
subsection occurs under the laws of any applicable jurisdictions; or


(f)     any judgment or order for the payment of money in excess of U.S.
$50,000,000 (other than any such judgment for a monetary amount insured against
by a reputable insurer that shall have admitted liability therefor),
individually or in the aggregate, shall be rendered against AGCO or any
Subsidiary, or a warrant of attachment or execution or similar process shall be
issued or levied against property of AGCO or any Subsidiary pursuant to a

73


ATL 19984825v10



--------------------------------------------------------------------------------



judgment which, together with all other such property of AGCO or any Subsidiary
subject to other such process, exceeds in value U.S. $50,000,000 in the
aggregate, and either (i) enforcement proceedings shall have been commenced by
any creditor upon such judgment, decree or order, or (ii) there is a period of
thirty (30) consecutive days following entry of such judgment or order during
which a stay of enforcement of such judgment or order, by reason of a pending
appeal or otherwise, is not in effect; or


(g)    any non-monetary judgment or order shall be rendered against AGCO or any
Subsidiary that would reasonably be expected to result in a Material Adverse
Effect, and within thirty (30) days after the entry or issue thereof, such
judgment or order shall not have been vacated, rescinded or stayed pending
appeal or otherwise; or


(h)    any material portion of any Loan Document shall at any time and for any
reason be declared to be null and void, or a proceeding shall be commenced by
any Loan Party or any of its respective Affiliates, or by any governmental
authority having jurisdiction over any Loan Party or any of its Affiliates,
seeking to establish the invalidity or unenforceability thereof (exclusive of
questions of interpretation of any provision thereof), or any material provision
of any Loan Document shall for any reason cease to be valid and binding on or
enforceable against any Loan Party to it, or any such Loan Party shall so state
in writing; or


(i)
a Change of Control shall occur; or



(j)    (i) any ERISA Event shall have occurred with respect to a Plan of any
Loan Party or any ERISA Affiliate as a result of an Insufficiency thereunder,
and any Loan Party shall fail to make any payment in excess of U.S. $50,000,000
as and when required to be made under ERISA as a result of such Insufficiency,
or any such Insufficiency shall have occurred and then exist that would
reasonably be expected to result in a Material Adverse Effect; or (ii) any Loan
Party or any ERISA Affiliate shall have been notified by the sponsor of a
Multiemployer Plan of such Loan Party or any ERISA Affiliate that it has
incurred Withdrawal Liability to such Multiemployer Plan in an amount that, when
aggregated with all other amounts required to be paid to Multiemployer Plans by
the Loan Parties and their ERISA Affiliates as Withdrawal Liability (determined
as of the date of such notification), exceeds U.S. $50,000,000 or would
otherwise reasonably be expected to result in a Material Adverse Effect; or
(iii) any Loan Party or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or is being terminated, within the meaning of Title IV of ERISA,
and as a result of such reorganization or termination the aggregate annual
contributions of such Loan Party and their ERISA Affiliates to all Multiemployer
Plans that are then in reorganization or being terminated have been or will be
increased over the amounts contributed to such Multiemployer Plans for the plan
years of such Multiemployer Plans immediately preceding the plan years in which
such reorganization or termination occurs by an amount exceeding U.S.
$50,000,000 or which would otherwise reasonably be expected to result in a
Material Adverse Effect.


7.2.    Remedies. If an Event of Default shall have occurred and until such
Event of Default is waived in writing by the Required Lenders, or all of the
Lenders as may be required by Section 9.1, the Administrative Agent:



74


ATL 19984825v10



--------------------------------------------------------------------------------



(a)    may, and shall at the request of the Required Lenders, by notice to AGCO,
declare the obligation of each Lender to make Loans and of the Issuing Banks to
issue Letters of Credit and the Swing Line Bank to make Swing Line Loans to be
terminated, whereupon the same shall forthwith terminate;


(b)    may, and shall at the request of the Required Lenders (i) by notice to
AGCO, declare the Loans, all interest thereon and all other amounts payable
under this Agreement and the other Loan Documents to be forthwith due and
payable, whereupon the Loans, all such interest and all such amounts shall
become and be forthwith due and payable, without presentment, demand, protest or
further notice of any kind, all of which are hereby expressly waived by the
Borrowers, and (ii) by notice to each party required under the terms of any
agreement in support of which a Letter of Credit is issued, request that all
Obligations under such agreement be declared to be due and payable; provided
that in the event of an actual or deemed entry of an order for relief or any
assignment, proposal or the giving of notice of intention to make a proposal
with respect to any Borrower under Debtor Relief Laws, (x) the obligation of
each Lender to make Revolving Loans and of the Issuing Banks to issue Letters of
Credit and of the Swing Line Bank to make Swing Line Loans shall automatically
be terminated and (y) the Loans, all such interest and all such amounts shall
automatically become and be due and payable, without presentment, demand,
protest or any notice of any kind, all of which are hereby expressly waived by
the Borrowers; and


(c)    may, and shall at the request of the Required Lenders, exercise all of
the post-default rights granted to it and to them under the Loan Documents or
under Applicable Law. The Administrative Agent, for the benefit of itself, the
Issuing Banks and the Lenders, shall have the right to the appointment of a
receiver for the property of each Borrower, and each Borrower hereby consents to
such rights and such appointment and hereby waives any objection each Borrower
may have thereto or the right to have a bond or other security posted by the
Administrative Agent, the Issuing Banks or the Lenders in connection therewith.


7.3.    Actions in Respect of the Letters of Credit. If any Event of Default
shall have occurred and be continuing, the Administrative Agent may,
irrespective of whether it is taking any of the actions described in Section 7.2
or otherwise, make demand upon AGCO to, and forthwith upon such demand AGCO
will, pay to the Administrative Agent on behalf of the Lenders in same-day funds
at the Administrative Agent’s office designated in such demand, for deposit in
such interest-bearing account as the Administrative Agent shall specify (the
“L/C Cash Collateral Account”), an amount equal to the aggregate Available
Amount of all Letters of Credit then outstanding. If at any time the
Administrative Agent determines that any funds held in the L/C Cash Collateral
Account are subject to any right or claim of any Person other than the
Administrative Agent and the Lenders or that the total amount of such funds is
less than the amount required to be on deposit hereunder, AGCO will, forthwith
upon demand by the Administrative Agent, pay to the Administrative Agent, as
additional funds to be deposited and held in the L/C Cash Collateral Account, an
amount equal to the excess of (i) such amount required to be deposited hereunder
over (ii) the total amount of funds, if any, then held in the L/C Cash
Collateral Account that the Administrative Agent determines to be free and clear
of any such right and claim. The L/C Cash Collateral Account shall be in the
name and under the sole dominion and control of the Administrative Agent. The
Administrative Agent shall have no obligation to invest any amounts on deposit
in the L/C Cash Collateral Account. AGCO grants

75


ATL 19984825v10



--------------------------------------------------------------------------------



to the Administrative Agent, for its benefit and the benefit of the Lenders, the
Administrative Agent and the Issuing Banks, a lien on and security interest in
the L/C Cash Collateral Account and all amounts on deposit therein as collateral
security for the performance of the Borrowers’ obligations under this Agreement
and the other Loan Documents. The Administrative Agent shall have all rights and
remedies available to it under Applicable Law with respect to the L/C Cash
Collateral Account and all amounts on deposit therein.


7.4.    Application of Payments.    Subsequent to the occurrence and during the
continuation of an Event of Default, payments and prepayments with respect to
the Obligations made to the Administrative Agent, the Lenders, the Issuing
Banks, the Swing Line Bank or otherwise received by the Administrative Agent,
any Lender, any Issuing Bank or the Swing Line Bank (excluding any funds held in
the L/C Cash Collateral Account which shall be applied to, or held to pay, the
Available Amount of all Letters of Credit then outstanding as set forth in
Section 7.3) shall be distributed in the following order of priority: first, to
the reasonable costs and expenses (including reasonable attorneys’ fees and
expenses), if any, incurred by the Administrative Agent, any Lender, any Issuing
Bank or the Swing Line Bank in the collection of such amounts under this
Agreement or of the Loan Documents until paid in full; second, to any fees then
due and payable to the Administrative Agent under this Agreement or any other
Loan Document until paid in full; third, to any fees then due and payable to the
Lenders and the Issuing Banks under this Agreement until paid in full; fourth,
to the ratable payment of interest then due in respect of the Loans and the
Swing Line Loans until paid in full; fifth, to the ratable payment of principal
of the Loans and the Swing Line Loans and, to the L/C Cash Collateral Account,
for any Letters of Credit then outstanding, in each case until paid (or cash
collateralized) in full; sixth, to any other Obligations not otherwise referred
to in this Section until paid in full; and seventh, to Borrowers or such other
Person entitled thereto under Applicable Law.


ARTICLE 8
THE ADMINISTRATIVE AGENT


8.1.    Authorization and Action.    Each Lender and Issuing Bank hereby
irrevocably appoints and authorizes Rabobank to take action on its behalf as the
Administrative Agent to exercise such powers and discretion under this Agreement
and the other Loan Documents as are delegated to them respectively by the terms
hereof and thereof, together with such powers and discretion as are reasonably
incidental thereto. The provisions of this Article 8 are solely for the benefit
of the Administrative Agent, the Lenders and the Issuing Banks, and neither AGCO
nor any other Loan Party shall have rights as a third-party beneficiary of any
of such provisions. It is understood and agreed that the use of the term “agent”
herein or in any other Loan Documents (or any other similar term) with reference
to the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
law. Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties. As to any matters not expressly provided for by the Loan Documents, the
Administrative Agent shall not be required to exercise any discretion or take
any action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Required Lenders, and such instructions shall be binding upon all Lenders
and Issuing Banks; provided that the Administrative Agent shall not be required
to take any action that, in its

76


ATL 19984825v10



--------------------------------------------------------------------------------



opinion or the opinion of its counsel, exposes it or any of its Related Parties
to liability or that is contrary to the Loan Documents or Applicable Law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under Debtor Relief Laws or that may effect a forfeiture,
modification or termination of property of any Defaulting Lender in violation of
Debtor Relief Laws. Except for action requiring the approval of the Required
Lenders, the Administrative Agent shall be entitled to use their discretion with
respect to exercising or refraining from exercising any rights which may be
vested in it by, and with respect to taking or refraining from taking any action
or actions which it may be able to take under or in respect of, any Loan
Document, unless the Administrative Agent shall have been instructed by the
Required Lenders to exercise or refrain from exercising such rights or to take
or refrain from taking such action. The Administrative Agent shall not incur any
liability under or in respect of any Loan Document with respect to anything
which it may do or refrain from doing in the reasonable exercise of its judgment
or which may seem to it to be necessary or desirable in the circumstances,
except for its gross negligence or willful misconduct as determined by a court
of competent jurisdiction in a final and non-appealable judgment.


8.2.    Administrative Agent’s Reliance, Etc. Neither Administrative Agent nor
any of its Related Parties shall be liable for any action taken or omitted to be
taken by it or them under or in connection with the Loan Documents, except for
its or their own gross negligence or willful misconduct as determined by a court
of competent jurisdiction in a final and non-appealable judgment. Without
limitation of the generality of the foregoing, the Administrative Agent:


(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;


(b)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to AGCO or any of its Affiliates that is
communicated to or obtained by the Person serving as the Administrative Agent or
any of its Affiliates in any capacity.


(c)    may consult with legal counsel (including counsel for any Loan Party),
independent public accountants and other experts selected by it, and may rely on
any opinion of counsel delivered under this Agreement, and shall not be liable
for any action taken or omitted to be taken in good faith by it in accordance
with the advice of such counsel, accountants or experts or any such opinion;


(d)    makes no warranty or representation to any Lender or Issuing Bank and
shall not be responsible to any Lender or Issuing Bank for any statements,
warranties or representations made in or in connection with the Loan Documents
by any other Person;


(e)    shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or

77


ATL 19984825v10



--------------------------------------------------------------------------------



document, or (v) the satisfaction of any condition set forth in Article 3 or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent;


(f)    shall not be responsible to any Lender or Issuing Bank for the due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of any Loan Document or any other instrument or document furnished pursuant
hereto (other than its own execution and delivery thereof) or the creation,
attachment perfection or priority of any Lien purported to be created under or
contemplated by any Loan Document;


(g)    shall incur no liability under or in respect of any Loan Document by
acting upon any notice, consent, certificate or other instrument or writing
(which may be by telegram, telecopy, cable or telex) believed by it to be
genuine and signed or sent by the proper party or parties;


(h)    shall have no liability or responsibility to any Loan Party for any
failure on the part of any Lender or Issuing Bank to comply with any obligation
to be performed by such Lender or Issuing Bank under this Agreement;


(i)    shall not be deemed to have knowledge or notice of the occurrence of any
Default or Event of Default under this Agreement unless they have received
notice from a Lender, Issuing Bank or Loan Party referring to this Agreement,
describing such Default or Event of Default and stating that such notice is a
“Notice of Default”;


(j)    shall incur no liability as a result of any determination whether the
transactions contemplated by the Loan Documents constitute a “highly leveraged
transaction” within the meaning of the interpretations issued by the Comptroller
of the Currency, the Federal Deposit Insurance Corporation and the Board of
Governors of the Federal Reserve System;


(k)    may act directly or through agents or attorneys on its behalf but shall
not be responsible to any Lender or Issuing Bank for the negligence or
misconduct of any agents or attorneys except to the extent that a court of
competent jurisdiction determines in a final and non- appealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such agents or attorneys;


(l)    shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any Platform, electronic message, internet
or intranet website posting or other distribution) believed by it to be genuine
and to have been signed, sent or otherwise authenticated by the proper Person;


(m)    may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon; and


(n)    in determining compliance with any condition hereunder to the making of a
Loan, or the issuance, extension, renewal or increase of a Letter of Credit,
that by its terms must be fulfilled to the satisfaction of a Lender or an
Issuing Bank, the Administrative Agent

78


ATL 19984825v10



--------------------------------------------------------------------------------



may presume that such condition is satisfactory to such Lender or Issuing Bank
unless the Administrative Agent shall have received notice to the contrary from
such Lender or Issuing Bank prior to the making of such Loan or the issuance of
such Letter of Credit.


The exculpatory provisions of this Article 8 shall apply to any agent of the
Administrative Agent and any Related Parties of the Administrative Agent and any
such sub agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided hereunder as well as
activities as Administrative Agent.


8.3.    Administrative Agent, in its Individual Capacity and Affiliates. With
respect to its respective Commitments and the Loans made by Rabobank, Rabobank
shall have the same rights and powers under the Loan Documents as any other
Lender and may exercise the same as though it were not the Administrative Agent;
and the term “Lender” or “Lenders” shall, unless otherwise expressly indicated,
include Rabobank in its individual capacity. Rabobank and its respective
Affiliates may accept deposits from, lend money to, act as trustee under
indentures of, accept investment banking engagements from and generally engage
in any kind of business with, any Loan Party, any of its Subsidiaries and any
Person who may do business with or own securities of any Loan Party or any such
Subsidiary, all as if Rabobank was not the Administrative Agent and without any
duty to account therefor to the Lenders.


8.4.    Lender Credit Decision. Each Lender and Issuing Bank acknowledges that
it has, independently and without reliance upon the Administrative Agent or any
other Lender or their respective Related Parties and based on the financial
statements referred to in Section 3.1 and such other documents and information
as it has deemed appropriate, made its own independent credit analysis and
decision to enter into this Agreement. Each Lender and Issuing Bank also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement, any other
Loan Document or any related agreement or document furnished hereunder or
thereunder.


8.5.    Notice of Default or Event of Default. In the event that the
Administrative Agent or any Lender shall acquire actual knowledge, or shall have
been notified in writing, of any Default or Event of Default, the Administrative
Agent or such Lender shall promptly notify the other Lenders, and the
Administrative Agent shall take such action and assert such rights under this
Agreement as the Required Lenders shall request in writing, and the
Administrative Agent shall not be subject to any liability by reason of its
acting (a) pursuant to any such request or (b) in the absence of its own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction by final and non-appealable judgment. If the Required Lenders shall
fail to request the Administrative Agent to take action or to assert rights
under this Agreement in respect of any Event of Default within ten days after
their receipt of the notice of any Event of Default, or shall request
inconsistent action with respect to such Event of Default, the Administrative
Agent may, but shall not be required to, take such action and assert such rights
(other than rights under Article 7) as it deems in its discretion to be
advisable for the protection of the Lenders and Issuing Banks, except that, if
the Required Lenders have instructed the Administrative Agent not to take such
action or assert such right, in no event shall the Administrative Agent act
contrary to such instructions.



79


ATL 19984825v10



--------------------------------------------------------------------------------



8.6.    Indemnification. Each Lender severally agrees to indemnify the
Administrative Agent (to the extent not promptly reimbursed by the Borrowers)
from and against such Lender’s ratable share of any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements (including without limitation fees and expenses of
legal counsel, experts, agents and consultants) of any kind or nature whatsoever
that may be imposed on, incurred by, or asserted against the Administrative
Agent in any way relating to or arising out of the Loan Documents or any action
taken or omitted by the Administrative Agent under the Loan Documents; provided
that no Lender shall be liable for any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements found in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted from the Administrative Agent’s gross negligence
or willful misconduct as determined by a court of competent jurisdiction in a
final and non-appealable judgment. Without limitation of the foregoing, each
Lender agrees to reimburse the Administrative Agent promptly upon demand for its
ratable share of any costs and expenses payable by any Borrower under Section
9.4, to the extent that the Administrative Agent is not promptly reimbursed for
such costs and expenses by the Borrowers. For purposes of this Section, the
Lenders’ respective ratable shares of any amount shall be determined, at any
time, according to the sum of:


(a)    the aggregate principal amount of the Loans outstanding at such time and
owing to the respective Lenders;


(b)    their respective Pro Rata Shares of the aggregate Available Amount of all
Letters of Credit outstanding at such time; and


(c)
their respective Unused Revolving Loan Commitments at such time.



8.7.    Successor Administrative Agent. The Administrative Agent may resign at
any time by giving written notice thereof to the Lenders and the Borrowers. Upon
any such resignation, the Required Lenders shall have the right to appoint a
successor Administrative Agent. If no successor Administrative Agent shall have
been so appointed by the Required Lenders, and shall have accepted such
appointment, within thirty (30) days after the retiring Administrative Agent’s
giving of notice of resignation, then the retiring Administrative Agent may, on
behalf of the Lenders and Issuing Banks, appoint a successor Administrative
Agent, which shall be any Lender or a commercial bank or other financial
institution and having a combined capital and reserves in excess of U.S.
$500,000,000. The resignation of such retiring Administrative Agent shall be
effective only upon (i) the acceptance of any appointment as an Administrative
Agent hereunder by a successor Administrative Agent, and (ii) the execution of
all documents and taking of all other actions reasonably necessary in the
opinion of the successor Administrative Agent, in connection with such
substitution. Upon such effectiveness pursuant to the foregoing clauses (i) and
(ii), such successor Administrative Agent shall succeed to and become vested
with all the rights, powers, discretion, privileges and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations under the Loan Documents. After any retiring
Administrative Agent’s resignation hereunder as an Administrative Agent, the
provisions of this Article 8 and Section 9.4 shall continue in effect for the
benefit of such retiring Administrative Agent, its agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring Administrative Agent was acting as Administrative Agent.

80


ATL 19984825v10



--------------------------------------------------------------------------------





8.8.    Administrative Agent May File Proofs of Claim. The Administrative Agent
may file such proofs of claim and other papers or documents as may be necessary
or advisable in order to have the claims of the Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Administrative Agent, its agents, financial advisors and counsel), the
Issuing Banks and the Lenders allowed in any judicial proceedings relative to
any Loan Party, or any of their respective creditors or property, and shall be
entitled and empowered to collect, receive and distribute any monies, securities
or other property payable or deliverable on any such claims and any custodian,
receiver, assignee, trustee, liquidator, sequestrator or other similar official
in any such judicial proceeding in any such judicial proceedings is hereby
authorized by each Lender and Issuing Bank to make such payments to the
Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders or Issuing Banks,
to pay to the Administrative Agent any amount due to the Administrative Agent
for the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent, its agents, financial advisors and counsel, and any other
amounts due the Administrative Agent.


8.9.    Release of Guaranties    Each of the Lenders and Issuing Banks
irrevocably authorize the Administrative Agent, at its option and in its
discretion, to release any Loan Party (other than AGCO) from its obligations
under any Guaranty Agreement if such Person ceases to be a Subsidiary as a
result of a transaction permitted under the Loan Documents. Upon request by the
Administrative Agent at any time, the Required Lenders will confirm in writing
the Administrative Agent’s authority to release any Guarantor from its
obligations under its Guaranty Agreement pursuant to this Section.


8.10.    Other Agent Titles. Notwithstanding any other provision of this
Agreement, each of the financial institutions named as “Syndication Agent”,
“Joint Bookrunner”, “Joint Lead Arranger”, and “Co-Documentation Agent” on the
cover page of this Agreement is named as such for recognition purposes only, and
in its capacity as such shall have no powers, duties, responsibilities or
liabilities with respect to this Agreement or the transactions contemplated
hereby; it being understood and agreed that each such financial institution in
its stated capacity shall be entitled to all indemnification rights in favor of
the Administrative Agent as, and to the extent, provided in Sections 8.6 and
9.4(c).


ARTICLE 9
MISCELLANEOUS


9.1.    Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, nor consent to any departure by any
Borrower therefrom, shall in any event be effective unless the same shall be in
writing and signed by the Required Lenders (or the Administrative Agent at the
direction, or with the consent, of the Required Lenders), and then such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given; provided that:


(a)    no amendment, waiver or consent shall, unless in writing and signed by
the Lender affected thereby, reduce the principal of, or the rate of interest
specified herein (excluding a waiver of interest accruing at the Default Rate)
on any Loan owed to such Lender or

81


ATL 19984825v10



--------------------------------------------------------------------------------



the rate of fees payable for the account of such Lender hereunder, or postpone
any scheduled date for any payment of principal, interest or fees due to any
Lender;


(b)    no amendment, waiver or consent shall, unless in writing and signed by
the Lender affected thereby and acknowledged by the Administrative Agent,
increase (i) the amount of the Commitments of such Lender, or (ii) such Lender’s
Pro Rata Share for its applicable Class of Loans (except as set forth in Section
2.11(e)(iv));


(c)    no amendment, waiver or consent shall, unless in writing and signed by
all of the Lenders and acknowledged by Administrative Agent, do any of the
following at any time:


(i)    waive any of the conditions specified in Section 3.2;


(ii)    change any of the provisions of this Section 9.1 or the definition of
the term “Required Lenders” or any other provision hereof specifying the number
or percentage of Lenders required to waive, amend or modify any rights hereunder
or make any determination or grant any consent hereunder, without the written
consent of each Lender; or


(iii)    release AGCO from any of its obligations under a Loan Document or
release all of substantially all of the Guarantors from their obligations under
the Loan Documents;


(d)    no amendment, waiver or consent shall, unless in writing and signed by
the Swing Line Bank in addition to the Lenders required above to take such
action, affect the rights or obligations of the Swing Line Bank in such capacity
under this Agreement;


(e)    no amendment, waiver or consent shall, unless in writing and signed by
such Issuing Bank in addition to the Lenders required above to take such action,
affect the rights or obligations of an Issuing Bank under this Agreement; and


(f)    no amendment, waiver or consent shall, unless in writing and signed by
the Administrative Agent, in addition to the Lenders required above to take such
action, affect the rights or duties of the Administrative Agent under this
Agreement.


9.2.
Notices, Etc.



(a)    All notices and other communications provided for hereunder
(“Communications”) shall be in writing (including telecopy communication) and
mailed, telecopied or delivered,


(i)    if to AGCO or any Borrowing Subsidiary to AGCO at its address at 4205
River Green Parkway, Duluth, Georgia 30096-2568, Attention: General Counsel,
Facsimile No. (770) 813-6158, with a copy to the Chief Financial Officer at the
same address and telecopier number;


(ii)    if to any Lender, at its address for notices set forth in its
Administrative Questionnaire;



82


ATL 19984825v10



--------------------------------------------------------------------------------



(iii)    if to Administrative Agent in connection with any Notice of Borrowing,
interest election request, or any payment or prepayment of the Obligations, or
if to the Swing Line Bank, to it at c/o Rabo Support Services, Inc., 245 Park
Avenue, New York, NY 10167, Attention: Sui Price (Telephone: 212-574-7331;
Telecopy No.: 201-499-5328); (Email: sui.price@rabobank.com with a copy to
fm.am.SyndicatedLoans@rabobank.com);


(iv)    if to Rabobank as an Issuing Bank, to it at c/o Rabo Support Services,
Inc., 245 Park Avenue, New York, NY 10167, Attention of Letter of Credit
Department (Telecopy No (201) 499-5479; Telephone No. (212) 574-7315; Bibi
Mohamed, Email: bibi.mohamed@rabobank.com; Corina Law Telephone No.: (212)
574-7308); Email: corina.law@rabobank.com);


(v)    if to Administrative Agent in connection with any other matter (including
Notices of Incremental Term Loan Borrowing), to it at 245 Park Avenue, New York,
NY 10167, Attention: Loan Syndications (Telecopy No. (212) 808-2578; Telephone
No. (212) 808-6808; Email: syndications.ny@rabobank.com; and


(vi)    if to the Swing Line Bank or any Issuing Bank other than Rabobank, at
such address for notices as it may designate to the Administrative Agent from
time to time.


Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient).    Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in such
paragraph (b).


(b)    Electronic Communications. Communications to the Lenders under the Loan
Documents may be delivered or furnished by electronic communications pursuant to
procedures approved by Administrative Agent. Administrative Agent, AGCO or any
other Borrower may, in its discretion, agree to accept Communications to it
under the Loan Documents by electronic communications pursuant to procedures
approved by it; provided that approval of such procedures may be limited to
particular Communications. Unless Administrative Agent otherwise prescribes, (i)
Communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgment), provided that if such Communication is not sent during
the normal business hours of the recipient, such Communication shall be deemed
to have been sent at the opening of business on the next Business Day for the
recipient, and (ii) Communications posted on an internet or intranet website
shall be deemed received upon the deemed receipt by the intended recipient at
its e-mail address as described in the foregoing clause (i) of notification that
such Communication is available and identifying the website address thereof.


(c)    Change of Address for Notices. Any party hereto may change its address or
telecopy number for Communications under the Loan Documents by notice to the
other parties hereto (or, in the case of any such change by a Lender or an
Issuing Bank, by notice to

83


ATL 19984825v10



--------------------------------------------------------------------------------



AGCO and Administrative Agent). All Communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.


(d)    Electronic Transmission System. The Borrowers and the Lenders agree that
Administrative Agent may make the Communications available to the Lenders and
Borrowers by posting the Communications on Intralinks, Inc., SyndTrak or a
substantially similar electronic transmission system or digital workspace
provider (the “Platform”). THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”.
THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS
OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT PARTIES IN
CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL
ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES OR ANY OF THEIR INDEMNIFIED
PARTIES (COLLECTIVELY, THE “AGENT PARTIES”) HAVE ANY LIABILITY TO ANY BORROWER,
ANY LENDER OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND INCLUDING
DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR
EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY BORROWER’S
OR ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET,
EXCEPT TO THE EXTENT THE LIABILITY OF ANY AGENT PARTY IS FOUND IN A FINAL
NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED
FROM SUCH AGENT PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT; PROVIDED,
HOWEVER, THAT IN NO EVENT SHALL ANY AGENT PARTY HAVE ANY LIABILITY TO ANY LOAN
PARTY, ANY LENDER, ANY ISSUING BANK OR ANY OTHER PERSON FOR INDIRECT, SPECIAL,
INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL
DAMAGES).


(e)    Communications through the Platform. Each Lender agrees that notice to it
(as provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes hereof. Each Lender agrees (i) to provide to
Administrative Agent in writing (including by electronic communication),
promptly after the date of this Agreement, an e-mail address to which the
foregoing notice may be sent by electronic transmission and (ii) that the
foregoing notice may be sent to such e-mail address.


(f)    Reliance on Notices.    Administrative Agent, the Issuing Banks and the
Lenders shall be entitled to rely and act upon any notices (including telephonic
notices of a Borrowing) purportedly given by or on behalf of any Borrower even
if (i) such notices were not made in a manner specified herein, were incomplete
or were not preceded or followed by any other form of notice specified herein,
or (ii) the terms thereof, as reasonably understood by the recipient, varied
from any confirmation thereof. The Borrowers shall indemnify Administrative
Agent, each Issuing Bank, each Lender and the Indemnified Parties of each of
them from all

84


ATL 19984825v10



--------------------------------------------------------------------------------



losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of Borrower. All
telephonic notices to and other telephonic communications with Administrative
Agent may be recorded by Administrative Agent, and each of the parties hereto
hereby consents to such recording.


9.3.    No Waiver. No failure on the part of any Lender or the Administrative
Agent to exercise, and no delay in exercising, any right hereunder or under any
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any such right preclude any other or further exercise thereof or the
exercise of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.


9.4.
Costs and Expenses.



(a)    AGCO agrees to pay on demand all costs and expenses of the Administrative
Agent in connection with the preparation, execution, delivery, administration,
modification and amendment of the Loan Documents at any time (including without
limitation (i) all reasonable due diligence, syndication, transportation,
computer, duplication, Platform, appraisal, audit, insurance and consultant
out-of-pocket fees and expenses and (ii) the reasonable fees and expenses of
counsel (including without limitation New York, local and foreign counsel) for
the Administrative Agent with respect thereto, with respect to advising the
Administrative Agent as to its respective rights and responsibilities, or the
protection or preservation of rights or interests, under the Loan Documents,
with respect to negotiations with any Loan Party or with other creditors of any
Loan Party or any of its Subsidiaries arising out of any Default or any events
or circumstances that may give rise to a Default and with respect to presenting
claims in or otherwise participating in or monitoring any bankruptcy, insolvency
or other similar proceeding involving creditors’ rights generally and any
proceeding ancillary thereto).


(b)    Following the occurrence of an Event of Default and during the
continuation thereof, AGCO further agrees to pay on demand all costs and
expenses of the Administrative Agent, each Issuing Bank and each Lender in
connection with the enforcement of the Loan Documents against any Loan Party,
whether in any action, suit or litigation, any workout, bankruptcy, insolvency
or other similar proceeding affecting creditors’ rights generally or otherwise
(including without limitation the reasonable fees and expenses of counsel for
the Administrative Agent and each Lender with respect thereto), and each
Borrowing Subsidiary severally agrees to pay on demand all such costs and
expenses in respect of any such enforcement relating to itself.


(c)    AGCO agrees to indemnify and hold harmless the Administrative Agent, each
Issuing Bank and each Lender and each of their Affiliates and their officers,
directors, trustees, employees, agents and advisors (each, an “Indemnified
Party”) from and against any and all claims, damages, losses, liabilities and
expenses (including without limitation reasonable fees and expenses of counsel)
that may be incurred by or asserted or awarded against any Indemnified Party, in
each case arising out of or in connection with or by reason of, or in connection
with the preparation for a defense of, any investigation, litigation or
proceeding arising out of, related to or in connection with:


(i)    any acquisition or proposed acquisition;



85


ATL 19984825v10



--------------------------------------------------------------------------------



(ii)    the actual or alleged presence of Hazardous Materials on any property of
any Loan Party or any of its Subsidiaries or any Environmental Action relating
in any way to any Loan Party or any of its Subsidiaries; or


(iii)
any financing hereunder;



in each case whether or not such investigation, litigation or proceeding is
brought by any Loan Party, its directors, shareholders or creditors or an
Indemnified Party or any Indemnified Party is otherwise a party thereto and
whether or not the transactions contemplated hereby are consummated, except to
the extent such claim, damage, loss, liability or expense is found in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
from such Indemnified Party’s gross negligence or willful misconduct. The
Borrowers agree not to assert any claim against the Administrative Agent, any
Issuing Bank, any Lender, any of their Affiliates, or any of their respective
Related Parties, on any theory of liability, for special, indirect,
consequential or punitive damages arising out of or otherwise relating to any of
the transactions contemplated herein or in any other Loan Document or the actual
or proposed use of the proceeds of the Loans. The agreements and obligations of
AGCO contained in this Section 9.4(c) shall survive the payment in full of the
Obligations and termination of this Agreement


(d)    If any Loan Party fails to pay when due any costs, expenses or other
amounts payable by it under any Loan Document, including without limitation fees
and expenses of counsel and indemnities, such amount may be paid on behalf of
such Loan Party by the Administrative Agent or any Lender, in its sole
discretion.


9.5.
Right of Set-off.



Upon (a) the occurrence and during the continuance of any Event of Default and
(b) the making of the request or the granting of the consent specified by
Section 7.2 to authorize the Administrative Agent to declare the Loans, all
interest thereon and all other amounts payable under this Agreement and the
other Loan Documents due and payable pursuant to the provisions of Section 7.2,
each Lender and each of its Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by law and subject to Section 2.9,
to offset and otherwise apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other indebtedness at any
time owing by such Lender or such Affiliate to or for the credit or the account
of a Borrower against any and all of the Obligations of such Borrower now or
hereafter existing under this Agreement, irrespective of whether such Lender
shall have made any demand under this Agreement and although such obligations
may be unmatured. Each Lender agrees promptly to notify such Borrower after any
such set-off and application; provided that the failure to give such notice
shall not affect the validity of such set- off and application. The rights of
each Lender and its Affiliates under this Section are in addition to other
rights and remedies (including without limitation other rights of set-off) that
such Lender and its Affiliates may have; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.11 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the Issuing
Banks, and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative

86


ATL 19984825v10



--------------------------------------------------------------------------------



Agent a statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff.


9.6.
Assignments and Participations.



(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrowers may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of paragraphs (a) through (g) and (j) of this
Section, (ii) by way of participation in accordance with the provisions of
paragraphs (h) through (j) and (l) of this Section, or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of paragraph (k)
of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in paragraphs (h) through (j) and (l) of this Section and, to
the extent expressly contemplated hereby, the Indemnified Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.


(b)Each Lender and Issuing Bank may assign to one or more banks or other
entities all or a portion of its rights and obligations under this Agreement
(including without limitation all or a portion of its Commitments, and the Loans
owing to it), and each Issuing Bank may assign its Letter of Credit Commitment;
provided that:


(i)any such assignment by an Issuing Bank of its Letter of Credit Commitment
shall be of its entire Letter of Credit Commitment;


(ii)in the case of each such assignment of a Commitment (except in the case of
an assignment to a Person that, immediately prior to such assignment, was a
Lender or an assignment of all of a Lender’s rights and obligations under this
Agreement), (A) the amount of the Commitment of the assigning Lender being
assigned pursuant to such assignment (determined as of the date of the
Assignment and Assumption with respect to such assignment) shall in no event be
less than U.S. $5,000,000 and shall be an integral multiple of U.S. $500,000 in
excess thereof, and (B) the assignor shall simultaneously assign to the assignee
a ratable share of (1) all participations in Letters of Credit issued for the
account of Borrowers or their Subsidiaries and then outstanding, and (2) all
Letter of Credit Advances then owing to such Lender as a result of draws on
Letters of Credit issued for the account of Borrowers or their Subsidiaries;


(iii)
such assignment shall be to an Eligible Assignee;



(iv)the proposed assignment (if other than an assignment by a Lender to an
Affiliate or Approved Fund of such Lender) shall be approved by (x) the
Administrative Agent, and (y) if no Default then exists, AGCO; the foregoing
approvals in each case not to be unreasonably withheld or delayed; provided that
AGCO shall be deemed to have consented to

87


ATL 19984825v10



--------------------------------------------------------------------------------



any such assignment unless it shall object thereto by written notice to the
Administrative Agent within five Business Days after having received notice
thereof; provided, further, that AGCO’s consent shall not be required during the
primary syndication of the facilities hereunder; and


(v)the parties to each such assignment shall execute and deliver to the
Administrative Agent for its own account, for its acceptance and recording in
the Register, an Assignment and Assumption, together with a processing and
recordation fee of U.S. $3,500, payable by the assignee to the Administrative
Agent (with only one such fee payable in connection with contemporaneous
assignments pursuant to the same Assignment and Assumption to or by two or more
Approved Funds of a single Lender), and the assignee, if it is not a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire.


(c)In connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of AGCO and the Administrative Agent, the applicable Pro Rata Share of
Loans previously requested but not funded by the Defaulting Lender, to each of
which the applicable assignee and assignor hereby irrevocably consent), to (x)
pay and satisfy in full all payment liabilities then owed by such Defaulting
Lender to the Administrative Agent, each Issuing Bank, the Swing Line Bank and
each other Lender hereunder (and interest accrued thereon), and (y) acquire (and
fund as appropriate) its full Pro Rata Share of all Loans and participations in
Letters of Credit and Swing Line Loans in accordance with its Pro Rata Share.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
Applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.


(d)Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in such Assignment and Assumption:


(i)    the assignee thereunder shall be a party hereto and, to the extent that
rights and obligations hereunder or under any other Loan Document have been
assigned to it pursuant to such Assignment and Assumption, shall have the rights
and obligations of a Lender hereunder; and


(ii)    the Lender assignor thereunder shall, to the extent that rights and
obligations hereunder have been assigned by it pursuant to such Assignment and
Assumption, relinquish its rights and be released from its obligations under
this Agreement and under each other Loan Document (and, in the case of an
Assignment and Assumption covering all or the remaining portion of an assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto) but shall continue to be entitled to the benefits of Sections
9.4 and 10.1 with respect to facts and circumstances occurring prior to the
effective date of such assignment; provided, that except to the extent otherwise
expressly agreed by the

88


ATL 19984825v10



--------------------------------------------------------------------------------



affected parties, no assignment by a Defaulting Lender will constitute a waiver
or release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.


(e)By executing and delivering an Assignment and Assumption, the Lender assignor
thereunder and the assignee thereunder confirm to and agree with each other and
the other parties hereto as follows:


(i)    other than as provided in such Assignment and Assumption, such assigning
Lender makes no representation or warranty and assumes no responsibility with
respect to any statements, warranties or representations made in or in
connection with this Agreement or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or any other
instrument or document furnished pursuant hereto;


(ii)    such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of any Borrower or the
performance or observance by any Borrower of any of its obligations under this
Agreement or any other instrument or document furnished pursuant hereto;


(iii)    such assignee confirms that it has received a copy of this Agreement,
together with copies of the financial statements referred to in Section 3.1 and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Assumption;


(iv)    such assignee will, independently and without reliance upon the
Administrative Agent, such assigning Lender or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement;


(v)    such assignee confirms that it is an Eligible Assignee or an Affiliate of
the assignor;


(vi)    such assignee appoints and authorizes the Administrative Agent to take
such action as agent on its behalf and to exercise such powers and discretion
under this Agreement as are delegated to the Administrative Agent by the terms
hereof, together with such powers and discretion as are reasonably incidental
thereto;


(vii)    such assignee agrees that it will perform in accordance with their
terms all of the obligations that by the terms of this Agreement are required to
be performed by it as a Lender; and


(viii)    that the benefit of the security interests and guarantees attached to
the rights being assigned shall be transferred to the benefit of the assignee
upon the completion of such assignment.


(f)The Administrative Agent shall maintain at its address referred to in Section
9.2 a copy of each Assignment and Assumption delivered to and accepted by it and
a register for the recordation of the names and addresses of the Issuing Banks
and the Lenders and their respective Commitments, the Letter of Credit
Commitments of each Issuing Bank, and the

89


ATL 19984825v10



--------------------------------------------------------------------------------



principal amount of the Loans owing under each Class of Loans to each Lender
from time to time (the “Register”). The entries in the Register shall be
conclusive and binding for all purposes, absent manifest error, and the
Borrowers, the Administrative Agent, the Issuing Banks and the Lenders may treat
each Person whose name is recorded in the Register as a Lender hereunder for all
purposes of this Agreement. The Register shall be available for inspection by
any Borrower, Issuing Bank or Lender at any reasonable time and from time to
time upon reasonable prior notice.


(g)Upon its receipt of an Assignment and Assumption executed by an assigning
Lender and an assignee, the Administrative Agent shall, if such Assignment and
Assumption has been completed and is in substantially the form of Exhibit A
hereto:


(i)
record the information contained therein in the Register; and



(ii)
give prompt notice thereof to the Borrowers.



(h)Each Lender may sell participations (without any notice to, or consent of,
the Administrative Agent or any Borrower) in or to all or a portion of its
rights and obligations under this Agreement (including without limitation all or
a portion of its Commitments and the Loans owing to it) to a financial
institution (a “Participant”); provided that;


(i)    such Lender’s obligations under this Agreement (including without
limitation its Commitments) shall remain unchanged;


(ii)    such Lender shall remain solely responsible to the other parties hereto
for the performance of such obligations;


(iii)    the Borrowers, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement.


For the avoidance of doubt, each Lender shall be responsible for the indemnity
under Section 8.6 with respect to any payments made by such Lender to its
Participant(s).


(i)Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver requiring unanimous consent of the
Lenders affected thereby that affects such Participant. The Borrower agrees that
each Participant shall be entitled to the benefits of Sections 10.1, 10.2 and
10.4 (subject to the requirements and limitations therein, including the
requirements under Section 10.4 (it being understood that the documentation
required under Section 10.4 shall be delivered to the participating Lender)) to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section; provided that such
Participant (A) agrees to be subject to the provisions of Section 10.5 as if it
were an assignee under paragraphs (a) through (c) of this Section; and (B) shall
not be entitled to receive any greater payment under Sections

90


ATL 19984825v10



--------------------------------------------------------------------------------



10.1 and 10.4, with respect to any participation, than its participating Lender
would have been entitled to receive had the participation not occurred. Each
Lender that sells a participation agrees, at the Borrower's request and expense,
to use reasonable efforts to cooperate with the Borrower to effectuate the
provisions of Section 10.5 with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.5 as though it were a Lender; provided that such Participant agrees to
be subject to Section 2.9 as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as an agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant's interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103- 1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.


(j)Any Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 9.6, disclose to
the assignee or Participant or proposed assignee or Participant, any public
information relating to any Borrower furnished to such Lender by or on behalf of
such Borrower and any information conspicuously labeled by a Borrower as being
confidential at the time such information is furnished to such Lender if such
assignee or Participant or proposed assignee or Participant has agreed to keep
such information confidential.


(k)Notwithstanding any other provision set forth in this Agreement, any Lender
may at any time create a security interest in all or any portion of its rights
under this Agreement (including without limitation the Loans owing to it) in
favor of any Federal Reserve Bank in accordance with Regulation A of the Board
of Governors of the Federal Reserve System and any Lender that is a fund may
pledge all or any portion of its rights under this Agreement (including without
limitation the Loans owing to it) to its trustee in support of its obligations
to its trustee.


(l)Notwithstanding anything in this Section 9.6 to the contrary, any Farm Credit
Bank that (i) has purchased a participation or sub-participation in the minimum
amount of
$4,500,000 on or after the Agreement Date, (ii) is, by written notice to AGCO
and the Administrative Agent (“Voting Participant Notification”), designated by
the selling Lender as being entitled to be accorded the rights of a voting
participant hereunder, and (iii) receives the prior written consent of the
Administrative Agent, in its sole discretion, to become a Voting Participant
(any Farm Credit Bank so designated and consented to being called a “Voting
Participant”), shall be entitled to vote for so long as such Farm Credit Bank
owns such participation and notwithstanding any subparticipation by such Farm
Credit Bank (and the voting

91


ATL 19984825v10



--------------------------------------------------------------------------------



rights of the selling Lender shall be correspondingly reduced), on a dollar for
dollar basis, as if such participant or subparticipant were a Lender, on any
matter requiring or allowing a Lender to provide or withhold its consent, or to
otherwise vote on any proposed action. To be effective, each Voting Participant
Notification shall, with respect to any Voting Participant, (x) state the full
name, as well as all contact information required of an assignee in any
Assignment and Assumption and (y) state the dollar amount of the participation
purchased in each Class of Loans. The selling Lender and the Voting Participant
shall notify the Administrative Agent and AGCO within 3 Business Days’ of any
termination of, or reduction or increase in the amount of, such participation.
AGCO and the Administrative Agent shall be entitled to conclusively rely on
information contained in notices delivered pursuant to this paragraph. The
voting rights hereunder are solely for the benefit of the Voting Participant and
shall not inure to any assignee or participant of the Voting Participant.
Notwithstanding the foregoing, each Farm Credit Bank designated as a Voting
Participant in Schedule 9.6 hereto shall be a Voting Participant without
delivery of a Voting Participant Notification (and the voting rights of the
selling Lender identified on such Schedule shall be correspondingly reduced,
respectively) and without the prior written consent of the Administrative Agent,
in each case in connection with their respective participation interests set
forth on such Schedule as of the Agreement Date.




9.7.    Marshalling; Payments Set Aside. Neither the Administrative Agent, any
Lender nor any Issuing Bank shall be under any obligation to marshal any assets
in favor of the Borrowers or any other party or against or in payment of any or
all of the Obligations. To the extent that a Borrower makes a payment or
payments to the Administrative Agent, the Lenders or the Issuing Banks or any of
such Persons exercise their rights of setoff, and such payment or payments or
the proceeds of such enforcement or setoff or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid to a trustee, receiver or any other party, then to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied,
and all Liens, right and remedies therefor, shall be revived and continued in
full force and effect as if such payment had not been made or such enforcement
or setoff had not occurred.


9.8.    Patriot Act.    Each Lender hereby notifies each Borrower that pursuant
to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)), it is required to obtain, verify and record
information that identifies each Borrower and the other Loan Parties, which
information includes the name and address of each Borrower and the other Loan
Parties and other information that will allow such Lender to identify each
Borrower and the other Loan Parties in accordance with the USA Patriot Act.


ARTICLE 10
INCREASED COSTS, TAXES, ETC.


10.1.    Increased Costs, Alternate Rate of Interest, Illegality, Etc.


(a)    Increased Costs. If any Change in Law shall:


(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for

92


ATL 19984825v10



--------------------------------------------------------------------------------



the account of, or credit extended or participated in by, any Lender (except (1)
any reserve requirement reflected in the LIBO Rate and (2) the requirements of
the Bank of England or the European Central Bank reflected in the Mandatory Cost
Formulae pursuant to Section 10.1(b)(ii) below) or any Issuing Bank;


(ii)    subject any Recipient to any tax of any kind (other than Indemnified
Taxes and Excluded Taxes) on its Loans, loan principal, Letter of Credit,
Commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or


(iii)    impose on any Lender or any Issuing Bank or the London interbank market
any other condition, cost or expense (other than taxes) affecting this Agreement
or Loans made by such Lender or any Letter of Credit or participation therein;


and the result of any of the foregoing shall be to increase the cost to such
Lender or other Recipient of making, converting to, continuing or maintaining
any LIBO Rate Loans or of maintaining its obligation to make any such Loan, or
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), in any case
to or for the account of any Borrower, or to reduce the amount of any sum
received or receivable by such Lender or other Recipient hereunder (whether of
principal, interest or any other amount), then, upon request of such Lender or
other Recipient, such Borrower will pay to the Administrative Agent for the
account of such Lender or other Recipient, as the case may be, such additional
amount or amounts as will compensate such Lender or other Recipient, as the case
may be, for such additional costs incurred or reduction suffered.


(b)
Capital Requirements.



(i)    If any Lender or Issuing Bank determines that any Change in Law affecting
such Lender or Issuing Bank or any lending office of such Lender or such
Lender’s or Issuing Bank’s holding company, if any, regarding capital or
liquidity requirements, has or would have the effect of reducing the rate of
return on such Lender’s or Issuing Bank’s capital or on the capital of such
Lender’s or Issuing Bank’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit or Swing Line Loans held by, such Lender, or
the Letters of Credit issued by any Issuing Bank, in any case to or for the
account of any Borrower, to a level below that which such Lender or Issuing Bank
or such Lender’s or Issuing Bank’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or Issuing Bank’s
policies and the policies of such Lender’s or Issuing Bank’s holding company
with respect to capital adequacy), then from time to time such Borrower will pay
to the Administrative Agent for the account of such Lender or Issuing Bank, as
the case may be, such additional amount or amounts as will compensate such
Lender or Issuing Bank or such Lender’s or Issuing Bank’s holding company for
any such reduction suffered.


(ii)    For so long as any Lender is required to make special deposits with the
Bank of England or comply with reserve assets, liquidity, cash margin or other
requirements of the Bank of England, the European Central Bank or the European
System of Central Banks (or other similar authority), to maintain reserve asset
ratios or to pay fees, in each case in respect of

93


ATL 19984825v10



--------------------------------------------------------------------------------



such Lender’s LIBO Rate Loans funded from its Applicable Lending Office in the
United Kingdom or a Participating Member State (but excluding requirements
reflected in the Statutory Reserve Rate if then included in calculating the LIBO
Rate), such Lender shall be entitled to require the applicable Borrower to pay,
contemporaneously with each payment of interest on each of such Loans,
additional interest on such Loan at a rate per annum calculated in accordance
with the Mandatory Cost Formulae.


(c)    Certificate for Reimbursement. A certificate of a Lender or Issuing Bank
setting forth the amount of additional interest or the amounts necessary to
compensate such Lender or Issuing Bank or its holding company, as the case may
be, as specified in paragraph (a) or (b) of this Section and delivered to AGCO,
shall be conclusive absent manifest error. The Borrowers shall pay the
Administrative Agent for the account of such Lender or Issuing Bank, as the case
may be, the amount shown as due on any such certificate within 10 days after
receipt of AGCO thereof.


(d)    Delay in Requests. Failure or delay on the part of any Lender or Issuing
Bank to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s or Issuing Bank’s right to demand such compensation;
provided that no Borrower shall be required to compensate a Lender or Issuing
Bank pursuant to paragraphs (a) or (b) of this Section for any increased costs
incurred or reductions suffered more than 180 days prior to the date that such
Lender or Issuing Bank, as the case may be, notifies such Borrower of the Change
in Law giving rise to such increased costs or reductions, and of such Lender’s
or Issuing Bank’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the 180-day period referred to above shall be extended to include the
period of retroactive effect thereof).


(e)
Inability to Determine Rate.



If, with respect to any LIBO Rate Loans in U.S. Dollars or any Offshore
Currency, (1) Lenders owed more than fifty percent (50%) of the then outstanding
aggregate unpaid principal amount such Loans in such currency notify the
Administrative Agent that the LIBO Rate for any Interest Period for such Loans
in such currency will not adequately reflect the cost to such Lenders of making,
funding or maintaining their LIBO Rate Loans in such currency for such Interest
Period, or (2) the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the LIBO Rate for Loan in such currency the
Administrative Agent shall forthwith so notify the affected Borrower and the
Lenders, whereupon:


(i)    the obligation of the Lenders to make, continue or convert any Loans
into, such LIBO Rate Loans in the affected currency shall be suspended;


(ii)    if an Offshore Currency is the affected currency, the affected Borrower
shall, on the last day of the then existing Interest Period, prepay in full such
LIBO Rate Loans in the affected currency (provided, that if the affected
Borrower shall fail to prepay such LIBO Rate Loans in the affected currency as
required under this clause (ii), on and after the date such prepayment is due,
the interest for the LIBO Rate Loans in the affected currency shall be

94


ATL 19984825v10



--------------------------------------------------------------------------------



calculated, including for purposes of any interest required under Section
2.5(c), based on the Base Rate); and


(iii)    if U.S. Dollars are the affected currency, each such LIBO Rate Loan
denominated in U.S. Dollars will automatically, on the last day of the then
existing Interest Period therefor, Convert into a Base Rate Loan,


until the Administrative Agent shall notify the affected Borrowers that such
Lenders have determined that the circumstances causing such suspension no longer
exist.


(f)    Illegality. Notwithstanding any other provision of this Agreement, if the
introduction of or any change in or in the interpretation of any law or
regulation shall make it unlawful, or any central bank or other governmental
authority shall assert that it is unlawful, for any Lender or its LIBOR Lending
Office to perform its obligations hereunder to make LIBO Rate Loans in U.S.
Dollars or any Offshore Currency or to continue to fund or maintain such LIBO
Rate Loans hereunder, then, on notice thereof and demand therefor by such Lender
to the Borrowers through the Administrative Agent:


(i)    the obligation of such Lender to make, continue or convert any Loans
into, LIBO Rate Loans in the affected currency shall be suspended;


(ii)    if an Offshore Currency is the affected currency, the affected Borrower
shall, on the earlier of the last day of the then existing Interest Period and
such date as may be required by law, prepay in full all Revolving Loans in the
affected currency (provided, that if the affected Borrower shall fail to prepay
such LIBO Rate Loans in the affected currency as required under this clause
(ii), on and after the date such prepayment is due, the interest for the LIBO
Rate Loans in the affected currency shall be calculated, including for purposes
of any interest required under Section 2.5(c), based on the Base Rate); and


(iii)    each LIBO Rate Loan denominated in U.S. Dollars will automatically,
upon such demand, Convert into a Base Rate Loan,


until the Administrative Agent shall notify the affected Borrowers that such
Lender has determined that the circumstances causing such suspension no longer
exist.


(g)    Event of Default. During the continuance of any Event of Default, and
upon the election of the Required Lenders, during the continuance of any
Default:


(i)    the obligation of the Lenders to make, continue or convert any Loans
into, LIBO Rate Loans shall be suspended;


(ii)    if an Offshore Currency is the affected currency, the Borrowers will, on
the last day of the then-existing Interest Period therefor, prepay each LIBO
Rate Loan in the affected currency (provided, that if the affected Borrower
shall fail to prepay such LIBO Rate Loans in the affected currency as required
under this clause (ii), on and after the date such prepayment is due, the
interest for the LIBO Rate Loans in the affected currency shall be calculated,
including for purposes of any interest required under Section 2.5(c), based on
the Base Rate); and

95


ATL 19984825v10



--------------------------------------------------------------------------------



(iii)    each LIBO Rate Loan denominated in U.S. Dollars will automatically, on
the last day of the then-existing Interest Period therefor, Convert into a Base
Rate Loan.


10.2.    Breakage Costs. If any prepayment or payment (or failure to prepay
after the delivery of a notice of prepayment) of principal of, or Conversion of,
any LIBO Rate Loan is made by any Borrower to or for the account of a Lender
other than on the last day of the Interest Period for such Loan, as a result of
a payment or Conversion, acceleration of the maturity of any of the Obligations
pursuant to Section 7.2 or for any other reason, or by an Eligible Assignee to a
Lender other than on the last day of the Interest Period for such Loan upon an
assignment of rights and obligations under this Agreement pursuant to Section
10.5, such Borrower shall, upon demand by such Lender (with a copy of such
demand to the Administrative Agent), pay to the Administrative Agent for the
account of such Lender any amounts required to compensate such Lender for all
losses, costs or expenses that such Lender may reasonably incur as a result of
such failure, including without limitation foreign exchange losses, based on
customary funding and foreign exchange hedging arrangements, whether or not such
arrangements actually occur, and any and all other losses, costs or expenses
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by such Lender to fund or maintain any Borrowing and the unavailability
of funds as a result of such Borrower failing to prepay any amount when
specified in a notice of prepayment or otherwise when due, but excluding loss of
anticipated profits. A certificate of a Lender setting forth the amount or
amounts necessary to compensate such Lender or its holding company, as the case
may be, as specified in this Section and delivered to AGCO, shall be conclusive
absent manifest error.


10.3.
Judgment Currency.



(a)    If, for the purposes of obtaining judgment in any court, it is necessary
to convert a sum due hereunder in any currency (the “Original Currency”) into
another currency (the “Other Currency”) the parties hereto agree, to the fullest
extent that they may effectively do so, that the rate of exchange used shall be
that at which in accordance with normal banking procedures the Administrative
Agent could purchase the Original Currency with the Other Currency at 11:00 a.m.
(New York, New York time) on the second Business Day preceding that on which
final judgment is given.


(b)    The obligation of a Borrower in respect of any sum due in the Original
Currency from it to any Lender or the Administrative Agent hereunder shall,
notwithstanding any judgment in any Other Currency, be discharged only to the
extent that on the Business Day following receipt by such Lender or the
Administrative Agent (as the case may be) of any sum adjudged to be so due in
such Other Currency such Lender or the Administrative Agent (as the case may be)
may in accordance with normal banking procedures purchase the Original Currency
with such Other Currency; if the amount of the Original Currency so purchased is
less than the sum originally due to such Lender or the Administrative Agent (as
the case may be) in the Original Currency, such Borrower agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify such Lender or
the Administrative Agent (as the case may be) against such loss, and if the
amount of the Original Currency so purchased exceeds the sum originally due to
any Lender or the Administrative Agent (as the case may be) in the Original

96


ATL 19984825v10



--------------------------------------------------------------------------------



Currency, such Lender or the Administrative Agent (as the case may be) agrees to
remit to such Borrower such excess.


10.4.
Taxes.



(a)    Any and all payments by any Loan Party under any Loan Document shall be
made, in accordance with Section 2.9, free and clear of and without deduction or
withholding of any Taxes, except as required by Applicable Law. If any
Applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with Applicable Law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deductions or withholdings been made.


(b)    In addition, the Loan Parties shall pay to the relevant Governmental
Authority in accordance with Applicable Law, or at the option of the
Administrative Agent timely reimburse it for the payment of, Other Taxes.


(c)    The Loan Parties shall indemnify each Recipient for the full amount of
any Indemnified Taxes and Other Taxes, and for the full amount of taxes imposed
by any jurisdiction on amounts payable under this Section, paid by or imposed on
such Lender or the Administrative Agent (as the case may be), including without
limitation any liability (including penalties, additions to tax, interest and
expenses) arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. This indemnification shall be made within thirty (30) days from the
date such Recipient makes written demand therefor, and delivers to AGCO with a
certificate describing in reasonable detail the manner in which the indemnified
amount was calculated; provided that a Recipient shall not be required to
describe in such certificate information that such Recipient deems to be
confidential or the disclosure of which is inconsistent with such Lender’s or
the Administrative Agent’s internal policies. Any such calculation shall be
conclusive, absent manifest error. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.6(i) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document

97


ATL 19984825v10



--------------------------------------------------------------------------------



or otherwise payable by the Administrative Agent to the Lender from any other
source against any amount due to the Administrative Agent under this paragraph
(c).


(d)     Within thirty (30) days after the date of any payment of Taxes (other
than U.K. Taxes), the Borrowers shall furnish to the Administrative Agent at its
address referred to in Section 9.2, the original receipt of payment thereof or a
certified copy of such receipt. In the case of any payment hereunder by the
Borrowers through an account or branch outside the United States or on behalf of
the Borrowers by a payor that is not a United States person, if the Borrowers
determine that no Taxes are payable in respect thereof, the Borrowers shall
furnish, or shall cause such payor to furnish, to the Administrative Agent, at
such address, an opinion of counsel reasonably satisfactory to the
Administrative Agent stating that such payment is exempt from Taxes. For
purposes of this subsection (d) and subsection (e), the terms “United States”
and “United States person” shall have the meanings specified in Section 7701 of
the Internal Revenue Code.


(e)    Each Lender organized under the laws of a jurisdiction outside the United
States, in each other case, shall, on or prior to the date of its execution and
delivery of this Agreement in the case of each initial Lender hereunder, and on
the date of the Assignment and Assumption pursuant to which it became a Lender
in the case of each other Lender, and from time to time thereafter if requested
in writing by a Borrower or the Administrative Agent (but only so long
thereafter as such Lender remains lawfully able to do so), provide the
Administrative Agent and AGCO with (i) if such Lender claims an exemption from
withholding tax pursuant to its portfolio interest exception, (1) a statement of
the Lender that it is not (I) a “bank” as described in Section 881(c)(3)(A) of
the Internal Revenue Code, (II) a ten percent (10%) shareholder of any Borrower
(within the meaning of Section 881(c)(3)(B) of the Internal Revenue Code), or
(III) a controlled foreign corporation related to any Borrower within the
meaning of Section 881(c)(3)(C) of the Internal Revenue Code; and (2) a properly
completed and executed IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable; (ii)
if such Lender claims an exemption from, or a reduction of, withholding tax
under a United States tax treaty, properly completed and executed IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable; (iii) if such Lender claims that
interest paid under this Agreement is exempt from United States withholding tax
because it is effectively connected with a United States trade or business of
such Lender, a properly completed and executed copy of IRS Form W-8ECI; (iv) to
the extent such Lender is not the beneficial owner, executed originals of IRS
Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, a and/or other certification documents from each
beneficial owner, as applicable; and (v) such other form or forms as may be
required under the Internal Revenue Code or other laws of the United States as a
condition to exemption from, or reduction of, United States withholding tax. If
the appropriate forms provided by a Lender at the time such Lender first becomes
a party to this Agreement indicates an interest-withholding tax rate in excess
of zero, withholding tax at such rate shall be considered excluded from Taxes
unless and until such Lender provides the appropriate form certifying that a
lesser rate applies, whereupon withholding tax at such lesser rate only shall be
considered excluded from Taxes for periods governed by such form; provided that,
if at the date of the Assignment and Assumption pursuant to which a Lender
assignee becomes a party to this Agreement, the Lender assignor was entitled to
payments under subsection (a) in respect of United States withholding tax with
respect to interest paid at such date by a Borrower, then, to

98


ATL 19984825v10



--------------------------------------------------------------------------------



such extent, the term Taxes shall include (in addition to withholding taxes that
may be imposed in the future or other amounts otherwise includible in Taxes)
withholding tax, if any, applicable with respect to the Lender assignee on such
date. If any form or document referred to in this subsection (e) requires the
disclosure of information, other than information necessary to compute the tax
payable and information required on the Agreement Date by IRS Form W-8ECI or
W-8BEN or IRS Form W-8BEN-E, as applicable, or other form that the applicable
Borrower has indicated in writing to the Lenders on the Agreement Date as being
a required form to avoid or reduce withholding tax on payments under this
Agreement, that a Lender reasonably considers to be confidential, such Lender
shall give notice thereof to the Borrowers and shall not be obligated to include
in such form or document such confidential information.


(f)    If any Lender is entitled to a reduction in the applicable withholding
tax, the Administrative Agent may withhold from any interest payment to such
Lender in an amount equivalent to the applicable withholding tax after taking
into account such reduction. If the forms or other documentation required by
subsection (e) of this Section are not delivered to the Administrative Agent,
then the Administrative Agent may withhold from any interest payment to such
Lender not providing such forms or other documentation an amount equivalent to
the applicable withholding tax. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.6 relating to the maintenance of a Participant Register
and (iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this subsection (f).


(g)    For any period with respect to which a Lender has failed to provide the
Borrowers with the appropriate form described in subsection (e) (other than if
such failure is due to a change in law occurring after the date on which a form
originally was required to be provided or if such form otherwise is not required
under subsection (e)), such Lender shall not be entitled to an additional
payment or indemnification under subsection (a) or (c) with respect to Taxes
imposed by the United States; provided that should a Lender become subject to
Taxes because of its failure to deliver a form required hereunder, the Borrowers
shall take such steps as such Lender shall reasonably request to assist such
Lender to recover such Taxes.


(h)    To the extent (if any) that U.K. Taxes apply to any payment made under
any Loan Document, the Loan Parties shall not be required to make any increased
payment to a Lender under this Section 10.4 with respect to Indemnified Taxes,
or to indemnify any Lender under Section 10.1(a) with respect to U.K. Taxes on
any payment made under a Loan Document if, on the date such payment is due:



99


ATL 19984825v10



--------------------------------------------------------------------------------



(i)    such payment could have been made to such Lender without imposition of
U.K. Taxes if such Lender had been a U.K. Qualifying Lender, but on the date of
such payment, such Lender is not, or has ceased to be, a U.K. Qualifying Lender
(other than as a result of any change after the date it became a Lender under
this Agreement in (or in the interpretation, administration, or application of)
any law or U.K. Treaty, or any published practice or published concession of any
relevant taxing authority); or


(ii)    the relevant Lender is a U.K. Qualifying Lender solely by virtue of
clause (b) of the definition of U.K. Qualifying Lender and (x) an officer of
H.M. Revenue & Customs has given (and not revoked) a direction (a “Direction”)
under section 931 of the U.K. ITA which relates to the payment and that Lender
has received from the Loan Party making the payment or from AGCO a certified
copy of that Direction, and (y) the payment could have been made to the Lender
without imposition of U.K. Taxes if that Direction had not been made; or


(iii)    the relevant Lender is a U.K. Qualifying Lender solely by virtue of
clause (b) of the definition of U.K. Qualifying Lender and (x) the relevant
Lender has not given a
U.K. Tax Confirmation to AGCO, and (y) the payment could have been made to the
Lender without any imposition of U.K. Taxes if the Lender had given a U.K. Tax
Confirmation to AGCO, on the basis that the U.K. Tax Confirmation would have
enabled AGCO to have formed a reasonable belief that the payment was an
“excepted payment” for the purpose of section 930 of the U.K. ITA; or


(iv)    such Lender is a U.K. Treaty Lender and the Loan Party making the
payment is able to demonstrate that such payment could have been made to such
Lender without imposition of U.K. Taxes had such Lender complied with its
obligations set forth in clause (i) below.


If a Revolving Loan Lender assigns any of its rights and obligations pursuant to
Section 9.6 of this Agreement, or changes the jurisdiction through which it
performs its obligations under this Agreement, and as a result of circumstances
existing at the date of the assignment or change in jurisdiction, the Loan
Parties would be obliged to make a payment to the assignee or relevant Lender
(as the case may be) under Sections 10.4 (with respect to Indemnified Taxes) or
10.1(a) in connection with UK Taxes, then the assignee or the relevant Lender
(as the case may be) is only entitled to receive such payment in connection with
UK Taxes to the same extent as the relevant Lender would have been if the
assignment or change in jurisdiction had not occurred (provided, if such
assignee is a U.K. Treaty Lender, such assignee shall have been given an
opportunity to comply with clause (i) below after the written request of
Borrowers).


(i)    Subject to the following sentence, each U.K. Treaty Lender shall, upon
the written request of AGCO, cooperate in completing any procedural formalities
specifically requested by AGCO and reasonably necessary for the applicable Loan
Party to obtain authorization to make payments under a Loan Document to any U.K.
Treaty Lender without imposition of U.K. Taxes. Nothing in the preceding
sentence shall require a U.K. Treaty Lender to: (1) register under the H.M.
Revenue & Customs Double Taxation Treaty Passport (the “U.K. DTTP Scheme”); (2)
apply the U.K. DTTP Scheme to the Loans hereunder if it has so registered; or
(3) file treaty forms if it has included an indication to the effect that it
wishes the U.K. DTTP Scheme to apply to this Agreement in accordance with clause
(k) below and the

100


ATL 19984825v10



--------------------------------------------------------------------------------



Loan Party making that payment has not complied with its obligations under
clause (k) below; provided that, in the event that the relevant Loan Party has
not complied with its obligations under clause (k) below and the U.K. Tax
Authority has stated to the Loan Party that it will not accept a completed DTTP2
from the Loan Party on the basis that the filing by the Loan Party of any such
form DTTP2 would be outside of the applicable time limits, then the relevant
U.K. Treaty Lender shall, upon written request of AGCO, cooperate in filing
treaty forms specifically requested by AGCO and reasonably necessary for the
applicable Loan Party to obtain authorization to make payments under a Loan
Document to any U.K. Treaty Lender without imposition of U.K. Taxes, at the Loan
Party’s sole cost.


(j)    Within 30 days of making either a deduction for U.K. Taxes or any payment
required in connection therewith, the Loan Party making such deduction shall
deliver to the Administrative Agent for the Lender entitled to the payment a
statement under section 975 of the U.K. ITA or other evidence reasonably
satisfactory to such Lender that the tax deduction has been made or (as
applicable) any appropriate payment paid to the relevant taxing authority.


(k)    Each U.K. Treaty Lender that holds a passport under the U.K. DTTP Scheme
and wishes the U.K. DTTP Scheme to apply to this Agreement, shall: (i) if such
U.K. Treaty Lender is a party hereto as of the Agreement Date, notify the
Administrative Agent in writing prior to the Agreement Date (such notification
shall be for the benefit of the Administrative Agent and without liability to
any Loan Party) of its wish that the U.K. DTTP Scheme apply, its scheme
reference number and its jurisdiction of tax residence, and (ii) if such U.K.
Treaty Lender becomes a party hereto after the Agreement Date pursuant to an
Assignment and Assumption, indicate its wish that the U.K. DTTP Scheme apply and
include its scheme reference number and its jurisdiction of tax residence in
such Assignment and Assumption. If a U.K. Treaty Lender provides the notice or
indication described in the preceding sentence: (1) each Borrower that is a U.K.
Borrower as of the date such Lender becomes a party hereto shall file a duly
completed form DTTP2 in respect of such Lender with the U.K. Tax Authority
within 30 working days (as such “working days” are determined consistent with
the policies and procedures of the U.K. Tax Authority) of the Agreement Date or
the date of such Assignment and Assumption (as appropriate), and shall promptly
provide the Administrative Agent and such Lender with a copy of such filing; and
(2) each Designated Borrower that becomes a U.K. Borrower after the date such
Lender becomes a party hereto shall file a duly completed form DTTP2 in respect
of such Lender with the U.K. Tax Authority within 30 working days (as such
“working days” are determined consistent with the policies and procedures of the
U.K. Tax Authority) of becoming a Designated Borrower and shall promptly provide
the Administrative Agent and such Lender with a copy of such filing. If a U.K.
Treaty Lender has not included an indication to the effect that it wishes the
U.K. DTTP Scheme to apply to the Loans under this Agreement in accordance with
this clause (k), no Loan Party shall file any form relating to the U.K. DTTP
Scheme in respect of such Lender's Commitments or Loans under this Agreement.


(l)    If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section
10.4 (including by the payment of additional amounts pursuant to this Section
10.4), it shall pay to the indemnifying party an amount equal to such refund
(but only to the extent of indemnity payments made under this Section with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) of such indemnified party and without interest (other

101


ATL 19984825v10



--------------------------------------------------------------------------------



than any interest paid by the relevant Governmental Authority with respect to
such refund). Such indemnifying party, upon the request of such indemnified
party, shall repay to such indemnified party the amount paid over pursuant to
this paragraph (l) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this paragraph (l), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (l) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the indemnification payments or additional amounts giving rise to such refund
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.


(m)    Without prejudice to the survival of any other agreement of the Borrowers
hereunder, the agreements and obligations of the Borrowers contained in this
Section 10.4 shall survive the payment in full of principal and interest
hereunder.


(n)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to AGCO and the Administrative Agent at
the time or times prescribed by law and at such time or times reasonably
requested by AGCO or the Administrative Agent such documentation prescribed by
Applicable Law (including as prescribed by Section 1471(b)(3)(C)(i) of the
Internal Revenue Code) and such additional documentation reasonably requested by
AGCO or the Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (n), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.


10.5.
Mitigation; Replacement of a Lender.



(a)    Designation of a Different Lending Office.    If any Lender requests
compensation under Sections 10.1(a) and (b), gives a notice under Section
10.1(f), or requires the Loan Parties to pay any Taxes or additional amounts to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 10.4, then such Lender shall (at the request of AGCO) use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Sections 10.1(a) and (b) or Section 10.4, as the case may be, in the future,
or eliminate the need for a notice under Section 10.1(f), and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrowers hereby agree to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.



102


ATL 19984825v10



--------------------------------------------------------------------------------



(b)    Replacement of a Lender. Subject to the second and third paragraphs of
this Section 10.5, if:


(i)    a Revolving Loan Lender requests compensation under Sections 10.1(a) and
(b) or Section 10.4 and other Lenders holding Revolving Loan Commitments equal
to at least one-third of the Total Revolving Loan Commitments shall not have
made a similar request;


(ii)    a Term Loan Lender requests compensation under Sections 10.1(a) and (b)
or Section 10.4 and other Lenders holding Term Loans of the same Tranche equal
to at least one-third of the aggregate outstanding Term Loans of such Tranche
shall not have made a similar request;


(iii)    the obligation of a Lender to make LIBO Rate Loans or to Convert Base
Rate Loans into LIBO Rate Loans shall be suspended pursuant to Sections 10.1(e)
or (f) in circumstances in which such obligations of other Lenders holding
Revolving Loan Commitments and Term Loans equal to at least one-third of all
Revolving Loan Commitments and the aggregate outstanding Term Loans shall not
have been suspended;


(iv)
a Lender becomes a Defaulting Lender;



(v)    a Revolving Loan Lender is prohibited or restricted from making Loans in
the jurisdiction of an Applicant Borrower and other Revolving Loan Lenders
holding Revolving Loan Commitments equal to at least 50% of the aggregate
Revolving Loan Commitments shall not be subject to any such prohibition or
restriction; or


(vi)    any Lender that is not the Administrative Agent or an Affiliate of the
Administrative Agent becomes a Non-Consenting Lender,


then so long as such condition occurs and is continuing the Administrative Agent
(i) may replace such Lender (the “Affected Lender”), or cause such Affected
Lender to be replaced, or (ii) upon the written request of AGCO, the
Administrative Agent shall replace such Affected Lender with an Eligible
Assignee identified by AGCO (the “Replacement Lender”), by having such Affected
Lender sell and assign all of its rights and obligations under this Agreement
and the other Loan Documents (including for purposes of this Section,
participations in Letters of Credit, Letter of Credit Advances and in Swing Line
Loans) to the Replacement Lender pursuant to Section 9.6; provided that (i) in
the case of any such assignment resulting from a claim for compensation under
Section 10.1 or payments required to be made pursuant to Section 10.4, such
assignment will result in a reduction in such compensation or payments
thereafter, (ii) in case of any such assignment resulting from the suspension of
the obligation of a Lender to make LIBO Rate Loans or to Convert Base Rate Loans
into LIBO Rate Loans pursuant to Sections 10.1(e) or (f), such assignment will
result in the revocation of such suspension, (iii) such assignment does not
conflict with Applicable Law, and (iv) in the case of any assignment resulting
from a Lender becoming a Non-Consenting Lender, the Replacement Lender shall
have consented to the applicable amendment, waiver or consent; provided,
however, that neither the Administrative Agent nor any Lender shall have any
obligation to identify or locate a Replacement Lender for the Borrowers (it
being expressly agreed that in such circumstances it

103


ATL 19984825v10



--------------------------------------------------------------------------------



AGCO’s obligation to identify or locate a Replacement Lender). Upon receipt by
any Affected Lender of a written notice from the Administrative Agent stating
that the Administrative Agent or AGCO is exercising the replacement right set
forth in this Section, such Affected Lender shall sell and assign all of its
rights and obligations under this Agreement and the other Loan Documents
(including for purposes of this Section, participations in Letters of Credit,
Letter of Credit Advances and in Swing Line Loans) to the Replacement Lender
pursuant to an Assignment and Assumption and Section 9.6 for a purchase price
equal to the sum of the principal amount of such Affected Lender’s Loans so sold
and assigned, all accrued and unpaid interest thereon and its ratable share of
all fees to which it is entitled through the assignment date.


Subject to the execution and delivery to the Administrative Agent and the
Affected Lender by the Replacement Lender of an Assignment and Assumption (and
the approval thereof by the applicable Persons specified in Section 9.6(b)(iv))
and the payment to the Administrative Agent by AGCO on behalf of such Affected
Lender of the assignment fee specified in Section 9.6(b)(v) and any costs as a
result of the assignment pursuant to Section 10.2, the Replacement Lender shall
succeed to the rights and obligations of such Affected Lender hereunder and such
Affected Lender shall no longer be a party hereto or have any rights hereunder;
provided that the obligations of the Borrowers to such Affected Lender under
Sections 10.1, 10.3 and 10.4 with respect to events occurring or obligations
arising before or as a result of such replacement shall survive such
replacement.


AGCO may not exercise its rights under this Section 10.5(b) with respect to any
Lender if a Default has occurred and is continuing.


ARTICLE 11
JURISDICTION


11.1.    Consent to Jurisdiction. Each party hereto irrevocably:


(a)    submits to the jurisdiction of any New York State or federal court
sitting in New York City and any appellate court from any thereof in any action
or proceeding arising out of or relating to any Loan Document;


(b)    agrees that all claims in respect of such action or proceeding may be
heard and determined in such New York State or in such federal court;


(c)    waives, to the fullest extent that it may effectively do so, the defense
of an inconvenient forum to the maintenance of such action or proceeding;


(d)    consents to the service of any and all process in any such action or
proceeding by the mailing of copies of such process to such party at its address
specified in Section 9.2; and


(e)    agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.



104


ATL 19984825v10



--------------------------------------------------------------------------------



Nothing in this Section shall affect the right of the Administrative Agent or
any Lender to serve legal process in any other manner permitted by law or affect
the right of the Administrative Agent or any Lender to bring any action or
proceeding against any Borrower or its property in the courts of other
jurisdictions.


Each Borrower irrevocably appoints and designates AGCO as its agent for service
of process and, without limitation of any other method of service, consents to
service of process by mail at the address of AGCO for delivery of notices
specified in Section 9.2.


11.2.    Governing Law.    This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York, without regard to the
conflicts of law principles thereof insofar as such principles would defer to
the substantive laws of some other jurisdiction.


11.3.
Counterparts; Integration; Effectiveness; Electronic Execution.



(a)    Counterparts; Integration; Effectiveness.    This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract between and among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 3.1, this Agreement shall become effective
when it shall have been executed by Administrative Agent and when Administrative
Agent shall have received counterparts hereof which, when taken together, bear
the signatures of each of the other parties hereto, and thereafter shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby. Delivery of an executed counterpart of
a signature page to this Agreement by telecopy or other electronic transmission
shall be effective as delivery of a manually executed counterpart of this
Agreement.


(b)    Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.


11.4.    No Liability of the Issuing Banks. Each Borrower assumes all risks of
the acts or omissions of any beneficiary or transferee of any Letter of Credit
with respect to its use of such Letter of Credit. No Issuing Bank or any of its
Related Parties shall be liable or responsible for:


(a)    the use that may be made of any Letter of Credit or any acts or omissions
of any beneficiary or transferee in connection therewith;

105


ATL 19984825v10



--------------------------------------------------------------------------------



(b)    the validity, sufficiency or genuineness of documents, or of any
endorsement thereon, even if such documents should prove to be in any or all
respects invalid, insufficient, fraudulent or forged;


(c)    payment by such Issuing Bank against presentation of documents that do
not comply with the terms of a Letter of Credit, including failure of any
documents to bear any reference or adequate reference to the Letter of Credit;
or


(d)    any other circumstances whatsoever in making or failing to make payment
under any Letter of Credit;


(e)    except that no Borrower shall have a claim against such Issuing Bank, and
such Issuing Bank shall be liable to a Borrower, to the extent of any direct,
but not consequential, damages suffered by such Borrower that such Borrower
proves were caused by:


(i)    such Issuing Bank’s willful misconduct or gross negligence, as determined
by a court of competent jurisdiction in a final and non-appealable judgment, in
determining whether documents presented under any Letter of Credit comply with
the terms of the Letter of Credit; or


(ii)    such Issuing Bank’s willful failure to make lawful payment under a
Letter of Credit after the presentation to it of a draft and certificates
strictly complying with the terms and conditions of the Letter of Credit.


In furtherance and not in limitation of the foregoing, any Issuing Bank may
accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary.


11.5.    Waiver of Jury Trial. EACH BORROWER, THE ADMINISTRATIVE AGENT, EACH
ISSUING BANK AND EACH LENDER HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT
OR OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN DOCUMENTS, THE LOANS
OR THE ACTIONS OF THE ADMINISTRATIVE AGENT, ANY ISSUING BANK OR ANY LENDER IN
THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT THEREOF.


ARTICLE 12
CONFIDENTIALITY


The Administrative Agent and the Lenders each individually (and not jointly or
jointly and severally) agree that material, non-public information regarding
Borrowers and their Subsidiaries, their operations, assets, and existing and
contemplated business plans shall be treated by the Administrative Agent and the
Lenders in a confidential manner, and shall not be disclosed by the
Administrative Agent and the Lenders to Persons who are not parties to this
Agreement, except: (a) to attorneys for and other advisors, accountants,
auditors, and consultants to any Lender of any Issuing Bank, (b) to its
Affiliates and to its Related Parties (it being understood that the Persons to
whom such disclosure is made will be informed of the

106


ATL 19984825v10



--------------------------------------------------------------------------------



confidential nature of such information and required to keep such information
confidential) or any other party hereto, (c) as may be required by statute,
decision or other judicial or administrative order, rule, or regulation, (d) as
may be agreed to in advance by Borrowers or their Subsidiaries or as requested
or required by any Governmental Authority pursuant to any subpoena or other
legal process, or to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (e) as to any such information that is
or becomes generally available to the public (other than as a result of
prohibited disclosure by the Administrative Agent or the Lenders) or becomes
available to the Administrative Agent, any Lender, or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrowers,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights and obligations
under this Agreement, or (ii) any actual or prospective party (or its Related
Parties) to any swap, derivative or other transaction under which payments are
to be made by reference to any Borrower and its obligations, this Agreement or
payments hereunder, and (g) in connection with any litigation or other adversary
proceeding involving parties hereto which such litigation or adversary
proceeding involves claims related to the rights or duties of such parties under
this Agreement or the other Loan Documents. Any Person required to maintain the
confidentiality of information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such information as such
Person would accord to its own confidential information.


[SIGNATURE PAGES TO FOLLOW]





107


ATL 19984825v10



--------------------------------------------------------------------------------











IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date
first-above written.


BORROWERS:
 
AGCO CORPORATION
 
 
 
 
 
 
 
By:
/s/ Andrew H. Beck
 
 
 
 
Name: Andrew H. Beck
 
 
 
 
Title: Senior Vice President and Chief Financial Officer
 
 
 
 
 
 
 
 
AGCO INTERNATIONAL LIMITED
 
 
 
 
 
 
 
By:
/s/ Roger Batkin
 
 
 
 
Name: Roger Batkin
 
 
 
 
Title: Vice President, General Counsel and Corporate Secretary
 
 
 
 
 
 
 
 
AGCO INTERNATIONAL HOLDINGS B.V.
 
 
 
 
 
 
 
By:
/s/ Roger Batkin
 
 
 
 
Name: Roger Batkin
 
 
 
 
Title: Vice President, General Counsel and Corporate Secretary
 
 
 
 
 
 
 
 
By:
/s/ Paul Huijsmans
 
 
 
 
Name: Paul Huijsmans
 
 
 
 
Title: Director AGCO Netherlands BV
 





























AMENDED AND RESTATED CREDIT AGREEMENT (2014)


S-1



--------------------------------------------------------------------------------







ADMINISTRATIVE AGENT AND LENDER:
 
COOPERATIEVE CENTRALE RAIFFEISEN- BOERENLEENBANK B.A., RABOBANK NEDERLAND", NEW
YORK BRANCH, as Administrative Agent and a Lender­
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Nader Pasdar
 
 
 
Name: Nader Pasdar
 
 
 
 
Title: Managing Director
 
 
 
 
 
 
 
 
By:
/s/ Eric Rogowski
 
 
 
 
Name: Eric Rogowski
 
 
 
 
Title: Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Revolving Loan Commitment................
$
89,000,000


 
 
Term Loan Commitment........................
$
44,400,000


 
 
 
 
 
 
 
 
 
 













































AMENDED AND RESTATED CREDIT AGREEMENT (2014)


S-2



--------------------------------------------------------------------------------









 
 
SUNTRUST BANK, as a Lender
 
 
 
 
 
 
 
 
 
 
By:
/s/ David A. Ernst
 
 
 
Name: David A. Ernst, CPA
 
 
 
 
Title: Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
Revolving Loan Commitment..............
$
77,000,000


 
 
Term Loan Commitment......................
$
32,175,000


 
 
 
 
 
 
 
 
 
 































































AMENDED AND RESTATED CREDIT AGREEMENT (2014)


S-3



--------------------------------------------------------------------------------







 
 
THE BANK OF TOKYO-MITSUBISHI UFJ,
 
 
LTD., as a Lender
 
 
 
 
 
 
 
By:
/s/ Mustafa Khan
 
 
 
Name: Mustafa Khan
 
 
 
 
Title: Director
 
 
 
 
 
 
 
 
 
 
 
 
 
Revolving Loan Commitment.............
$
68,000,000


 
 
Term Loan Commitment.....................
$
32,000,000


 
 
 
 
 
 
 
 
 
 































































































AMENDED AND RESTATED CREDIT AGREEMENT (2014)


S-4



--------------------------------------------------------------------------------













 
 
JPMORGAN CHASE BANK, N.A .. as a Lender
 
 
 
 
 
 
 
 
 
 
By:
/s/ John A. Horst
 
 
 
Name: John A. Horst
 
 
 
 
Title: Credit Executive
 
 
 
 
 
 
 
 
 
 
 
 
 
Revolving Loan Commitment..............
$
68,000,000


 
 
Term Loan Commitment......................
$
30,175,000


 
 
 
 
 
 
 
 
 
 





























































AMENDED AND RESTATED CREDIT AGREEMENT (2014)


S-5



--------------------------------------------------------------------------------















 
 
HSBC BANK USA, N.A., as a Lender
 
 
 
 
 
 
 
 
 
 
By:
/s/ Paul L. Hatton
 
 
 
Name: Paul L. Hatton
 
 
 
 
Title: Managing Director
 
 
 
 
 
 
 
 
 
 
 
 
 
Revolving Loan Commitment.................
$
40,000,000


 
 
Term Loan Commitment..........................
$
17,750,000


 
 
 
 
 
 
 
 
 
 























































































AMENDED AND RESTATED CREDIT AGREEMENT (2014)


S-6



--------------------------------------------------------------------------------











 
 
PNC BANK NATIONAL ASSOCIATION, as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Scott E. Yost
 
 
 
Name: Scott E. Yost
 
 
 
 
Title: Senior Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
Revolving Loan Commitment.................
$
39,000,000


 
 
Term Loan Commitment.........................
$
19,200,000


 
 
 
 
 
 
 
 
 
 





















































































AMENDED AND RESTATED CREDIT AGREEMENT (2014)


S-7



--------------------------------------------------------------------------------









 
 
REGIONS BANK, as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Stephen T. Hatch
 
 
 
Name: Stephen T. Hatch
 
 
 
 
Title: Senior Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
Revolving Loan Commitment..............
$
30,000,000


 
 
Term Loan Commitment......................
$
13,650,000


 
 
 
 
 
 
 
 
 
 





























































































AMENDED AND RESTATED CREDIT AGREEMENT (2014)


S-8



--------------------------------------------------------------------------------















 
 
TD BANK, N.A., as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Michele Dragonetti
 
 
 
Name: Michele Dragonetti
 
 
 
 
Title: Senior Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
Revolving Loan Commitment..............
$
29,000,000


 
 
Term Loan Commitment......................
$
12,650,000


 
 
 
 
 
 
 
 
 
 



















































































AMENDED AND RESTATED CREDIT AGREEMENT (2014)


S-9



--------------------------------------------------------------------------------













 
 
LLOYDS BANK PLC (formerly known as
LLOYDS TSB BANK PLC), as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Stephen Giacolone
 
 
 
Name: Stephen Giacolone
 
 
 
 
Title: Assistant Vice President
 
 
 
 
G011
 
 
 
 
 
 
 
 
By:
/s/ Daven Popat
 
 
 
Name: Daven Popat
 
 
 
 
Title: Senior Vice President
 
 
 
 
Transaction Execution
 
 
 
 
Category A
 
 
 
 
P003
 
 
 
 
 
 
 
 
Revolving Loan Commitment..............
$
24,000,000


 
 
Term Loan Commitment......................
$0
 
 
 
 
 
 
 
 
 
 





















































AMENDED AND RESTATED CREDIT AGREEMENT (2014)


S-10



--------------------------------------------------------------------------------











 
 
U.S. BANK NATIONAL ASSOCIATION, as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Steven Dixon
 
 
 
Name: Steven Dixon
 
 
 
 
Title: Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
Revolving Loan Commitment..............
$
24,000,000


 
 
Term Loan Commitment......................
$
9,100,000


 
 
 
 
 
 
 
 
 
 















































































AMENDED AND RESTATED CREDIT AGREEMENT (2014)


S-11



--------------------------------------------------------------------------------









 
 
COBANK, ACB, as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Natalya Rivkin
 
 
 
Name: Natalya Rivkin
 
 
 
 
Title: Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
Revolving Loan Commitment.............
$
193,000,000


 
 
Term Loan Commitment......................
$
86,312,500


 
 
 
 
 
 
 
 
 
 

























































































AMENDED AND RESTATED CREDIT AGREEMENT (2014)


S-12



--------------------------------------------------------------------------------











 
 
SUMITOMO    MITSUI    BANKING
CORPORATION, as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ David W. Kee
 
 
 
Name: David W. Kee
 
 
 
 
Title: Managing Director
 
 
 
 
 
 
 
 
 
 
 
 
 
Revolving Loan Commitment............
$
20,000,000


 
 
Term Loan Commitment....................
$
8,875,000


 
 
 
 
 
 
 
 
 
 





















































































AMENDED AND RESTATED CREDIT AGREEMENT (2014)


S-13



--------------------------------------------------------------------------------

















 
 
WELLS    FARGO    BANK,      NATIONAL ASSOCIATION, as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Karen H. McClain
 
 
 
Name: Karen H. McClain
 
 
 
 
Title: Managing Director
 
 
 
 
 
 
 
 
 
 
 
 
 
Revolving Loan Commitment...............
$
16,000,000


 
 
Term Loan Commitment.......................
$
7,100,000


 
 
 
 
 
 
 
 
 
 



















































































AMENDED AND RESTATED CREDIT AGREEMENT (2014)


S-14



--------------------------------------------------------------------------------















 
 
THE NORTHERN TRUST COMPANY, as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Kathryn S. Reuther
 
 
 
Name: Kathryn S. Reuther
 
 
 
 
Title: Senior Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
Revolving Loan Commitment..............
$
15,000,000


 
 
Term Loan Commitment......................
$
7,325,000


 
 
 
 
 
 
 
 
 
 

















































































AMENDED AND RESTATED CREDIT AGREEMENT (2014)


S-15



--------------------------------------------------------------------------------













 
 
BRANCH    BANKING    AND    TRUST
COMPANY, as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Kenneth M. Blackwell
 
 
 
Name: Kenneth M. Blackwell
 
 
 
 
Title: Senior Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
Revolving Loan Commitment................
$
14,000,000


 
 
Term Loan Commitment........................
$
10,325,000


 
 
 
 
 
 
 
 
 
 





















































































AMENDED AND RESTATED CREDIT AGREEMENT (2014)


S-16



--------------------------------------------------------------------------------













 
 
BANK OF THE WEST, as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Nicholas Bourne
 
 
 
Name: Nicholas Bourne
 
 
 
 
Title: Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
Revolving Loan Commitment..............
$
12,000,000


 
 
Term Loan Commitment.......................
$
5,325,000


 
 
 
 
 
 
 
 
 
 



















































































AMENDED AND RESTATED CREDIT AGREEMENT (2014)


S-17



--------------------------------------------------------------------------------









 
 
BAYERISCHE LANDESBANK NEW YORK
BRANCH, as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Rolf Siebert
 
 
 
Name: Rolf Siebert
 
 
 
 
Title: Executive Director
 
 
 
 
 
 
 
 
By:
/s/ Michael Hintz
 
 
 
Name: Michael Hintz
 
 
 
 
Title: Senior Director
 
 
 
 
 
 
 
 
 
 
 
 
 
Revolving Loan Commitment.................
$
12,000,000


 
 
Term Loan Commitment.........................
$
5,325,000


 
 
 
 
 
 
 
 
 
 











































































AMENDED AND RESTATED CREDIT AGREEMENT (2014)


S-18



--------------------------------------------------------------------------------









 
 
DZ BANK AG, DEUTSCHE ZENTRAL-GENOSSENSCHAFTSBANK, FRANKFURT AM MAIN, NEW YORK
BRANCH , as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Mark P. Markowski
 
 
 
Name: Mark P. Markowski
 
 
 
 
Title: Senior Vice President
 
 
 
 
 
 
 
 
By:
/s/ Paul Fitzpatrick
 
 
 
Name: Paul Fitzpatrick
 
 
 
 
Title: Senior Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
Revolving Loan Commitment..............
$
12,000,000


 
 
Term Loan Commitment......................
$
5,325,000


 
 
 
 
 
 
 
 
 
 









































































AMENDED AND RESTATED CREDIT AGREEMENT (2014)


S-19



--------------------------------------------------------------------------------







 
 
FIFTH THIRD BANK, as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Kenneth W. Deere
 
 
 
Name: Kenneth W. Deere
 
 
 
 
Title: Senior Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
Revolving Loan Commitment.............
$
12,000,000


 
 
Term Loan Commitment......................
$
5,325,000


 
 
 
 
 
 
 
 
 
 













































































AMENDED AND RESTATED CREDIT AGREEMENT (2014)


S-20



--------------------------------------------------------------------------------











 
 
BANK OF AMERICA, N.A., as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ L. Dustin Vincent, III
 
 
 
Name: L. Dustin Vincent, III
 
 
 
 
Title: Managing Director
 
 
 
 
 
 
 
 
 
 
 
 
 
Revolving Loan Commitment.................
$
6,000,000


 
 
Term Loan Commitment.........................
$
2,662,500


 
 
 
 
 
 
 
 
 
 



























































































AMENDED AND RESTATED CREDIT AGREEMENT (2014)


S-21



--------------------------------------------------------------------------------



    
EXHIBIT A


FORM OF ASSIGNMENT AND ASSUMPTION


This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Amended and Restated Credit Agreement identified
below (as amended, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including without limitation any letters of credit,
guarantees, and swingline loans included in such facilities) and (ii) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of the Assignor (in its capacity as a Lender)
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as, the
“Assigned Interest”). Each such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.
1.
Assignor:      [Assignor [is] [is not] a Defaulting Lender]1 



2.
Assignee:     



[[Assignee is an Affiliate/Approved Fund of [Insert name of Lender] [Assignee is
a U.K. Treaty Lender, resident for tax purposes in [Insert applicable country],
holding a passport (with Scheme Reference Number [Insert Scheme Reference
Number]) under the U.K. DTTP Scheme and wishes the U.K. DTTP Scheme to


1    Select as applicable.

A- 1
v

--------------------------------------------------------------------------------



apply to the Credit Agreement]2 ]3 


3.Borrowers:    AGCO Corporation and its Subsidiaries signatory to the Credit
Agreement.


4.Administrative Agent: Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A.,
“Rabobank Nederland”, New York Branch, as the administrative agent under Credit
Agreement.


5.Credit Agreement: Amended and Restated Credit Agreement dated as of June 30,
2014, by and among AGCO CORPORATION, a Delaware corporation (“AGCO”), AGCO
INTERNATIONAL LIMITED, an English corporation (“AGCO UK”), AGCO INTERNATIONAL
HOLDINGS B.V., a Dutch company, having its corporate seat in Grubbenvorst, the
Netherlands (“AGCO BV”; and together with AGCO, AGCO UK, and each other
Subsidiary of AGCO party thereto from time to time as a “Borrower”, each a
“Borrower” and collectively, the “Borrowers”), the Lenders party thereto from
time to time, and COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A.,
“RABOBANK NEDERLAND”, NEW YORK BRANCH, as Administrative Agent (the
“Administrative Agent”).


6.
Assigned Interest:



Assignor
Assignee
Facility Assigned4
Aggregate Amount of Commitment/Loans for all Lenders5
Amount of Commitment/Loans Assigned
Percentage Assigned of Commitment/ Loans6
CUSIP Number
 
 
 


$


$
%
 
 
 
 


$


$
%
 













2
Only applicable if Assignee is a U.K. Treaty Lender that holds a passport under
the U.K. DTTP Scheme and wishes U.K. DTTP Scheme to apply pursuant to Section
10.4(k) of the Credit Agreement.

3
Select as applicable.

4 
Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment (e.g., “Revolving Credit
Commitment,” “Term Loan Commitment,” etc.)

5 
Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.

6 
Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.


A- 2
v

--------------------------------------------------------------------------------





7.
[Trade Date:        , 20    ]7 



8.
Effective Date:        , 20    8 











































































































7 
To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

8 
To be inserted by the Administrative Agent and which shall be the effective date
of recordation of transfer in the Register therefor.


A- 3
v

--------------------------------------------------------------------------------



The terms set forth in this Assignment and Assumption are hereby agreed to:


 
 
ASSIGNOR
 
 
 
 
 
 
 
 
[Insert name of Assignor]
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
 
 
ASSIGNEE
 
 
 
 
 
 
 
 
[Insert name of Assignee]
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name:
 
 
 
 
Title:
 




A- 4
v

--------------------------------------------------------------------------------





 
Accepted and Approved:
 
 
 
 
 
 
 
 
COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK NEDERLAND”, NEW
YORK BRANCH, as Administrative Agent
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
 
 
[Consented to:]9
 
 
 
 
 
 
 
 
[AGCO CORPORATION, on behalf of itself and the other Borrowers]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
 
Title:
 
 



































9 
To be added only if the consent of AGCO is required by the terms of the Credit
Agreement.


A- 5
v

--------------------------------------------------------------------------------



ANNEX 1


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.Representations and Warranties.


1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is [not] a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrowers, any of their Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document, or (iv) the performance or
observance by the Borrowers, any of their Subsidiaries or Affiliates or any
other Person of any of their respective obligations under any Loan Document.


1.2.    Assignee.    The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements of an Eligible Assignee under the Credit Agreement
(subject to receipt of such consents, if any, as may be required under the
Credit Agreement), (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 6.1 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase the Assigned Interest, (vi) it
has, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest, and (vii) if it
is a Lender organized under the laws of a jurisdiction outside the United States
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

Annex 1- 1
v

--------------------------------------------------------------------------------





2.Payments.    From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date. Notwithstanding the
foregoing, the Administrative Agent shall make all payments of interest, fees or
other amounts paid or payable in kind from and after the Effective Date to the
Assignee.


3.General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy or other electronic transmission shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption. This Assignment
and Assumption shall be governed by, and construed in accordance with, the laws
of the State of New York, without regard to the conflicts of law principles
thereof insofar as such principles would defer to the substantive laws of some
other jurisdiction.





Annex 1- 2
v

--------------------------------------------------------------------------------





EXHIBIT B


FORM OF NOTICE OF BORROWING
Coöperatieve Centrale Raiffeisen-
Boerenleenbank B.A.,
“Rabobank Nederland”, New York Branch,
as Administrative Agent under the
Credit Agreement referred to below
c/o Rabo Support Services, Inc.
245 Park Avenue
New York, NY 10167
Attention: Sui Price


[         ,    ]


Ladies and Gentlemen:


The undersigned refers to that certain Amended and Restated Credit Agreement
dated as of June 30, 2014 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”; capitalized terms used
herein but not defined herein shall have the meanings ascribed to such terms in
the Credit Agreement), by and among AGCO CORPORATION, a Delaware corporation
(“AGCO”), AGCO INTERNATIONAL LIMITED, an English corporation (“AGCO UK”), AGCO
INTERNATIONAL HOLDINGS B.V., a Dutch company, having its corporate seat in
Grubbenvorst, the Netherlands (“AGCO BV”; and together with AGCO, AGCO UK, and
each other Subsidiary of AGCO party thereto from time to time as a “Borrower”,
each a “Borrower” and collectively, the “Borrowers”), the Lenders party thereto
from time to time, and COÖPERATIEVE CENTRALE RAIFFEISEN- BOERENLEENBANK B.A.,
“RABOBANK NEDERLAND”, NEW YORK BRANCH, as Administrative Agent (the
“Administrative Agent”), and hereby gives you notice, irrevocably, pursuant to
Section 2.2 of the Credit Agreement that the undersigned hereby requests a Loan
under the Credit Agreement, and in connection with such Loan sets forth below
the following information relating to such Loan (the “Proposed Borrowing”), as
required by Section 2.2(a) of the Credit Agreement:



B-1
v

--------------------------------------------------------------------------------





 
 
 
 
 
1.
 
Requested date of the Borrowing:1
 
[____________ ___, 20____]
 
 
 
 
 
2.
 
Class of the Borrowing:
 
(Check One)
 
 
 
 
___________Revolving Loan
 
 
 
 
___________Term Loan
 
 
 
 
 
3.
 
Type of Revolving/Term Loan: 2
 
(Check One)
 
 
 
 
___________Base Rate Loan
 
 
 
 
___________LIBO Rate Loan
 
 
 
 
 
4.
 
Requested aggregated principal amount of Borrowing:
 
[______________________]
 
 
 
 
 
5.
 
Requested currency in which Borrowing is to be made: 3
 
(Check One)
 
 
 
 
_____U.S. Dollars
 
 
 
 
_____Canadian Dollars
 
 
 
 
_____Euros
 
 
 
 
_____Sterling
 
 
 
 
_____[Insert other Offshore Currency]
 
 
 
 
 
6.
 
Interest Period and the last day thereof: 4
 
_______month(s) ending on ___, 20___.
 
 
 
 
 
7.
 
Borrower's Account of such Borrower for Borrowings: 5
 
[______________________]
 
 
 
 
 
 
 
 
 
 




--------------------------------------------------------------------------------



1 
Such date shall be a Business Day.

2 
For Revolving Loans, such type (1) may be a Base Rate Loan or a LIBO Rate Loan
if such Revolving Loan is denominated in U.S. Dollars and (2) shall be a LIBO
Rate Loan if the requested currency for such Borrowing is other than U.S.
Dollars.

3 
For Term Loan, such currency shall be U.S. Dollars.

4 
Applicable to Borrowing consisting of LIBO Rate Loans only.

5 
Such account shall be with an institution located in the same country as the
Administrative Agent’s Account for the requested currency of Borrowing.




B-2
v

--------------------------------------------------------------------------------





The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:


(a)
the representations and warranties contained in each Loan Document will be
correct on and as of the date of such Proposed Borrowing, before and after
giving effect to such Proposed Borrowing and to the application of the proceeds
therefrom, as though made on and as of such date, other than as permitted by
Section 4.2 of the Credit Agreement;



(b)
no event shall have occurred and be continuing, or would result from such
Proposed Borrowing or from the application of the proceeds therefrom, that
constitutes or would constitute a Default or an Event of Default; and



(c)
such Proposed Borrowing is permitted under Article 2 of the Credit Agreement and
after giving effect thereto, the aggregate Revolving Loan Outstandings do not
exceed the total Revolving Loan Commitments.



 
 
 
 
Very truly yours,
 
 
 
 
 
 
AGCO CORPORATION
 
 
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 




B-3
v

--------------------------------------------------------------------------------



EXHIBIT C


FORM OF DESIGNATED BORROWER REQUEST AND
ASSUMPTION AGREEMENT






Coöperatieve Centrale Raiffeisen-
Boerenleenbank B.A.,
“Rabobank Nederland”, New York Branch
245 Park Avenue
New York, NY 10167
Attention: Loan Syndications


and the Lenders (as defined in the Credit Agreement (defined below))


[        , 20    ]
                
Ladies and Gentlemen:


The undersigned refers to that certain Amended and Restated Credit Agreement,
dated as of June 30, 2014 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”; capitalized terms used
herein but not defined herein shall have the meanings ascribed to such terms in
the Credit Agreement), by and among AGCO CORPORATION, a Delaware corporation
(“AGCO”), AGCO INTERNATIONAL LIMITED, an English corporation (“AGCO UK”), AGCO
INTERNATIONAL HOLDINGS B.V., a Dutch company, having its corporate seat in
Grubbenvorst, the Netherlands (“AGCO BV; and together with AGCO, AGCO UK, and
each other Subsidiary of AGCO party thereto from time to time as a “Borrower”,
each a “Borrower” and collectively, the “Borrowers”), the Lenders party thereto
from time to time, and COÖPERATIEVE CENTRALE RAIFFEISEN- BOERENLEENBANK B.A.,
“RABOBANK NEDERLAND”, NEW YORK BRANCH, as Administrative Agent (the
“Administrative Agent”), and hereby requests pursuant to Section 2.13 of the
Credit Agreement that the entity described below (the “Applicant Borrower”) to
be joined as a “Borrower” under the Credit Agreement as of [        , 20    ]1
(the “Proposed Effective Date”) and sets forth below the following information:


1.
Name of Entity:
[                                         ]
2.
Jurisdiction of Organization:
[                                         ]
3.
Address of Chief Executive Office/ Principal Place of Business:




[                                         ]











1 
The Proposed Effective Date must be at least sixty (60) days from the date of
the Designated Borrower Request, unless otherwise agreed by the Administrative
Agent in its sole discretion.


C-1
v

--------------------------------------------------------------------------------



The undersigned hereby certifies that (a) the Applicant Borrower is a Wholly
Owned Subsidiary of AGCO, (b) no event has occurred and is continuing, or would
result from the Applicant Borrower being joined as a “Borrower” under the Credit
Agreement, that constitutes or would constitute a Default or Event of Default
and (c) attached hereto as Annex 1 is the Designated Borrower Assumption
Agreement duly executed by the Borrowers and the Applicant Borrower.


 
 
 
 
Very truly yours,
 
 
 
 
 
 
AGCO CORPORATION
 
 
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 




C-2
v

--------------------------------------------------------------------------------



ANNEX 1


DESIGNATED BORROWER ASSUMPTION AGREEMENT


THIS    DESIGNATED    BORROWER    ASSUMPTION    AGREEMENT (this “Agreement”), is
entered into as of [_______ ___, 20____], by and    between [____________,
a___________] (the “Designated Borrower”) and COÖPERATIEVE CENTRALE
RAIFFEISEN-BOERENLEENBANK, B.A., “RABOBANK NEDERLAND”, NEW YORK BRANCH, in its
capacity as administrative agent (the “Administrative Agent”) pursuant to the
Credit Agreement (defined below).


W I T N E S S E T H:


WHEREAS, AGCO CORPORATION, a Delaware corporation (“AGCO”), AGCO INTERNATIONAL
LIMITED, an English corporation (“AGCO UK”), AGCO INTERNATIONAL HOLDINGS B.V., a
Dutch company, having its corporate seat in Grubbenvorst, the Netherlands (“AGCO
BV; and together with AGCO, AGCO UK, each other Subsidiary of AGCO party thereto
from time to time as a “Borrower”, each individually an “Existing Borrower”, and
collectively, the “Existing Borrowers”), the Lenders party thereto from time to
time, and the Administrative Agent are parties to that certain Amended and
Restated Credit Agreement dated as of June 30, 2014 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
capitalized terms used herein but not defined herein shall have the meanings
ascribed to such terms in the Credit Agreement); and


WHEREAS, the Designated Borrower satisfies the requirements to become a
“Borrower” under the Credit Agreement as set forth in Section 2.13 of the Credit
Agreement and the same may be accomplished by the execution and delivery of this
Agreement to, and the acceptance thereof by, the Administrative Agent; and


WHEREAS, concurrent with the execution and delivery of this Agreement to the
Administrative Agent, the Designated Borrower hereby unconditionally and
expressly assumes all of the Obligations of a Borrower pursuant to the Credit
Agreement and the other Loan Documents.


NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Designated Borrower hereby
agrees with the Administrative Agent, for its benefit and the benefit of the
Lenders and the Issuing Banks, as follows:


1.Assumption.    The Designated Borrower hereby acknowledges, agrees and
confirms that, by its execution of this Agreement, the Designated Borrower will
be deemed to be a party to the Credit Agreement and a “Borrower” for all
purposes of the Credit Agreement, and shall have assumed all of the Obligations
of a Borrower thereunder as if it had executed the Credit Agreement.


2.Covenants. The Designated Borrower hereby ratifies, as of the date hereof, and
agrees to be bound by, all of the terms, provisions and conditions contained in
the Credit Agreement, including without limitation (a) all of the
representations and warranties set forth in Article 4 of the Credit Agreement as
they relate to the Designated Borrower and (b) all of the

Annex 1 - 1
v

--------------------------------------------------------------------------------



affirmative and negative covenants set forth in Articles 5 and 6 of the Credit
Agreement. Each such representation, warranty and covenant are incorporated by
reference herein in their entirety. Upon the effectiveness of this Agreement,
Designated Borrower shall be entitled to exercise the rights of a “Borrower”
under the Credit Agreement and any other Loan Document subject to Section 2.13
of the Credit Agreement. All references to “Borrower,” “Borrowers” and “Loan
Parties” in the Credit Agreement and each other Loan Document, or any document,
instrument or agreement executed and delivered, or to be executed or delivered
in connection therewith, shall be deemed to include the Designated Borrower
unless the context otherwise clearly requires.


3.Designated Borrower Liability. Without limiting the generality of the
foregoing terms contained in Paragraphs 1 and 2 above, the Designated Borrower
(a) if a Domestic Borrower, is hereby, jointly and severally together with the
other Borrowers, liable to each Lender, each Issuing Bank and the Administrative
Agent for the prompt payment and performance of the Obligations in full when due
(whether at stated maturity, as a mandatory prepayment, by acceleration or
otherwise) strictly in accordance with the terms thereof to the extent set forth
in Section 2.12 of the Credit Agreement and its Guaranty Agreement, and (b) if a
Foreign Subsidiary that is a Borrower, shall not have any liability for any
Borrowing or other liabilities under the Loan Documents by or of AGCO or any
other Borrowing Subsidiary (except as may otherwise be expressly provided in its
Guaranty Agreement).


4.Consent. Each Existing Borrower hereby consents to the Designated Borrower
becoming a “Borrower” under the Credit Agreement and the other Loan Documents.


5.Representations and Warranties.    The Designated Borrower is a corporation,
partnership or other legal entity duly organized or formed, validly existing and
in good standing (if applicable) under the laws of the jurisdiction of its
organization, is duly qualified and in good standing (if applicable) as a
foreign corporation in each other jurisdiction in which it owns or leases
property or in which the conduct of its business requires it to so qualify or be
licensed except where the failure to so qualify or be licensed would not
reasonably be expected to result in a Material Adverse Effect, and has the
requisite power and authority to own or lease and operate its properties, to
conduct its business as now being conducted and as proposed to be conducted and
to enter into and carry out the terms of this Agreement and the other Loan
Documents to which it is a party. The Designated Borrower (a) has the requisite
power and authority to execute, deliver and perform this Agreement and the other
Loan Documents to which it is a party and the other transactions contemplated
thereby, and (b) is duly authorized to, and has been authorized by all necessary
corporate or other similar action, to execute, deliver and perform this
Agreement and the other Loan Documents to which it is a party. Neither the
execution and delivery of this Agreement or the other Loan Documents to which it
is a party, nor the consummation of the transactions contemplated herein, nor
performance of and compliance with the terms and provisions hereof by the
Designated Borrower will (i) contravene such Designated Borrower’s charter or
bylaws, (ii) violate any Applicable Law or any order of any Governmental
Authority, (iii) conflict with or result in the breach of, or constitute a
default under, any material contract, loan agreement, indenture, mortgage, deed
of trust, lease or other instrument binding on or affecting such Designated
Borrower, any of its Subsidiaries or any of their properties or (iv) result in
or require the creation or imposition of any Lien upon or with respect to any of
the properties of such Designated Borrower or any of its Subsidiaries. No
authorization or approval or other action by, and no notice to or filing with,
any Governmental

Annex 1 - 2
v

--------------------------------------------------------------------------------



Authority or regulatory body or any other third party is required for the due
execution, delivery or performance by the Designated Borrower of this Agreement
or any other Loan Document to which it is a party. This Agreement and the other
Loan Documents to which it is a party have been duly executed and delivered by
the Designated Borrower. This Agreement and the other Loan Documents to which it
is a party are the legal, valid and binding obligation of the Designated
Borrower, enforceable against such Designated Borrower in accordance with their
terms, except as may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws and principles of equity.


6.Additional Documents. Upon the execution of this Agreement, the Designated
Borrower shall promptly execute and deliver to the Administrative Agent, such
documents, certificates and instruments as the Administrative Agent shall
reasonably request (including any opinions of counsel), in each case in form and
substance satisfactory to the Administrative Agent and the Required Lenders.


7.Binding Effect. This Agreement shall be binding upon the Designated Borrower
and shall inure to the benefit of the Administrative Agent, the Issuing Banks
and the Lenders, together with their respective successors and assigns.


8.Governing Law.    This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York, without regard to the
conflicts of law principles thereof insofar as such principles would defer to
the substantive laws of some other jurisdiction.


9.Loan Document. This Agreement shall be deemed to be a Loan Document for all
purposes under the Credit Agreement.


10.Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed to be an original and all of which, taken together,
shall constitute one and the same Agreement. In proving this Agreement in any
judicial proceedings, it shall not be necessary to produce or account for more
than one such counterpart signed by the party against whom such enforcement is
sought. Any signatures delivered by a party by facsimile or other electronic
transmission shall be deemed an original signature hereto.


[Remainder of this Page Intentionally Left Blank]



Annex 1 - 3
v

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.


 
 
 
 
 
[DESIGNATED BORROWER],
 
 
a [____________________________ ]
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
 
Title:
 
 
 
 
 
 
 
 




Annex 1 - 4
v

--------------------------------------------------------------------------------





 
ACCEPTED AND ACKNOWLEDGED
 
 
 
AS OF ___________ ____, 20____
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK NEDERLAND”, NEW
YORK BRANCH, as Administrative Agent
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name:
 
 
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name:
 
 
 
 
 
Title:
 
 
 




Annex 1 - 5
v

--------------------------------------------------------------------------------





 
AGCO CORPORATION
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
AGCO INTERNATIONAL LIMITED
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
AGCO INTERNATIONAL HOLDINGS B.V.
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
[OTHER EXISTING BORROWERS]
 
 
 
 




Annex 1 - 6
v

--------------------------------------------------------------------------------



EXHIBIT D


FORM OF DESIGNATED BORROWER NOTICE


AGCO Corporation
4205 River Green Parkway
Duluth, Georgia 30096-2568


and the Lenders (as defined in the Credit Agreement (defined below))


[__________ ____, 20 ___]
Ladies and Gentlemen:
The undersigned refers to that certain Amended and Restated Credit Agreement,
dated as of June 30, 2014 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”; capitalized terms used
herein but not defined herein shall have the meanings ascribed to such terms in
the Credit Agreement), by and among AGCO CORPORATION, a Delaware corporation
(“AGCO”), AGCO INTERNATIONAL LIMITED, an English corporation (“AGCO UK”), AGCO
INTERNATIONAL HOLDINGS B.V., a Dutch company, having its corporate seat in
Grubbenvorst, the Netherlands (“AGCO BV; and together with AGCO, AGCO UK, and
each other Subsidiary of AGCO party thereto from time to time as a “Borrower”,
each a “Borrower” and collectively, the “Borrowers”), the Lenders party thereto
from time to time, and COÖPERATIEVE CENTRALE RAIFFEISEN- BOERENLEENBANK B.A.,
“RABOBANK NEDERLAND”, NEW YORK BRANCH, as Administrative Agent (the
“Administrative Agent”), and hereby gives notice pursuant to Section 2.13 of the
Credit Agreement that the undersigned hereby approves the request of AGCO to
join [    ], a [    ] (the “Designated Borrower”), as a “Borrower” under the
Credit Agreement effective as of [            , 20    ] (the “Effective Date”).


As of the Effective Date, the Designated Borrower shall be a “Borrower” for all
purposes under the Credit Agreement; provided, however, no Notice of Borrowing
or Notice of Issuance may be submitted by or on behalf of the Designated
Borrower until three (3) Business Days after the Effective Date.


[Remainder of Page Intentionally Left Blank]



D-1
ATL 19984825v10



--------------------------------------------------------------------------------





 
 
 
 
 
Very truly yours,
 
 
 
 
 
 
 
 
COÖPERATIEVE CENTRALE RAIFFEISEN BOERENLEENBANK B.A., “RABOBANK NEDERLAND”, NEW
YORK BRANCH, as Administrative Agent


 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
 
Title:
 
 
 
 
 
 
 
 




D-2
ATL 19984825v10



--------------------------------------------------------------------------------





 
ACKNOWLEDGED AND AGREED:
 
 
 
 
 
AGCO CORPORATION
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 
 
 




D-3
ATL 19984825v10



--------------------------------------------------------------------------------



EXHIBIT N


FORM OF NOTICE OF INCREMENTAL TERM LOAN BORROWING




Coöperatieve Centrale Raiffeisen-
Boerenleenbank B.A.,
“Rabobank Nederland”, New York Branch,
as Administrative Agent under the
Credit Agreement referred to below
245 Park Avenue
New York, New York 10167
Attn: Loan Syndications
[_________ ____, ____]
Ladies and Gentlemen:


Reference is made to that certain Amended and Restated Credit Agreement dated as
of June 30, 2014 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”; capitalized terms used herein but not
defined herein shall have the meanings ascribed to such terms in the Credit
Agreement), by and among AGCO CORPORATION, a Delaware corporation (“AGCO”), AGCO
INTERNATIONAL LIMITED, an English corporation (“AGCO UK”), AGCO INTERNATIONAL
HOLDINGS B.V., a Dutch company, having its corporate seat in Grubbenvorst, the
Netherlands (“AGCO BV; and together with AGCO, AGCO UK, and each other
Subsidiary of AGCO party thereto from time to time as a “Borrower”, each a
“Borrower” and collectively, the “Borrowers”), the Lenders party thereto from
time to time, and COÖPERATIEVE CENTRALE RAIFFEISEN- BOERENLEENBANK B.A.,
“RABOBANK NEDERLAND”, NEW YORK BRANCH, as Administrative Agent (the
“Administrative Agent”). AGCO hereby gives binding notice, pursuant to Section
2.14(a) of the Credit Agreement that it hereby requests a Tranche of Incremental
Term Loans under the Credit Agreement be advanced to [insert name of relevant
Borrower] (the “Incremental Borrower”), and in that connection sets forth below
the information relating to such Tranche of Incremental Term Loans (the
“Proposed Borrowing”), as required by Section 2.14(a) of the Credit Agreement:


1.    The Tranche of Incremental Term Loans to be borrowed is in an aggregate
principal amount of $[     ]1.










1 Tranche must be in a minimum principal amount of $100,000,000 and integral
multiples of $50,000,000 in excess thereof.

N-1
v

--------------------------------------------------------------------------------



2.
The date of the Proposed Borrowing is [        , 20    ]2.



3.    All Incremental Term Loans comprising the Tranche of the Proposed
Borrowing shall accrue interest at a per annum rate equal to the LIBO Rate plus
an Applicable Margin of [    ]% for LIBO Rate Borrowings, and the Base Rate plus
an Applicable Margin of [    ]% for Base Rate Borrowings, with such interest
payable as set forth in the Credit Agreement.


4.
The maturity date of the Proposed Borrowing is the Maturity Date.



5.    The Incremental Borrower shall repay the principal amount of the
Incremental Term Loans comprising the Tranche on the Maturity Date.


6.    The Incremental Borrower shall pay to the Administrative Agent, on behalf
of the Lenders funding the Proposed Borrowing on a pro rata basis,
[upfront/closing] fees in an amount equal to    % of the amount of the Proposed
Borrowing on the date of the Proposed Borrowing referred to in Paragraph 2
above.


7.    AGCO hereby requests that the Proposed Borrowing pursuant to this notice
be wired to the following account: [Insert Wire Information].


8.    The Tranche of Incremental Term Loans advanced in connection with the
Proposed Borrowing shall be identified as Tranche No. [    ].


AGCO hereby certifies to the Administrative Agent and the Lenders that the
following statements are true on the date hereof, before and after giving effect
to the Proposed Borrowing:


(A)    the representations and warranties contained in each Loan Document are
correct on and as of the date hereof, before and after giving effect to the
Proposed Borrowing and to the application of the proceeds therefrom, as though
made on and as of such date, other than as permitted by Section 4.2 of the
Credit Agreement; and


(B)    no event has occurred and is continuing, or would result from such
Proposed Borrowing or from the application of the proceeds therefrom, that
constitutes a Default or an Event of Default.


Concurrently with the delivery of this notice, Borrower has delivered to the
Administrative Agent the certificate of a Responsible Employee required by
Section 2.14(a) of the Credit Agreement.


[The remainder of this page is intentionally left blank.]










2 
Such date shall be at least 15 Business Days from the date of delivery of the
Notice of Incremental Term Loan Borrowing.


N-2
v

--------------------------------------------------------------------------------





 
 
 
 
Very truly yours,
 
 
 
 
 
 
AGCO CORPORATION,
 
a Delaware corporation
 
 
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title: 3
 
 
 
 
 
 

























































































3    Insert Acknowledgment signature block for Incremental Borrower if other
than AGCO.

N-3
v

--------------------------------------------------------------------------------



Schedule G


Guarantors


Guarantor
Obligations Guaranteed
AGCO Corporation (US)
All Borrowing Subsidiaries
AGCO International Limited (UK)
AGCO International Holdings B.V. (Netherlands)
All Borrowers not formed or organized
under the laws of the United States of America or any state or jurisdiction
thereof
Massey Ferguson Corp.
The GSI Group, LLC
All Borrowers




v

--------------------------------------------------------------------------------



Schedule M


MANDATORY COST FORMULAE




1.
On the first day of each Interest Period (or as soon as practicable thereafter),
each Lender entitled to payment of additional interest under Section 10.1(b)(ii)
of the Credit Agreement shall calculate the amount of such additional interest,
expressed as a percentage rate per annum for such Lender, in accordance with the
paragraphs set out below (the “Additional Cost Rate”).



2.
The Additional Cost Rate (to the extent applicable) is an addition to the
interest rate to compensate Lenders for the cost of compliance with:



(a)
the requirements of the Bank of England and/or the Financial Services Authority
(or, in either case, any other authority which replaces all or any of its
functions); or



(b)
the requirements of the European Central Bank.



3.
The Additional Cost Rate for any Lender lending from an Applicable Lending
Office in a Participating Member State will be the percentage notified by that
Lender to AGCO pursuant to Section 10.1(c) of the Credit Agreement. This
percentage will be certified by such Lender in its notice to AGCO delivered
pursuant to Section 10.1(c) of the Credit Agreement as the cost (expressed as a
percentage of such Lender’s participation in all Loans made from such Applicable
Lending Office) of complying with the minimum reserve requirements of the
European Central Bank in respect of Loans made from that Applicable Lending
Office.



4.
The Additional Cost Rate for any Lender lending from an Applicable Lending
Office in the United Kingdom will be calculated by such Lender as follows:



(a)
in relation to any Loan in Sterling:



AB+C(B-D)+E x 0.01 per cent per annum 100 - (A+C)


(b)
in relation to any Loan in any currency other than Sterling:



E x 0.01 per cent per annum
300
Where:
“A” is the percentage of Eligible Liabilities (assuming these to be in excess of
any stated minimum) which such Lender is from time to time required to maintain
as an interest free cash ratio deposit with the Bank of England to comply with
cash ratio requirements.



-1-
v

--------------------------------------------------------------------------------



“B” is the percentage rate of interest (excluding the Applicable Margin, the
Additional Cost Rate and any interest charged on overdue amounts pursuant to
Section 2.5(c) and, in the case of interest (other than on overdue amounts)
charged at the Default Rate, without counting any increase in interest rate
effected by the charging of the Default Rate) payable for the relevant Interest
Period of such Loan.


“C” is the percentage (if any) of Eligible Liabilities which such Lender is
required from time to time to maintain as interest bearing Special Deposits with
the Bank of England.


“D” is the percentage rate per annum payable by the Bank of England to such
Lender on interest bearing Special Deposits.


“E” is the rate of charge payable by such Lender to the Financial Services
Authority pursuant to the Fees Regulations in respect of the relevant financial
year of the Financial Services Authority (calculated for this purpose by such
Lender as being the average of the Fee Tariffs applicable to such Lender for
that financial year) and expressed in pounds per £1,000,000 of the Tariff Base
of such Lender.


5.
For the purposes of this Schedule:



(a)
“Eligible Liabilities” and “Special Deposits” have the meanings given to them
from time to time under or pursuant to the Bank of England Act 1998 or (as may
be appropriate) by the Bank of England;



(b)
“Fees Regulations” means the Financial Services Authority Fees Manual or such
other law or regulation as may be in force from time to time in respect of the
payment of fees for the acceptance of deposits;



(c)
“Fee Tariffs” means the fee tariffs specified in the Fees Regulations under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Regulations but taking into account any applicable
discount rate); and



(d)
“Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Regulations.



6.
In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5% will be included in the formula as 5 and not as
0.05). A negative result obtained by subtracting D from B shall be taken as
zero. The resulting figures shall be rounded to four decimal places.



7.
Each Lender shall supply any information required by the Administrative Agent or
AGCO regarding such Lender’s Additional Cost Rate, the circumstances giving rise
to the Additional Cost Rate, and setting out in reasonable detail the
calculation thereof. Each Lender shall promptly notify the Administrative Agent
in writing of any change to the information provided by it pursuant to this
paragraph.


-2-
v

--------------------------------------------------------------------------------





8.
Any determination by a Lender pursuant to this Schedule in relation to a
formula, the Additional Cost Rate or any amount payable to such Lender shall, in
the absence of manifest error, be conclusive and binding on all parties hereto.



9.
The Administrative Agent may from time to time, after consultation with the AGCO
and the Lenders, determine and notify to all parties any amendments which are
required to be made to this Schedule in order to comply with any change in law,
regulation or any requirements from time to time imposed by the Bank of England,
the Financial Services Authority or the European Central Bank (or, in any case,
any other authority which replaces all or any of its functions) and any such
determination shall, in the absence of manifest error, be conclusive and binding
on all parties hereto.




-3-
v

--------------------------------------------------------------------------------









SCHEDULE 2.10
EXISTING LETTERS OF CREDIT


None.


















































































































v





--------------------------------------------------------------------------------



Schedule 4.1 (b)


Subsidiaries of AGCO Corporation
Percentage of Outstanding Shares owned by AGCO


Country of Jurisdiction
Direct or Indirect Subsidiary of AGCO
Material Subsidiaries
 
 
Massey Ferguson Corp.
100%
United States
Direct
AGCO International Ltd
100%
United Kingdom
Indirect
AGCO Manufacturing Ltd
100%
United Kingdom
Indirect
AGCO Ltd
100%
United Kingdom
Indirect
AGCO GmbH
100%
Germany
Indirect
Valtra Deutschland GmbH
100%
Germany
Indirect
AGCO France SA
100%
France
Indirect
AGCO SA
100%
France
Indirect
AGCO Holding BV
100%
Netherlands
Indirect
AGCO International Holdings BV
100%
Netherlands
Indirect
AGCO International GmbH
100%
Switzerland
Indirect
Valtra OY
100%
Finland
Indirect
AGCO do Brazil Commercio e Industria Ltda
100%
Brazil
Indirect
Valtra do Brazil Ltda
100%
Brazil
Indirect
The GSI Group, LLC
100%
United States
Direct
Non‐Material Subsidiaries
 
 
 
AGCO Argentina SA
100%
Argentina
Indirect
Indamo SA
100%
Argentina
Indirect
AGCO Australia Ltd
100%
Australia
Indirect
Sparex Australia PTY Ltd
100%
Australia
Indirect
Sparex Maschinensubehor Handelsgesellschaft m.b.H
100%
Austria
Indirect
AGCO Austria GmbH
100%
Austria
Indirect
Sparex Belgium BVBA
100%
Belgium
Indirect
GSI Brasil Industria e Comercio de Equipamentos Agropecuarios Ltd
100%
Brazil
Indirect
Tecnoagro Maquinas Agricolas Ltda
100%
Brazil
Indirect




--------------------------------------------------------------------------------



AGCO Canada Ltd
100%
Canada
Indirect
GSI Electronique Inc
100%
Canada
Indirect
Sparex Canada Ltd
100%
Canada
Indirect
Shanghai GSI Agriculture Equipment Co., Ltd
100%
China
Indirect
AGCO GSI (Changzhou) Agriculture Equipment Co., Ltd
100%
China
Indirect
AGCO (Changzhou) Agricultural Machinery Co. Ltd
100%
China
Indirect
AGCO (Daqing) Agricultural Machinery Co
100%
China
Indirect
AGCO Genpowex (Shanghai) Co. Ltd
100%
China
Indirect
Beijing AGCO Trading Co., Ltd
100%
China
Indirect
AGCO Dafeng (Yanzhou) Agricultural Machinery Co., Ltd
100%
China
Indirect
Suzhou GSI Co. Ltd
100%
China
Indirect
The GSI Group (Shanghai) Co. Ltd
100%
China
Indirect
AGCO A/S
100%
Denmark
Indirect
AGCO Danmark A/S
100%
Denmark
Indirect
Sparex Limited ApS
100%
Denmark
Indirect
AGCO Power Oy
100%
Finland
Indirect
AGCO Suomi Oy
100%
Finland
Indirect
AGCO Distribution SAS
100%
France
Indirect
Sparex S.A.R.L.
100%
France
Indirect
AGCO Deutschland GmbH
100%
Germany
Indirect
AGCO Deutschland Limited & Co. KG
100%
Germany
Indirect
AGCO Hohenmölsen GmbH
100%
Germany
Indirect
Fella Werke GmbH
100%
Germany
Indirect
Fendt GmbH
100%
Germany
Indirect
Fendt Immobilien GmbH
100%
Germany
Indirect
Sparex Handels‐Und Vertriebs GmbH
100%
Germany
Indirect
AGCO Holdings (Hong Kong) Ltd
100%
Hong Kong
Indirect
AGCO Hungary Kft
100%
Hungary
Indirect
GSI Hungary Kft
100%
Hungary
Indirect
AGCO Trading (India) Private Ltd
100%
India
Indirect
Sparex (Tractor Accessories) Ltd
100%
Ireland
Indirect
AGCO Italia SpA
100%
Italy
Indirect
Farmec Srl
100%
Italy
Indirect




--------------------------------------------------------------------------------



Fendt Italiana GmbH
100%
Italy
Indirect
Laverda AGCO SPA
100%
Italy
Indirect
Cumberland Sales & Services Sdn Bhd
100%
Malaysia
Indirect
AGCO GSI Asia Sdn Bhd (formerly Hired Hand Asia Sdn Bhd)
100%
Malaysia
Indirect
The GSI Asia Group Sdn. Bhd
100%
Malaysia
Indirect
AGCO Mexico S de RL de CV
100%
Mexico
Indirect
GSI Cumberland De Mexico Servicios, SA De CV
100%
Mexico
Indirect
GSI Cumberland De Mexico, S. De RL De CV
100%
Mexico
Indirect
Prestadora de Servicios Mexicana del Bajio, SA de CV
100%
Mexico
Indirect
Sparex Mexicana S.A. de CV
100%
Mexico
Indirect
Ag‐Chem Europe Fertilizer Equipment BV
100%
Netherlands
Indirect
Ag‐Chem Europe Industrial Equipment BV
100%
Netherlands
Indirect
AGCO Netherlands BV
100%
Netherlands
Indirect
AGCO R‐M (Distribution) Holding BV
100%
Netherlands
Indirect
Sparex Limited Vestiging Holland BV
100%
Netherlands
Indirect
Valtra International BV
100%
Netherlands
Indirect
Sparex New Zealand Ltd
100%
New Zealand
Indirect
Eikmaskin AS
100%
Norway
Indirect
AGCO Sp Z.o.o
100%
Poland
Indirect
Sparex Polska Sp. Z.o.o.
100%
Poland
Indirect
Sparex Portugal Importacao e Comercio de Pecas Lda
100%
Portugal
Indirect
Valtractor Comercio de Tractores e Maquinas Agricolas SA
100%
Portugal
Indirect
AGCO Machinery LLC
100%
Russia
Indirect
AGCO Holdings (Singapore) Pte. Ltd
100%
Singapore
Indirect
AGCO South Africa Pty Ltd
100%
South Africa
Indirect
Sparex (Proprietary) Ltd
100%
South Africa
Indirect
AGCO Iberia SA
100%
Spain
Indirect
Sparex Agrirepuestos SL (Spain)
100%
Spain
Indirect
AGCO AB
100%
Sweden
Indirect
Sparex AB
100%
Sweden
Indirect
AGCO Tarim Makineleri Ticaret Ltd Sirketi
100%
Turkey
Indirect
Ag‐Chem (UK) Ltd
100%
United Kingdom
Indirect
AGCO Funding Company
100%
United Kingdom
Indirect




--------------------------------------------------------------------------------



AGCO Machinery Ltd
100%
United Kingdom
Indirect
AGCO Pension Trust Ltd
100%
United Kingdom
Indirect
AGCO Services Ltd
100%
United Kingdom
Indirect
Anglehawk Ltd
100%
United Kingdom
Indirect
Massey Ferguson Executive Pension Trust Ltd
100%
United Kingdom
Indirect
Massey Ferguson Staff Pension Trust Ltd
100%
United Kingdom
Indirect
Massey Ferguson Works Pension Trust Ltd
100%
United Kingdom
Indirect
Sparex Holding Ltd
100%
United Kingdom
Indirect
Sparex International Ltd
100%
United Kingdom
Indirect
Sparex Ltd
100%
United Kingdom
Indirect
Spenco Engineering Company Ltd
100%
United Kingdom
Indirect
Valtra Tractors (UK) Ltd
100%
United Kingdom
Indirect
Export Market Services LLC
100%
United States
Direct
AGCO Jackson Assembly Company
100%
United States
Direct
Sparex, Inc.
100%
United States
Direct
Assumption Leasing Company, Inc.
100%
United States
Indirect
AGCO Zambia Ltd
100%
Zambia
Indirect






--------------------------------------------------------------------------------



Schedule 9.6


Voting Participant


Participant Under CoBank, ACB
Revolving Loan Commitment
Term Loan Commitment
AgFirst Farm Credit Bank
$26,000,000
$11,650,000
1st Farm Credit Services, FLCA
$26,000,000
$11,537,500
Farm Credit Mid-America, FLCA
$20,000,000
$8,987,500
Credit Bank of Texas
$20,000,000
$8,875,000
Farm Credit Services of America, FLCA
$20,000,000
$8,875,000
United FCS, FLCA (f/k/a Farm Credit Services of
Minnesota Valley, FLCA) dba FCS Commercial Finance Group






$20,000,000






$8,875,000
Farm Credit West, FLCA
$12,000,000
$5,325,000
Northwest Farm Credit Services, FLCA
$12,000,000
$5,325,000
Badgerland Financial, FLCA
$8,000,000
$3,550,000
American AgCredit, FLCA
$6,000,000
$2,662,500
AgChoice Farm Credit, FLCA
$3,000,000
$1,775,000



















































v

